 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.if employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 610 FederalBuilding, 601 East Twelfth Street, Kansas City, Missouri64106, Telephone FR 4-7000.Sterling Aluminum Company, a Division ofFederal-Mogul and International MoldersandAlliedWorkersUnion of NorthAmerica,AFL-CIO. Cases 14-CA-3463 and14-RC-4904.March 9,1967DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND JENKINSOn May 9, 1966, Trial Examiner Sidney J. Barbanissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He alsofound that the Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that such allegationsbe dismissed. In addition, the Trial Examiner foundthattheRespondent'sunlawfulconducthadinterferedwiththeBoard election held onSeptember 21, 1964, and recommended that it be setaside.Thereafter, both Respondent and GeneralCounsel filed exceptions to the Trial Examiner'sDecision and supporting briefs.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings made by theTrial Examiner at the hearing and finds' that noThe Respondent's request for oral argument is hereby deniedbecause the record, the exceptions, and the briefs adequatelypresent the issues and positions of the parties.2General Counsel takes exception to the Trial Examiner'sfailure to make certain findings alleged by the General Counsel toviolateSection8(a)(1)of the Act. These matters includeRespondent's use of an employment form which inquires into theunion affiliation of prospective employees,certainconduct ofRespondent in respect to employees engaged in concertedactivities to improve their parking facilities, wage increasesinstitutedin January 1965, certain activities of prominent citizensof the community of Malden, and the activities of Respondent'scounsel.We agree with the General Counsel, and we so find, thatRespondent's use of an employment application which requiredprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations2 of theTrial Examiner, with the following additions andmodifications.On December 9, 1966, Respondent and ChargingParty filed with the Board a motion for severanceand settlement. Both parties agreed that reasonablegrounds existed for setting aside the. September 21,1964, election, the Charging Party waived theremedy recommended by the Trial Examiner thatRespondent be ordered to bargain with the ChargingParty upon request, and both parties requested anew election. The parties further agreed that the8(a)(1) and (3) allegations remain before the Boardfor its determination. On January 5, 1967, GeneralCounsel filed a response to the motion to the effectthat he knew of no reason why the approval of themotion would not effectuate the purposes of the Actand therefore had no objection to it. Accordingly, wegrant the joint motion for severance and settlementinsofar as it relates to the bargaining order and therequest for a new election, and we shall set aside thefirst election and direct a second one.3We find merit in the General Counsel's contentionthat the notice should be more broadly promulgated.The conventional reinstatement, backpay, andposting of notice requirements for 8(a)(3) and (1)violations are inadequate to undo the effect ofRespondent's widespread and flagrant violations.Accordingly, we shall require Respondent to mail toeach of its employees a copy of the attached noticeafterthenotice is signed by Respondent'srepresentative, in addition to posting copies thereofat all places in its Malden plant where notices toemployees are customarily posted.4 The employeesto whom the copies must be mailed include not onlyemployees currently working for Respondent, butalso those found by the Trial Examiner to be on theadjusted eligibility list of August 23, 1964, includingthe11employeesfoundtohavebeendiscriminatorily discharged prior to August 23, 1964.We shall also require Respondent to convene, duringworking hours, meetings of employees in the variousdepartments of the Malden plant and read to them acopy of the attached notice.5prospective employees to answer questions as to whether theywere members of a union violated Section 8(a)(1) of the Act.Springfield Garment Manufacturing Company,153 NLRB 1126.As to the remainder of the above-mentionedactivities,we agreewith the TrialExaminerthat under the circumstances of this caseit isunnecessary to pass on these issues. Any violations that wemight find would be merely cumulative, and our Order herein issufficiently broad to cover any further violations of Section 8(a)(1)of the Act.'Member Jenkins considers that the settlement of the 8(a)(5)issue in the circumstances of this case does not effectuate thepurposes of the Act, and does not approve such settlement.H. W. Elson Bottling Company,155 NLRB 714.5J.P. Stevens and Company, Inc.,157 NLRB 869.163 NLRB No. 40 ORDERSTERLING ALUMINUM303Pursuant to Section10(c) of theNational LaborRelationsAct, as amended,theNational LaborRelations Board adopts the recommendations of theTrialExaminer,asmodified herein,and herebyorders that the Respondent,SterlingAluminumCompany,aDivisionof Federal-Mogul,Malden,Missouri,itsofficers,agents, successors, andassigns, shall take the following action:1.Ceaseand desist from:(a)Laying off,discharging,refusing to employ, orotherwise discriminating against employees in ordertodiscouragemembership in or support ofInternational Molders andAlliedWorkers Union ofNorthAmerica,AFL-CIO,orany other labororganization.(b)Threatening its employees with discharge orother reprisalsiftheybecome or remain unionmembers or give assistance or support to a union.(c)Threatening employees that the plant will beshut down or moved away,or that the work donein the plant will be moved away, if a union comesinto the plant.(d)Threateningorenforcingmore onerousconditionsof employment to discourage unionmembership or activities.(e)Threatening employees that the selection of aunion as their bargaining representative will result inloss of benefits or other detriment.(f)Interrogatingemployeesconcerning theirunion membership or activities in a manner violativeof Section 8(a)(1) of the Act.(g)Subjectingemployeestoridiculeorembarrassment in order to discourage unionactivities or membership.(h)Promising or grantingemployeebenefits inorder to discourage union activities or membership.(i)Engaging in, or creating the impression of,surveillance of the union activities of its employees.(j)Inducing,instructing,orencouragingemployees to ascertain or report on the unionactivities,membership,or union adherence of otheremployees.(k)Threatening its employees that Respondentwillnot bargain with a union selected by itsemployees,or will not contract with such a unionexcept upon unfavorable terms, or by any like orsimilar means indicating that the selection of a unionby the employees as their bargaining representativewill be a futile act.(1)Creating grievance committees to discourageunionmembership or activities,orotherwisebargaining directlywithemployees in derogation ofthe exclusive bargaining status of the Union.(m) Requiring prospective employees to answerquestions on the employment applications as to theirunion membership.(n) Inanyothermanner interferingwith,G In the event that this Order is enforced by a decree of aUnited States Court of Appeals, the words "a Decision andrestraining, or coercing employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which itis found will effectuate the purposes of the Act:(a)Offer to the employees whose names appear intheattachednoticeimmediateandfullreinstatement to their former or substantiallyequivalentpositionswithoutprejudice to theirseniority or other rights and privileges, and makethem whole for any loss of earnings they may havesuffered by reason of Respondent's discriminationagainst them, as set forth in that section of the TrialExaminer's Decision entitled "The Remedy."(b)Notify the employees named in the notice ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces.(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d)Mail a copy of the attached notice marked"Appendix" to each employee found to be on theadjusted eligibility list, and to all current employees,and post copies thereof at its Malden, Missouri,plant.6 Copies of said notice, on forms provided bythe Regional Director for Region 14, shall be signedby a representative of Respondent, and additionalcopies shall be posted by the Respondent and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenoticestoemployees are customarily posted.Reasonable steps shall be taken by the Respondentto insure that said notice is not altered, defaced, orcovered by any other material.(e)Convene during working time, by departmentsand shifts, all its current employees, and aresponsible official of the Respondent, at thedepartmental supervisor level or above, shall read todepartment employees the contents of the attachednotice.(f)Notify the Regional Director for Region 14, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.The allegations of the complaint that Respondentcommitted unfair labor practices by the terminationof the employment of Richard A. Pearson, DarrellHyde, Tommy Pearson, William F. Everett, WilliamBuchanan, and Joseph Perkins, shall be dismissed.IT IS ALSO ORDERED that the election conducted atthe Respondent's plant on September 21, 1964, be,and it hereby is, set aside.[Text of Direction of Second Election omittedfrom publication.]Order" shall be substituted for the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order " 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended,we hereby notify you that:WE WILL NOT lay off, discharge,refuse toemploy, or otherwise discriminate againstemployees in order to discourage membershipinor support of International Molders andAlliedWorkersUnion of North America,AFL-CIO,or any other abor organization.WE WILL NOT threaten employees withdischarge or other reprisals if they become orremain union members or give assistance orsupport to a union.WE WILL NOT threaten employees that theplant will be shut down or moved away, or thatthe work being done in the plant will be movedaway, if a union comes into the plant.WE WILL NOT threaten or enforce moreonerousconditionsofemploymenttodiscourage union membership or activities.WE WILL NOT threaten employees that theselectionofaunion as their bargainingrepresentative will result in loss of benefits, orother detriment.WE WILL NOT interrogate employeesconcerning their union membership or activitiesin a manner violative of Section 8(a)(1) of theAct.WE WILL NOT subject employees to ridiculeor embarrassment in order to discourage unionactivities or membership.WE WILL NOT engage in, or create theimpressionof,surveillanceoftheunionactivities of employees.WE WILL NOT promise or grant employeebenefits in order to discourage union activitiesor membership.WE WILL NOT induce, instruct,or encourageemployees to ascertain or report on the unionactivities,membership,or union adherence ofother employees.WE WILL NOT threaten employees that theCompany will not bargain with a union selectedby its employees,or will not contractwith sucha union except upon unfavorable terms, or byany like or similar means indicate that theselection of a union by the employees as theirbargaining representative will be a futile act.WE WILL NOT create grievance committees todiscourage union membership or activities, orotherwise bargain directly with employees inderogation of the exclusive bargaining status ofthe Union.WE WILL NOT require prospective employeestoanswerquestionson the employmentapplications as to their union membership.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in theexercise of their rights guaranteed in Section 7of the Act.WE WILL offer to the employees named belowimmediate and full reinstatement to theirformer or substantially equivalent positions,without loss of seniority or other rights andprivileges, and WE WILL make them whole forany pay they lost because of the discriminationagainst them, with interest.John BarneyBob BatchelorJohn P. BattlesGary BurrowJoseph A. ButlerTeddy H. ButlerEther Lee CoatsGlendle ElsworthLloyd EvansLarry GoldenHarold GoughAcy Lee GreenTeddy GuffeyKenneth HarrisGale HodgesAndrew LoafmanHerman Wayne McElrathD. W. McMillianDavid MidkiffJohn MooreClarence NettletonRodney ProfferFrankie RiceJimmy roseGeorge RoseEarl ThurstonWilliam WagesBilly Joe WalkerLarry WaltonWE WILL notify those employees set forthabove if presently serving in the Armed Forcesof the United States of their right to fullreinstatement upon application in accordancewith the Selective Service Act and theUniversal Military Training and Service Act, asamended, after discharge from the ArmedForces.All our employees are free to become or remain, orrefrain from becoming )r remaining, members of theInternational Molders and Allied Workers Union ofNorthAmerica,AFL-CIO, or any other labororganization.STERLING ALUMINUMCOMPANY, A DIVISIONOF FEDERAL-MOGUL(Employer)DatedBy(B presentative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 1040 Boatmen's Bank Building, 314 NorthBroadway, St. Louis, Missouri 63102, Telephone622-4156. TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESTERLING ALUMINUMSIDNEY J. BARBAN,Trial Examiner:This matter washeard at Poplar Bluff, Malden,and St. Louis,Missouri, on23 hearing dates from July 26 through September 17, 1965,upon the issues raised by the amended complaint of theGeneral Counsel(issued pursuant to charges duly filed bythe above-named Charging Party, herein called the Union),and the amended answer of the Respondent' to thecomplaint inCase 14-CA-3463,and also,pursuant to anOrder of the Board dated June 14, 1965, directing ahearing in Case 14-RC-4904,upon issues raised byconduct alleged to have affected an election conductedamong employees at Respondent'sMalden plant by theRegional Director of the Board for Region 14. This latterOrder was expanded by an Order of the Board issued onOctober 7,1965, based upon a second supplemental reporton objections and recommendations issued by the ActingRegional Director for Region 14 on September 21, 1965.The cases were heard together pursuant to an order of theRegional Director consolidating cases and noticing thesematters for hearing.All parties appeared at the hearing and were affordedfull opportunity to participate,examine witnesses, andadduce relevant testimony.Briers received from GeneralCounsel and Respondent on November 22, 1965, havebeen carefully considered.Upon the entire record in this case,'and from hisobservation of the witnesses and their demeanor,the TrialExaminer makes the following:FINDINGSOF FACT AND CONCLUSIONS1.JURISDICTIONAL FACTSRespondent,aMissouricorporationoperatingmanufacturing facilities atMalden,Missouri,Carmi,Illinois, and Lawrence, Indiana, annually ships products ininterstate commerce of a value in excess of $50,000 fromitsplant at Malden, Missouri, which is the only plantinvolved in the present proceedings.Itisadmitted and the Trial Examiner finds thatRespondent is an employer engaged in commerce withinthe meaning of the Act.II.LABORORGANIZATIONIt is admitted and the Trial Examiner finds that theUnion is a labor organization within the meaning of theAct.'All prior formal papers identified the Employer in Case14-RC-4904 and the Respondent in Case14-CA--3463 as SterlingAluminum Products,IncA question was raised during thehearing as to the proper present identification of the Respondent-Employer,and after the close of the hearing,the General Counseland Respondent,in separate documents submitted to me, agreedto the above-stated identification of the Respondent-Employer,herein called the Respondent In order to complete the record, thefollowing posthearing documents are hereby received as TrialExaminer'sExhibits(herein TX Exh ) Respondent's request tothe Board,dated September21, 1965,for permission to appealfrom the ruling of theTrialExaminer revoking subpenas-TXExh 1,telegraphic order of the Board denying Respondent'srequest,datedSeptember 29, 1965-TX Exh2,secondsupplemental report on objections and recommendations in Case14-RC-4904(with attachments),dated September21, 1965-TXIII.THE ALLEGED UNFAIR LABOR PRACTICES305A. PreliminaryStatementof Facts and the PrincipalIssuesRespondent is engaged at its Malden operationsprincipally in the manufacture of automobile pistons. Priorto 1963, these operations had been conducted for anumber of years first at St. Louis, Missouri, and thereafterfor some years at St. Charles, Missouri, in the samemetropolitan area. Respondent's main office is located atBridgeton,Missouri,which is also located in themetropolitan area of S . Louis.For at least 15 years, the Union (or a local thereof) wasthe collective-bargaining representative of Respondent'sfoundry er..ployees at St. Louis and then at St. Charles,while the Teamsters Union and the Machinists Unionrepresented other employees in. this operation. In 1961, theUnion was involved in a strike of several months' durationat St. Charles, apparently economic in character, whichendedwith the execution of a collective-bargainingagreement having an expiration date of February 28, 1963.References in the record to this strike indicate that it wasa difficult and bitter affair.Prior to the expiration date of this agreement,Respondent entered into negotiations with a commissionrepresenting the town of Malden which resulted inRespondent obtaining for its operations facilities owned bythe town of Malden, and previously used as a UnitedStates air base About October 1962, Respondent sent VicSchoemehl, an official with experience in setting up newoperating facilities, to Malden where he proceeded to hirenew employees and to prepare the buildings and facilitiesfor the removal of Respondent's plant and operations fromSt. Charles to Malden.By letter dated December 26, 1962, Respondent advisedthe Union and its local that, effective at the close ofbusiness February 28, 1963, manufacturing operations atthe plant at St. Charles would permanently cease, and thatRespondent was terminating the collective-bargainingagreement between the parties as of that date.Practically all management and supervisory personnelwere transferred to Malden from St. Charles. Also amongthe personnel brought from St. Charles, or other locationswhere they were then employed, were a number of personswho the General Counsel contends are supervisors, butwho Respondent asserts are leadmen, and not supervisors,within the meaning of the Act. This issue is consideredhereinafter. For ease of reference these persons will bereferred to herein as "leadmen."None of the rank-and-file production and maintenanceemployees formerly employed at St. Charles (with theExh 3, Order of the Board dated October 7, 1965, in Case14-RC-4904--TX Exh 4, a copy of my communication from TrialExaminer to the parties dated December 14, 1965-TX Exh 5,response of General Counsel dated December 17, 1965, to thetrialExaminer-TX Exh 6, response of Respondent datedDecember 22, 1965, to the Trial Examiner-TX Exh 7, furtherresponse of General Counsel, dated December 23, 1965, to theTrial Examiner-TX Exh 8zGeneral Counsel's motion to correct the record, to which noobjectionhas been filed, has been granted, with certainmodifications, inaseparateorder together with certaincorrections in the record made on the Trial Examiner's ownmotion A copy of the Trial Examiner's order together with a copyof the General Counsel's motion are hereby received as TXExh 9 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDpossible exception of the leadmen whose status as rank-and-file production workers is in dispute) were employedat Malden. Vic Schoemehl testified that the few employeesfrom St. Charles who applied for employment at Maldenwere not hired. Respondent hired the employees neededfor its operations basically from the area around Malden inaccordance with its commitment to the town to give firstpreference to persons in that area. It appears that thisresulted in the employment of a work force almost entirelyunskilled in Respondent's operations who were guided andinstructed by the personnel which had been brought inlargely from the St. Charles plant operations.After the equipment at St. Charles had been dismantledand key equipment installed at Malden, production firstbegan at the latter location in March 1963.On July 12, 1964, employee John P. Battles at Maldencontacted representatives of the Union in St Louis. Thisresulted in an organizing campaign among the productionand maintenance employees at the Malden plant duringwhich a substantial number of cards were signed for theUnion. A petition for representation was filed on July 27,1964, by the Union, in Case 14-RC-4904.This was followed, beginning on July 30, 1964, accordingto the General Counsel, by a considerable campaignopposingunionrepresentationengagedinbymanagement, supervisors, some of the disputed leadmen,and other asserted agents of the Respondent. The GeneralCounsel contends that various actions complained of,more than 80 in number, improperly interfered with theconduct of a free and fair election among the employees,and, togetherwithcertainotheractivitiesof theRespondent, violated Section 8(a)(1) of the Act.The General Counsel's complaint, as amended at thehearing, also named 37 employees allegedly discriminatedagainst by Respondent because of their membership in oractivities on behalf of the Union, in violation of Section8(a)(3) and (1) of the Act. At the close of the GeneralCounsel's case, the Trial Examiner dismissed allegationsthat Respondent had discriminated against Carl D Barnesand Robert L. Summers, for failure of proof.On August 25, 1964, at a conference in the Board'sRegional Offices in St. Louis, the Respondent and theUnion executed a stipulation for certification upon consentelection, in the Board's normal form. This was dulyapproved by the Regional Director. At this conference theRespondent and the Union agreed that 22 listed leadmenshould be eligible to vote in the election, and theseleadmen voted without challenge. The General Counselcontends in this matter that these leadmen, and two otherpersons not named on the list, are supervisors within themeaning of the Act, who would not be included in theappropriate unit, and for whose actions the Respondentshould be held responsible.An election was conducted by the Regional Director,pursuant to the agreement of Respondent and the Union,onSeptember 21, 1964, among the employees onRespondent's payroll at the Malden plant for the weekending August 23, 1964. Among approximately 264 eligibleemployees 257 persons appeared at the polls; 106 castvotes for the Union; 143 cast votes against the Union; 6were challenged, and 2 void ballots.On September 23, 1964, the Union filed objections to theelection. Only the first objection, alleging that Respondentthrough its agents, including merchants in the communityand the mayor of Malden, interfered with the election bythreats that the plant would move or that employees wouldotherwise lose their jobs, is before the Trial Examiner. ByitsOrders entered in Case 14-RC-4904, the Board hasalso directed the Trial Examiner to consider, in addition,whether other conduct alleged in the complaint, asamended, in this matter interfered improperly with theelection conducted among Respondent's employees.The General Counsel's complaint also alleges that, as ofAugust 23, 1964, the Union had been designated andselected as the representative of a majority of theemployees in the appropriate unit for the purposes ofcollective bargaining within the meaning of the Act andthat Respondent, by its acts and conduct, undermined theUnion and destroyed its majority support. At the hearing inthismatter and in his brief, the General Counsel requeststhat the Trial Examiner, as part of the remedy for theunfair labor practices alleged, order the Respondent tobargainwith the Union as the representative of theemployees in the agreed-upon appropriate unit, for thewages, hours, and other conditions of employment of suchemployees.The Respondent in its answers to the complaint, asamended, denies the commission of any unfair laborpractices.Respondent disputes certain of the allegedconduct with which it is charged; asserts that otherconduct which is undisputed was not violative of the law;and contends that it was not responsible for the actionsof the disputed leadmen, who the Union during therepresentationcaseproceedingsagreedwerenonsupervisory, and did not challenge at the election.Respondent specifically opposes the remedy requested bythe General Counsel, asserts that the cards secured fromthe employees are invalid; and relies upon the fact that atno time has the Union ever requested the Respondent tobargain with it as the exclusive representative of theemployees in the appropriate unitB. Supervisory IssuesThe parties agreed that, at times material to thisproceeding, the following were members of Respondent'smanagement or supervisors within the meaning of the Actat the Malden plant, and it is so found- E. W. Bromwich,president;R.A.St.Clair, executive vice president;George R. McAlister, personnel director; Vic Schoemehl,plantmanager;WilliamDonovan,assistantplantmanager; O. E. Waters, toolroom superintendent; ElmerSchmidt,maintenancesuperintendent;NormanWinchester, warehouse superintendent; Paul Gourley,chiefguard;JosephTrost,inspectiondepartmentforeman,CharlesTrost,superintendentoperations-building#2 (including replacement andinspectiondepartments);WilliamRich,foundrysuperintendent;Don Kemmerling, Willis Dawson, andBarney Huels, foundry foremen. It was also stipulated thatatmaterial times Veryl L. Riddle, Esq., was attorney ofrecord for the Respondent.1.TheleadmenAs previously noted, the General Counsel contends that,in addition to the persons named above, 22 listed leadmenwho voted without challenge in the representationelection,pursuant to the agreement between theRespondent and the Union, are supervisors within the STERLING ALUMINUMmeaning of the Act.:' In addition, he contends thatLeadman Roy Draper (listed on the voting list as JamesDraper) and Al Fleshman, production control, were alsosupervisors at the times material to this proceeding. Theselatter voted without challenge at the election, but were notspecificallymade part of the agreement on eligibilitybetween the Respondent and the Union.After the conference at the Board's Regional Office onAugust 25, the Union circulated lists stating 22 namesunder the heading: "Leadmen as named By The SterlingAl. Products Co. at the National Labor Relations Board onAugust 25th 1964 as not a Part of Supervision and EligibleTo Vote In The Election on September 21, 1964." Thenames of the undisputed supervisors were also set forth.One copy was anonymously posted on a plant bulletinboard.4Respondent contends that these persons in dispute werenot supervisors; that the Union's consent to their eligibilitywas known to the Regional Director prior to his approval ofthe parties' stipulation for the consent election, which isurged to preclude Respondent's being held responsible forthe actions of these persons; and that the employees couldnot have considered the actions of these persons as otherthan the conduct of eligible employees, since the rank-and-file employees were on notice of the Union's consentto their eligibility.After a close study of the entire record, the TrialExaminer is convinced that the overwhelming weight ofthe evidence requires the conclusion that these disputedleadmen (with the exception of McCoy) and Al Fleshmanwere, at the times material, supervisors within themeaning of the Act, that they were so regarded generallyby the employees with whom they dealt, and that theemployeeswere justified in considering that theseindividuals spoke for the Respondent in their opposition tothe Union.It is noteworthy that, notwithstanding Respondent'scommitment to secure its personnel from the Malden area,the leadmen, almost without exception, were brought fromSt.Charles,aswas the case with almost all ofRespondent's management and admitted supervisors atMalden.With two or three exceptions, these individualshad long periods (up to 40 years) of service withRespondent before coming to Malden. Several of themwere supervisors at St. Charles. All of them were paid bysalary, at a rate considerably above the production andmaintenance employees who were paid on an hourly orpiecework basis, although considerably below the level ofacknowledged supervisors. Moreover the leadmen did notpunch a timeclock as did the production and maintenanceemployees (sometimes herein called "P&M employees"),although they kept time on their overtime work. Nor wereproduction records kept on the leadmen as was the case inrespect to the majority of the P&M employees.The leadmen, as well as the acknowledged supervisors,received a production bonus, apparently monthly, basedon the work performed by the P&M employees, which thelatter did not get. The leadmen also received hospital andlife insurance henefits on the same basis as admitted'These are Presseley Aaron, Sr , Peter Aiello, RaymondBlackburn,Elmer Bussick, Howard Craig,Iran DeNoon, HenryDerso, Leo F Dudzik, Horace J Frost, James Gillham, HowardHart, Thomas LaChance (listed on the voting list as ThomasLaChange), Henry Lepper, Charles McCoy, Mary Moraty, ElmoPolk,David Randolph, Louis A Schwent, Harry Thudium,Vernon W Wiley, Admiral Wilkinson, and John WindischUnionRepresentative Bonifer testified that notwithstanding307supervisorsandmanagement, referred to by VicSchoemehl as the "St. Charles plan," which differed fromthe benefits made available to the P&M employees.Respondent's operations are shown by the record to befairly complex. The newly hired P&M employees wereunskilled in those operations, and required, therefore,close supervision, instruction, and guidance. This wassupplied in large part by the leadmen, whom theRespondent had brought to the area with its othersupervisors and management. The newly hired localemployees could not fail to be aware of this.5The record shows that the leadmen, generally, attendedproduction meetings on a regular basis with acknowledgedsupervisors. After the start of union activities in 1964, andprior to the agreement that they might vote, the leadmenalsoattendedmeetingswithmanagement and othersupervisors in which management activities in connectionwith the Union and the progress of theunion situationwere discussed. At these meetingsinstructionswere givenas to what supervisors might legally do or not do during theperiod before the election. It was only after the agreementon their eligibility that Respondent separated the leadmenfrom meetings of the other supervisors in regard to unionmatters.According to the credited testimony of Aiello (one of thegroup of 22 leadmen, no longer employed by Respondent,who appeared as a witness for the General Counsel), at thefirst of these meetings including supervisors and leadmenwhich he attended with respect to the union campaign, St.Clair, executive vice president of Respondent, advisedthose present that the Respondent was going to wage acampaign and that they would be advised with respect toprocedures as time went by. Those present were told tofeel the P&M employees out as to what and how they feltabout the Union and discover which were for and whichagainst the Union. Those attending were also told by St.Clair to tell the employees what had happened at St.Charles. As Aiello testified, St. Clair stated, "Now, youknow what to tell the employees."At another such meeting, St. Clair handed out lists ofemployees to the persons attending (including admittedsupervisors and leadmen) and requested that they go downthe lists and mark those who they thought were for theUnion, against the Union, or undecided. This procedurewas carried out at this meeting and at other similarmeetings in connection with Respondent's effortsopposing the Union.At another such meeting Veryl Riddle, Respondent'scounsel, advised the leadmen that a conference had beenheld between the Respondent and the Union, and it hadbeen decided that they were leadmen eligible to vote in theelection. As Aiello credibly testified, Riddle stated that itwas "his idea to ... make leadmen out of us so that wewould be eligible to vote at thisunionelection and that ourstatus so far as foreman was concerned hadn't changedwhatsoever." It was stated that this decision accordedwiththeRespondent'sgeneralpolicyofavoidingunionization.the Union'sagreementon the eligibilityof the leadmento vote, heremained of the opinionthat theywere supervisors, and soexpressedhimself to various employees5Malden is a communityof about 5,007 inhabitants (1960census, World Almanac, 1966). As the recordindicates, and theTrialExaminer observed,the plant facilities atMalden arelocated in an "industrial park" also containing residences inwhich someemployees as well as management live295-269 0-69-21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilkinson, another of the leadmen no longer employedbyRespondent,substantiallyconfirmedAiello'stestimony.Wilkinson particularly recalled that one of theleadmen at this latter meeting asked if the agreement tomake them leadmen would affect their right to fire ordischarge employees, if the situation required. Theleadmen were assured that their status and authority hadnot changed.At a final meeting, the group of leadmen were separatedfrom the other supervisors and St. Clair spoke to themseparately. Aiello recalled that at the final meeting, theleadmen went down the list of employees again, notingtheir opinion of the employees' position for or against theUnion, or undecided. St. Clair also told the leadmen thatthey knew what to say and could use their own discretionin talking to the employees about the election. They werealso told, "You know how to vote."Both Aiello and Wilkinson testified that they advisedthe employees of the Respondent's experience with theUnion at St. Charles.Wilkinson states that he toldemployees, "under my jurisdiction," that he did not knowifRespondent would move from Malden if the Union gotin, but that "they had moved out of St. Charles on accountof the union."While the duties and authority of the various leadmenvaried somewhat from department to department, they alloccupied positions in Respondent's operations on or aboutthe same level, as the evidence noted above shows." Of the22 listed leadmen, it appears that only Charles McCoy hadno authority over any other employee at the times materialto this proceeding.Among the leadmen, Howard Hart in the foundryappears to have been particularly active in opposing theUnion and is alleged to have engaged in a number ofincidents, allegedly in violation of the Act. The evidence ofhis duties and authority is considered indicative of thestatus of the leadmen in dispute here.A former employee testified that Superintendent Richintroduced Hart to him as his foreman. Hart gave theemployees instructions and regularly assigned them totheir work. Hart would come in prior to the beginning ofthe shift, as apparently many of the leadmen did, at leastin the foundry, and marked employee assignments up on astatus board in the office. Hart and other leadmen wouldalso remain after the end of the shift to check records ofproduction, and "see how good their crew was doing."One employee testified that Hart "used to ride mepretty strong .... He was on to people a lot. If someonedidn't do something right, he was pretty well fast to chewthem out." Another witness testified that he had beendischarged by Hart, apparently on Hart's own judgment.Hart also advised other employees of orders that they belaid off from work.'Itdoes appear that after it became known that theleadmen would be able to vote in the election, Hartbecame more restrained in his relation to the employees.However, it is also clear that Hart continued to makeassignmentsof work as before. In fact, 2 or 3 days beforethe election, Hart called the 10-12 molders on his shifttogetherin a meeting, on companytime,to admonish themto keep their production up and to speak in opposition tothe Union.Aiello, whom Hart replaced on the first shift, and whothereafter worked on the second shift in the foundry,testified that he was a foreman at St. Charles and washiredasaforeman for theMalden operation."Superintendent Rich advised Aiello that he had authoritytodischargeemployees,whichwas confirmed bySchoemehlon an occasionwhen Aiello sent twoemployees home who had come in apparently under theinfluence of alcohol. Aeillo placed men at their machines,made out reports, and exercised responsibility foroperations on his shift.The evidence indicates that the other foundryleadmen,Frost, DeNoon, and Lepper, possessedsimilarduties andauthority.In the so-calledreplacement department in building #2,former Leadman Wilkinson testified that Respondent'sVice President Graff offered him the position of foremanatMalden.Wilkinson was informed by Schoemehl andDonovan that he had authority to discharge employees.Wilkinson assigned work, watched employees to see thatthey did their work properly, and if not done properly, hadthem do it over. While Wilkinson did certain setups andadjustments, he did no production work himself, butsupervised production.He also made out reports onactivities on his shift.The evidence shows that the other leadmen in thereplacement department (Aaron, Bussick, Craig, Draper,Dudzik,Randolph, Schwent, and Windisch) occupiedpositions similar tothat of Wilkinson. Thus Charles Trost,superintendent of the operation, identified Dudzik, Aaron,Windisch, and Schwent as "individuals on the day shiftwho were in charge of the departments." LeadmenBussick on the first shift was identified as havingresponsibility for the work of two toolgrinders on othershifts, as well as working himself. Superintendent Trostidentified leadmen as the supervising employees on theafternoon and evening shifts. He also testified that theleadmen reported on problems and machines down ontheir shift, as wellas onthe employees and what they haddone wrong; that it was the leadman's responsibility to seethat the employees did their job correctly and kept theirwork up, to instruct the employees and be sure they wereat their machines when they were supposed to be, to haveemployees who were misbehaving removed from thepremises, and to recommend employees for discharge whowere not working properly. Superintendent Trost referredtothe leadmen as his trusted employees whoserecommendations carried weight with him.The testimony of Foreman Joseph Trost reflects thevery considerable reliance placed on Mary Moraty indealing with employees in the inspectiondepartment. It isclear that she responsibly supervised the inspection8 In certain of his testimony Schoemehl,however, made thepoint that Mary Moraty was paid a salary considerably less thanthe other leadmen'Former employee Ballard, in his testimony on anothersubject,vividly revealed the position Hart held in the eyes of theemployees In describing the occasion of his signing a union cardfor another employee, Ballard testified that Hart came into thearea as he was filling out the card,and he quickly gave the cardback to the other employee, who "took offrunning "The otheremployee laterbrought the card back8 It appears that the leadmenhad to makenew applications foremploymentatMalden.Those applications which were noted forthe record showed applications for the position of "foreman," or"assistantforeman " Somepapers inthe files of some of theleadmen referred to them as"foreman" at Malden and, ininstances,at St. Charles Aiellowas initiallyprovided quarterswithout rent atMalden togetherwithKemmerling,Hart,Wilkinson,Donovan, andothers. STERLING ALUMINUMemployees,madeworkassignments,reportedondisciplinary infractions and regularly signed disciplinaryreports together with Foreman Joseph Trost. Trost toldemployee Gale Hodges that Moraty had been givensupervisory authority "the same as he had." During hisfrequent absences from the department, Trost told theinspectors that Moraty would be in charge.In the toolroom, Superintendent Waters testified (withrespect to Leadmen Blackburn, Gillham, LaChance, Polk,Thudium, and Wiley) that he discussed with the leadmen,individually, how the employees working with the leadmenwere doing, and stated that the leadmen would report onemployees and make recommendations concerning them.AlthoughWaters stated that he would look into thesematters himself, he further conceded that he gave quite abit of weight to what the leadmen recommended, "becausethe fellow is working directly under a leadman, and he is inthe best position to tell." Waters instructed employeeWages to take his orders from Leadman Gillham, in theabsence of direct instructions from Waters.The remaining leadman, Derso, who was in building #7at the times material herein, had authority in thatdepartment to assign work, give orders to employees, andcheck their attendance and their work. He was apparentlythe only person in charge at that location.The facts set forth more than adequately show a pictureof supervisory authority and responsibility inhering in theleadmen."Although in some instances the leadmensupervise small numbers of employees, possibly even oneemployee on occasion, the authority to supervise remainsclearlymarked, on the basis of the evidence. While theleadmen are shown on occasion to do some of the work ofemployees under their supervision, particularly for thepurpose of assisting with problems, it is clear that they donot generally perform production work. Indeed, theevidence discloses that even the admitted supervisors onoccasion perform similar work.On the basis of the above facts and the record as a wholethe Trial Examiner finds that the leadmen named infootnote 3 above (with the exception of Charles McCoy)and Leadman Roy Draper are supervisors within themeaning of Section 2(11) of the Act, and therefore shouldbe excluded from the appropriate unit hereinafter foundappropriate.2.Production control managerAl Fleshman, who is referred to in the record as"production control," is assigned office space in the plantoffice building, where, at the times material to this matter,PlantManager Schoemehl, Assistant Plant ManagerDonovan, the payroll clerks, and the telephone operatorwere also located. Fleshman is salaried and at times hasdirection of a clerical assistant.It is Fleshman's responsibility to make sure that plantproduction proceeds in accordance with the schedulessent from Respondent's home office, so that Respondent isable to furnish the product when required by thecustomer. As stated by Schoemehl, "he had to see that theschedule was enforced." In order to accomplish theseresponsibilities, Fleshman spends most of his time in theplant area. He is the first one to release production runsthrough the foundry, which is the beginning of theproductionprocess.He gives the foundry clerk"While the evidence shows that Respondent grouped CharlesMcCoy with the other leadmen, the record does not reveal that atthe times material to this proceeding McCoy had supervision over309instructions with respect to information to be placed onthe "status board." Fleshman quite often in the foundryinstructs the gate cutters and tells them what should becut in order to get the proper lot of production to the nextstage in processing.FleshmanwasdescribedbySchoemehl as giving orders which determined thesequenceofproduction,statingthatFleshman"determined what was to be made and when."Fleshman performs no actual production work, but hedoesmake up cards to be placed on loads, and, onoccasion, physically moves loads himself in the plant.However, Fleshman reports directly to the plant managerand is not responsible to plant supervision which hasimmediate direction of the P&M employees.In addition, according to the testimony of Schoemehl,considered hereinafter, employee Bob Batchelor wasterminated, as a result, in part, of complaints about hiswork made by Fleshman.Based upon the record the Trial Examiner finds thatFleshman possesses authority and responsibilities of asupervisor within the meaning of Section 2(11) of the Act,and, in any event occupies a position which is properlydescribed as "managerial," with employment interestsquite distinct and separate from those of the P&Memployees, and should be excluded from the appropriateunit.3.Respondent's responsibility for activities of theleadmenEven if the leadmen(and Fleshman)did not meet thetechnical requirements of a supervisor as defined inSection 2(11) of the Act,it is clear that they are part of themanagerial complex in Respondent's operations and weretreated by Respondent as such.Each of them was placedby Respondent in a strategic position to translate to theemployees the desires and policies of management. Theleadmen(andquiteprobablyFleshman)attendedproductionmeetings with undisputed supervisors, andwere given the same instructions as to the legal limitationson their conduct prior to the election as were given to theundisputed supervisors.They were also instructed bymanagement to interrogate employees as to theemployees'position in regard to the Union,and to spreadword among the employees of Respondent's difficultieswith the Union at St.Charles leading to the removal of theplant to Malden.In fact,the activities of the leadmen inopposing the Union paralleled that of contemporaneousactivities of Respondent'smanagement and undisputedsupervisors.In the circumstances,under well-establishedprinciples,Respondentmay be fairly held to beresponsible for the activities of the leadmen in opposingthe Union,N.L.R.B.v.DesMoines Foods, Inc.,296 F.2d285 (C.A.8);N.L.R.B. v. SoloCup Co.,237F.2d 521(C.A.8);N.L.R.B. v. Fiore Brothers Oil Co.,317 F.2d 710(C.A. 2); seeN.L.R.B. v. Mississippi Products,Inc.,213F.2d 670,672-673(C.A. 5).Respondent,however, points out that a considerablepart(but not all) of the activities of the leadmen occurredafter the Union had agreed to the eligibility of the leadmento vote in the election.Respondent argues that since itwould be improper for it to instruct an eligible voter as towhat he could or could not say at such a time, it should notany other employeeNor does the evidence support thesuggestion thatMcCoy should be considered a technicalemployee who might be excluded from the appropriate unit 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe held responsible for what the leadmen said and did inopposing the Union.Indeed, the Board has often held that "an employer isnot responsible for the antiunion conduct of a supervisor incircumstances such as these, in the absence of evidencethat the employer encouraged, authorized, or ratified thesupervisor's activities, or acted in such a manner as to leademployees reasonably to believe that the supervisor wasacting for and on behalf of management." SeeHy PlainsDressed Beef, Inc.,146 NLRB 1253, 1254;M & A ElectricPower Cooperative, Inc.,154 NLRB 540, 544;The PowersRegulator Company,149 NLRB 1185, 1188, enfd. 355F.2d 506 (C.A.7);Montgomery Ward & Co., Inc.,115NLRB 645, 647, enfd. 242 F.2d 497 (C.A. 2).However, Respondent's argumentclearly fails, becauseRespondent did, in fact, urge andinstructthe leadmen tointerrogate employees and report such information, andotherwise advised the leadmen as to what they should doand say in connection with the Respondent's campaignagainst the Union. Pursuant to these instructions, certainof the leadmen are shown to have engaged in activities,hereinafter considered, which carried out Respondent'spurposes, and for which it must be held responsible. SeeJ& M Machinery Corporation,155 NLRB 860;PowersRegulator Company, supraat 1188 (employer responsiblefor antiunion activity of Supervisor Liga, which had beeninitiatedby employer, notwithstanding Liga's inclusion inunit);see alsoN.L.R.B. v. Elliott-Williams Co.,345 F.2d460 (C.A. 7) (employer held responsible for activities ofsupervisor who voted in electionpursuantto agreement ofunion and employer).10C. Instances of Interference,Restraint,and Coercion1.Activities of the leadmen-supervisorsEach of the following occurrences testified to byGeneral Counsel'switnesseswere undenied and arecredited (the findings reflectan evaluationof both directand cross-examinationof the witnesses):a.A week or two before the election, Howard Hartasked employee Garland Pace how he was going to vote inthe election. Pace said he was going to vote for the Union.b.About September 15, 1964, Howard Hart toldemployee John Moore that Hart had recently talked withRespondent's president, Bromwich, who had said thatRespondent would bargain with the Union for lower wagesthan they were presently paying and then would move.Moore replied that he did not see how wages could be anylower.c.About 10 days before the election Howard Hartstated to Gaines Hodges, Houston Butler, and otheremployees that if the Union was voted in the Respondentwould move, that he knew this to be so.d.Two weeks before the election, Roy Draper askedemployee James Cook, "how the Union was doing?" Cookanswered, "OK, I guess." Draper replied that Cook oughtto know, because he had attended all of the meetings.Draper further said, "Sterling wasn't going to take any bulloff this union or any other union"; he said, "it would closeits gates before they will take any bull off the union."e.Shortly after employees started signing cards, whenitbecame generally known that the employees wereseeking union representation,Mary Moraty stated toemployee Gale Hodges that Respondent had left St.Charles because of the Union; that there was nothingbolted to the floor and the place could be moved prettyeasily; and that Bromwich would probably move it.f.A week or two before the election, Mary Moraty andher husband together talked to employee Gale Hodges.While together, they told Hodges that when the plant wasmoving from St. Charles, the union president wasengrossed in his own personal, private affairs, implyingthat he was not interested in the fact that the plant wasmoving, or that the employees were losing their jobs. Atanother point in the conversation, Mary Moraty askedHodges what he expected to gain from the Union. AfterHodges replied, Mary Moraty stated that "at the nextplace maybe the hunting and fishing would be better.""g.In talking to a group of employees, including TroyClayton, 2 or 3 weeks before the election, Howard Hartstated he had belonged to a union; that it was no good anda dead expense; that it would get the employees nothing.He further said, "They wouldn't and couldn't operate if aunion came in they would move and everybody would bewithout a job."h. In another conversation about 2-1/2 weeks before theelection,Howard Hart told a number of employees,includingLarryGoldenandClairBullard,thatRespondent had this same Union at St. Charles and thatthe Union was one reason the plant had moved from St.Charles.i.About 3 weeks before the election, employee GaryBurrow was talking with a group of employees about theUnion when Ira DeNoon came up. DeNoon asked Burrow,"Well, how do you feel about this union coming in here?"Burrow answered, "If it was to come in tomorrow itwouldn't be too soon." DeNoon replied, "You mean you'refor it?"When Burrow answered in the affirmative,DeNoon said, "Well don't you know Sterling might move ifthe Union comes in." Burrow answered indicating that thismade no difference to him.j.Employee Joe Butler testified that Howard Hartdiscussed the Union with the employees practically everymorning during the 3 weeks before the election. On oneoccasion Hart stated that he knew all of the employeeswho had signed union cards. On another occasion Hartstated to a group of employees that if the Union won theelection the plant would move out; that it would be like itwas at St. Charles; that Respondent had moved out fromthere.k.About 3 weeks before the election Roy Draper in aconversation with Billy Joe Walker asked if Walker hadsigned a card for the Union. Walker said that he had not.10Respondent relies onN L R B v Montgomery Ward andCompany, supra,andN L R B v Jas H Matthews,156 F 2d 706(C A 3), in support of its argument that the Union's consent to theleadmen's eligibility in the election estops the Board from holdingRespondent responsible for their activitiesHowever, theMontgomeryWarddecisionnotonlydoesnotsupportRespondent's position, but indeed, was interpreted by the court inNLRB v Elliott-Williams Co , supra,assupportingresponsibility of the employerin these circumstancesWhile theJasH Matthewscase, though possibly distinguishable, doesafford the Respondent some support, the later cases have notfollowed it, and, with all due respect, I must decline to do so Seealso,Bauer Welding and Metal Fabricators, Inc ,358 F 2d 766,footnote 2 (C A 8)" During the course of this conversation, and prior to the lastremark of Mary Moraty, she had occasion to temporarily leaveHodges and her husband In this interval Moraty's husbandinformed Hodges that the Respondent had four places they couldmove to, including places in Arizona and Arkansas Although thiscomment cannot be considered as binding upon Respondent, theTrial Examiner has considered it as casting light on the meaningof Mary Moraty's remarks STERLING ALUMINUM311Draper asked Walker if he was going to vote for the Union;Walker avoided an answer. Draper said that if the Unionwon the election the Respondent would move. Walkerstates that he replied "let them move." After the electionDraper again asked Walker how he had voted.1.About 3 weeks before the election Walker also had aconversation with Elmer Bussick concerning the Union.Bussick asked Walker if he had signed a card and Walkertold Bussick that he had not. About a week later Bussickagainasked Walker if he had signed a card and Walkerstated that he had. Bussick said that if Respondent lost theelection it would move.in.Alvin Albright testified that on an occasion beforehe signed a card, Roy Draper asked him how he felt aboutthe Union. Draper said that if the Union did come in,Respondent would move and added that this was thereason they had moved from St. Charles. Albright testifiedthat on other occasions Draper said approximately thesame thing to him. Draper said that Respondent had otherplaces in Arkansas that it could move to if the Union triedto get in, mentioning that these were places that had right-to-work laws. Albright also recalled an instance a day ortwo before the election during which Draper stated "thatSterling doesn't need a union now, that they are not readyfor it, that they are going to move if they did have one."n.Before the election and after he had signed a unioncard, Larry Dale Barnes had a conversation with HowardHart, during which Hart said, "Larry I, hear you aresupporting the Union." Barnes replied, "It could be, youcan never tell." Hart then said, "Some of you God damnbastards are going to be sorry you ever heard of this unionstuff."o.On another occasion prior to the election, HowardHart called all of the 10 or 12 molders including LarryBarnes and Jerry O'Neal into the foundry toolroom andtalked about the Union and the election. He also statedthat Respondent had moved from St. Charles and that theywould move from Malden.p.Henry Derso in the latter part of July or first ofAugust 1965, in a conversation with Archie Batchelor,asked Batchelor if he had signed a union card. Batchelorsaid this was not Derso's concern. Derso stated he did notthink that Batchelor should sign a card.q.One night before the union meeting held in Bernie,Missouri (July 23), Howard Craig asked Jimmie Brandit ifhe knew about union cards being passed around thebuilding. Brandit replied that he did not know much aboutit.Craig said, "Well we have a record of whois signingthose cards."r.Employee Clair Bullard testified that, on twooccasions about 2 weeks before the election, he heard Hartmake statements about the Union and the election in thepresence of a number of employees. Hart said that if theemployees were going to get a union, they should get agood union. He said that the Union involved here was abankrupt- union and was for a different type of moldingaltogether. Hart said that Vic Schoemehl had been in St.Charles and had tried to get the employees a raise, butwhen he found out about the Union he just dropped thesubject. Hart said that if the employees had any problems,they should be taken to Vic, who would discuss anythingwith the employees and do anything for them. Hart statedthat he felt the employees owed it to Vic to vote the Uniondown, and if the employees did so he felt it would be worththeir while. In this connection Hart mentioned the sum of25 cents an hour, which he said was a possibility. Hartstated that he knew Bromwich personally, that he was notthe type of person that would give anyone anything. Hartsaid if the Union got in, Bromwich would let the employeeshave an election, but that when the employees came upwith the contract, Bromwich would negotiate for a cut andif the employees did not accept this he would close thedoors. Hart went on to say that Bromwich had closed downbecause of a union once before. Hart said that even whilethe trucks were being loaded at St. Charles, the unionrepresentative was telling the men that Respondent wasnot going to move.s.Approximately 2 or 3 weeks before the election,employee Jimmie Cowell asked Howard Hart if the plantwould move if the Union came in. Hart replied, "I know itwill." Cowell told Hart that he was uncertain what he wasgoing to do about the Union. Hart told Cowell, "I've gotyou marked down for a no vote."t.On another occasion, Jimmie Cowell testified that heasked Hart if the latter thought the employees would getmore money if the Union came in. Hart replied that hedidn't know, but added that he was "pretty sure," or knew,that Cowell would be making better than $2 an hour if theUnion didn't get in.u.Howard Hart, 3 weeks to a month before election,stated to employee Billy Fry and others that if the Unioncame in it would get no more than one contract with theRespondent, if it got that many.v.In August, on an occasion involving Howard Hart,Henry Derso, and employees Billy Fry and Dale Tanner,Howard Hart stated that he had thought he just about hadFry talked out of voting for the Union. Hart further said,"he ain't been worth a shit since he signed the unioncard." Hart suggested to Derso, "Hell, go ahead and put`vote no' on the back of his shirt." Derso then wrote "VoteNo" in letters two inches high on the back of Fry's shirt, inletters which were indelible and would not wash out. Frywore this all day at work, including a meeting called bySuperintendent Rich to read a statement about the Unionfrom Vic Schoemehl to the employees. Fry testified that hewas embarrassed in front of the other employees at themeeting because of the writing on his shirt.w. In late July 1965, "after the card signing had takenplace," Henry Derso told Leo Kuper that he had "a littlepersonal question I want to ask you." Derso then askedKuper if he had signed "one of those cards?" Kuperreplied that he would rather not discuss it.x.About the first of December, Kuper heard HenryDerso state in the presence of other employees, "Boys,this is really something the way these people from SaintCharles, who used to work for us up there, calling in to findout when this thing goes in so they can come and get jobshere." There is no evidence that any former employeeswere in fact, calling in. The record does indicate that thispossibility was a tactic used to raise apprehension amongthe employees that a union victory would imperil theirjobs.y.In the first part of September, Leo Kuper heardHenry Derso state in connection with the Union coming in,that it would be a "cold day in hell," and that theemployees would be seeing the former employees from St.Charles coming to Malden to take their jobs if the Uniongot in.z.In August 1965, Henry Derso called employee BillyPoyner into Derso's office. Derso told Poyner that theRespondent had held a meeting and "they had all thenames that signed union cards." Derso told Poyner that ifhe voted "Yes," he would be fired. Derso thereafterrepeated this to Poyner on a number of occasions. On atleast one occasion another employee, Jim McMillian waspresent. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDaa.On an occasion before the election, Henry Dersohad a conversation with employee Charles WilliardWalker in which Derso asked Walker if he were going tovote for the Union. After Walker replied in the negative,Derso asked Walker if he knew what would happen ifWalker did vote for the Union. Walker said no.Whereupon Derso replied, "You get fired." Walkerapparently paid particularattentionto the statement ofDerso because, as Walker testified, he "couldn't hardlyafford to lose my job. If I did, I would lose everything Ihave."bb.About3weeksbeforetheelection,inaconversation in Derso's office, Derso told employee JimMcMillian that he had previously had experience with theUnion in St. Louis and at St. Charles, and that it was bestnot to vote for the Union. He asked McMillian which wayhe was going to vote, to which McMillian answered that hedidn't know.cc. In a conversation with Henry Derso, with JimMcMillian present, employee Darrell Hyde asked Dersowhat he thought the Respondent would do if the Unioncame in. Derso replied that he knew what Respondentwould do from what they had done at St. Charles; Dersosaid Respondent would move out overnight if the Unioncame in.Hyde had a further conversation with Derso after theelection in which Derso asked if he were "one of the Yesmen for the Union." When Hyde replied that he was,Derso indicated that he knew this and treated the matterin a laughingmanner.dd Employee Jerry O'Neal testified to a conversationwith Howard Hart shortly after O'Neal signed a unioncard. Hart asked O'Neal if he had signed a card. Hart alsotalked to O'Neal in opposition to the Union and itspractices and stated that if the Union came in, within ayear's time O'Neal would not have a job. Hart stated that itmade no difference to him whether the Union camein, thathe would still have his job, but that O'Neal would not.ee.Two or three weeks before the election, HowardCraig had a conversation with employee Herbert Rackleyatwhich employee Jackie Cooper was present. Rackleyasked Craig if the plant would move if the Unioncame in.Craig stated that it might; that he didn't know whetherRespondent would take him with them if there was amove; and that Respondent had an offer of a place theycould go. Rackley also testified that Craig stated that if theUnion came in, the employees would not have as manyrest breaks as they had then.ff.Prior to the election, Admiral Wilkinson hadconversations with Buford Schrader in a plant office, andwith other employees elsewhere, in which Wilkinson, inresponse to questions from the employees as to what theRespondent would do, stated that he didn't know whetherRespondent would move out of Malden if the Union got in,allhe knew was that Respondent had moved out of St.Charles on account of the Union.gg.On the day of the election, Henry Derso askedBuford Batchelor how he had voted in the election.Batchelor told Derso this was none of his business. Dersolaughed and replied, "You are one of those Yes men."12All of the documents have been carefully considered Muchof this is clearly protected free speech However, the discussionherein of only certain aspects of these documents should not betaken as a finding that other aspects are not relevant to theallegations of the complaint. In the interest of space only the mostobvious points have been touched onBatchelor again indicated this was no concern of Derso, towhich Derso answered, "I don't give a damn."hh.About August 20, 1964, in the presence of employeeLarry Albright, Howard Hart asked employee WilliamBuchanan if he had signed a card for the Union. Buchananstated that he had not. Hart replied, "If you are smart youwon't." Buchanan asked Hart the reason for this and Hartreplied, "Well, the Company is not going to stand still for aUnion coming in." Hart further stated, "Albright signedone and he may not have a job."One or two weeks before the election, Howard Hartasked Buchanan who the latter thought had signed cards,and when Buchanan said he didn't know, Hart namedemployees who he thought had signed, among thesewere Larry Barnes, Clair Bullard, and John Moore.On the basis of the record in this case, it is clear and theTrialExaminer finds that the acts described aboveinterferedwith, restrained, and coerced Respondent'semployees in the exercise of their rights under Section 7 ofthe Act and thereby violated Section 8(a)(1) of the Act.2.Written and printed material opposing the UnionApproximately 13 letters to the employees fromPresident Bromwich and Plant Manager Schoemehl andcertain clippings from the Malden newspaper, the MaldenPress-Merit, opposingunionizationof the Malden plantwere received in evidence. Authenticity of the materialappearing in the newspaper accounts attributed toBromwichwasstipulated,aswasRespondent'sresponsibility for the advertisement which appeared in thePress-Merit on September 17, 1964.These documentsspanthe period from July 30, 1964, 3days after the filing of the Union's petition for an election,toSeptember 24, 1964, 3 days following the election.Taken as a whole, and assessed particularly in light of theplant atmosphere in which they appeared (some of whichis set out in the preceding section of this decision), thismaterial constitutes a campaign well calculated to makethe employees fear for their livelihood if the Union werevoted into the plant.' 2The first of these documents, the letter from PresidentBromwich to the employees, issued July 30, 1964, is athinly veiled "opening gun" in Respondent's campaignagainst the Union. Ostensibly occasioned by a drop inproduction and increase in scrap (defective work), theinternalevidence of the document itself, as well as thefollowing events, shows that this was but the pretextfurnishing the springboard for the antiunioncampaign.Thus, though Respondent apparently had experiencedsome problem with production and scrap for severalmonths'13 this letter, issued immediately after the filing ofthe union petition, was clearly Respondent's first majoreffort to jack up the employees on this score. Not only isthere no evidence of any prior communication to theemployees in so harsh terms, but the letter itselfannouncesa departure from Respondent's prior practices.Considering the fact that President Bromwich,in thisletter,assertsthat these problems had resulted in "terrificlosses for the months of April, May and June," it isdifficult to understand why such a letter to the employees13Contrary to General Counsel's contention that there is a lackof evidence of a preexisting problem with scrap, the record showsthat for a number of months Respondent had been holdingsupervisory meetings to deal with production and scrap problems STERLING ALUMINUM313on the problem, if one was called for at all, was delayed tothe end of July. The conclusion is compelling that thiscommunication was engendered by the filing of the unionpetition.The contents of this rather long letter, which sets thetone followed in the succeeding antiunion campaign,concentrates mainly on the theme that the Respondentwas considering moving its operations, with consequentloss of jobs to the employees.Thus, after pointing out Respondent's past beneficenceand concern for the employees and the community, theemployees are admonished that:... unless these conditions [stated low production]are corrected immediately, it will be necessary for usto transfer the Malden operation to our other plants.Just bear in mind we cannot pay for work not doneand there is no one alive that can compel us to do it14... we would like to continue to operate in Maldenand become part of the community, but we cannot, foreconomic reasons, continue to operate in Maldenunless we have your full cooperation.this letter ...does not intend to criticize thoseloyal, energetic, hard working employees who areproducing to adequate levels. I hope it will be possiblefor us to continue to operate in Malden and those ofyou who are doing your Job will be with us for manyyears.The letter advises, in addition, that plant managementhad been instructed to move quickly to correct "decliningproduction" 15 and to begin enforcing Respondent's rulesand regulationswithout favor.The employees werehenceforth to strictly abide by plant rules. It was statedthat records would thereafter be kept of employeeperformances, and that "where inadequacies exist inindividual production, you will be advised"; and that, ifproduction levels were not met, "you can guess theconsequences."In Respondent's next letter to the employees, signed byBromwich and dated September 2, the employees arereminded that Respondent had spent $600,000 moving itsoperation to Malden, and the employees are requested toprove"your loyalty to your family, yourself, yourcommunity and your company," by rejecting "outsideinterference."The following day, September 3, the Press-Merit,carriedanarticlewhich stated that previous toRespondent's move to Malden, the Union had hamperedproduction at St. Charles by a prolonged strike and threatsof walkouts at St. Charles, and quoted Bromwich as sayingthat "we had trouble with this union at St. Charles, and Ihope the good employees at Malden will not subjectthemselves, the company and the community with thistype of uncertainty."Oddly enough, this identical quote was repeated inPress-Merit accounts in each issue for the following 2weeks, always in a context of the strike at St. Charles andthe move of the operation from St. Charles to Malden.The next day, February 4, the employees received aletter concerning the election from Schoemehl in which,inter alia,they were advised that it was up to them todecide whether the Malden operation was to survive andbe successful, and whether their jobs be secure, so thatthe employees' families would be supported and "we cango ahead together." The letter further suggested that theUnion would be costly to the employees in terms of dues,assessments, fines, and from losses attendant on strikes.In return, the letter states, "The Union cannot benefityou !" It was suggested that if the Union, to get theemployees more money, "really increased the cost ofpistons here the way they promise to do" (obviouslyRespondent's interpretation), then business would be lost,and there would be "no jobs and no wages." The letterquite clearly suggests that the issue which the employeewillanswer at the election is "whether there reallycontinues to be a Sterling Aluminum Products Company."It is indicated here, as more strongly suggested thereafter,that this depended upon a vote against the Union.Between September 2 and September 17, Respondentissued eight one-page documents to the employees, eachentitled "SOMETHING TO CONSIDER," and each signed"Vic" (Schoemehl), urging the employees to vote "No."Each emphasized some aspect of the idea that theemployees did not need the Union or might be harmed ifthe Union were voted in. Among the statements in thesedocuments, the following may be noted:Think back ! What were you doing before Sterlingarrived in Malden? Where were the "Johnnys comelately" (Carducci and Bonifer) when there were nojobs at the Airbase?'s What would you be doing ifSterling was compelled to close?VOTE NoWe are sorry our employees, or their families, neededSurgical or Hospitalization care, but isn't it a greatthing the Company had such a plan available?Don't Rock the Boat.VOTE "No"**Did you know there are 39,000 people in DunklinCounty?TheMissouriDivisionofEmployment 'Securityadvised us that 20% of the employable industrialworkers are unemployed in this County.Strikes, work stoppage and quits can only add to thisalready high unemployment.VOTE "No"*I refer you to Mr. Bromwich's letter-that it isn't theUnion that will get you or me more money, it your's'This latter sentence appears clearly occasioned byknowledge of the union petition, which had just been filed, andreinforces the conclusionthatthe letter was a response to theemployee's seeking union assistance.15However,as noted hereinafter,Respondent also asserts thatJulymarkstheperiod of its normal seasonal decline inproductioni6Carducciand Bonfier were the representativesof the Unionprominent in the campaign to organize Respondent's employees. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDand my individual production which will increaseprofits that will get us raises.Lookthis over with your family.These earnings andbenefits are yours from the Company-not from anyoutsider.VOTE "No"This series of letters ends with the admonition, "VOTENo for yourself, your family, the Malden Community, andyour Company."During this period, on September 10, in the Press-Merit,under a heading, "STERLING OFFICIAL SAYS UNION MADEPLANT AT ST. CHARLES UNPROFITABLE," the followingpoints were attributed to Bromwich, (1) he was not onlysurprised but shocked that the employees showed interestin the Union, (2) Respondent had spent $600,000 to movefrom St. Charles to Malden, (3) this was a deal between theRespondent and Malden for the benefit of Respondent andthe residents, and the Union had no part in it, (4) as aresult, local residents earn more than $1,200,000 a year,(5)Respondent moved to Malden because union demandsmade the St. Charles operation unprofitable. It was againstated that Bromwich "mentioned" the 4-month strike atSt.Charles "which brought about loss of pay foremployees, loss of customers, loss of profit, and theultimate loss of jobs." Then follows the quotation whichhad previously appeared in the September 3 issue of thepaper, noted above.The following week, on September 17, the Respondentplaced the following full page appeal to the wholecommunity in the Press-Merit:AN APPEALTo MALDENTwo YEARS AGO WE CAME TO MALDEN AT THEURGENT INSISTENCE OF YOUR COMMUNITY LEADERS.WE WERE TOLD THAT MALDEN NEEDED INDUSTRY.WE ACCEPTED YOUR APPEAL TO US.Now WE ARE HERE AND WANT TO ST: Y. HELP USCONTINUE TO HELP YOU.LET'S SEND THE UNION ORGANIZERS FROM OURCOMMUNITY AND GET ON WITH OUR MUTUAL GROWTHAND PROGRESS.STERLING ALUMINUMPRODUCTS, INC.On the same day in another front-page story, the Press-Merit again noted that Respondent had moved to Maldenafter "a prolonged strike and threats of strikes hadseriously hampered production there." The quotation fromBromwich previously noted was again repeated. Thearticle also noted that the Union had that week receivedthe endorsement of Local 593."Also on the same day, a letter to the employees wasissued over the signature of Bromwich, which stated,interalta:I want to state positively and emphatically, that theUnion cannot cause your wages to be increased onesinglepenny.Of this, you can be certain. Anyincrease in wages, now or anytime inthe future, willdepend solely upon the amount of business we can'7Thiswas publicized in a full-page ad taken in that issue of thepaper signed by Local593, ILGWU'"The Trial Examiner considers it unnecessary to consider thelegal effect of Bromwich'sannouncement of pleasure to theemployees and the community after the election" Evidence as to Respondent loading an oven on a truck andget, the production at Malden, and other typicalbusiness considerations. We are and will continue topay our employees as much money as these businessconsiderations will allow. Again, the Union can donothing for you to increase your wages.Your company suffered heavy losses at the St.Charles operation because of shut down by the Union.Themove to Malden was made after greatdeliberation and consideration of other equally goodplant sites. I am advised that the majority of you andthe majority of the people of Malden appreciate ourdecision to move to Malden. This move can and I amsure will be mutually beneficial after the "start up"problems have been worked out of this operationUp to now, Sterling has been pleased with tmsmove to Malden even though unprofitable to date.Continue to help Sterling help the Malden areaeconomically and vote "No" Monday, September 12.The Trial Examiner has no doubt that the employeeswere entitled to know, and that the Respondent had aright, in good faith, to tell the employees why theRespondentmoved from St. Charles. Free access toinformation is indispensable to free and informed choice.However, the Trial Examiner also has no doubt that thecampaign set forth above was designed not to inform, butto coerce the choice to be made, and, in the context inwhich it occurred, served to drain both meaning andsubstance from any concept of the exercise of "freedom ofchoice" by Respondent's employees. It is found that bythe campaign set forth above (excepting such items in thePress-Merit for which it was not shown to be responsible)Respondent violated Section 8(a)(1) of the Act.'"3.Activities of admitted supervisorsWilliamDonovanAssistantPlantManager:Thefollowing testimony is undenied and is credited:1.Mrs.BeulahHarris, thewife of an employee,testified to a conversation with Donovan, whom shedescribed as a good friend of her husband and herself,which occurred approximately 2 to 3 weeks before theelection at a tavern in Malden. Mrs. Harris asked Donovanwhat was "going to happen out there with the election."Donovan said, "I don't know I know this much, if theyvote it in, the company is going to move ... in fact we havemoved part of our equipment to Atlanta, Georgia, and wehave more loaded on the trucks ready to go." When Mrs.Harris protested that this would be expensive, Donovanreplied that, "It wouldn't be much expense .thecompany owns its own trucks ... we could be movedwithin the week."i"' Mrs. Harris, as might reasonably beexpected, related this conversation to her husband.2.Employee Melvin Stewart testified that a week or twobefore the election, he had a conversation with Donovanabout the Union, also in a local tavern. Stewart askedDonovan if he thought the Respondent would moveDonovan answered, "I can't say, but they moved from StCharles."Under the circumstances of this case, thisremark would certainly tend, as Donovan knew, to add tothe apprehension that a vote for the Union would increasethe chances that the plant would be moved and theemployees lose their employment.2umoving it out of the plant just before the election and back againafter the election is discussed hereinafter20General Counsel also contends that Donovan told PresseleyAaron, Jr , that the plant had previously moved because of theUnion However, the Trial Examiner finds that this allegation wasnot supported by probative evidence STERLING ALUMINUM315It is found that the above activities constitute violations8.Terry Allen testified that when he and employeeof Section 8(a)(1) of the Act.Mekan were working together the latter called Trost overCharlesTrost-Superintendent of Operations, Building#2.Employee John David Battles testified, withoutcontradiction, that about 2 or 3 days before his father (JohnP. Battles) was laid off he went to see SuperintendentTrost because of certain comments by Leadman DavidRandolph about his work, which John David Battlesthought were undeserved. He asked Superintendent Trostwhy he was being "ribbed for not working." Trost repliedthat,"They have you pegged for being Union."Thereupon, John David Battles told Trost that "they musthave me and my dad mixed up." Trost said he would talktoVic about this. John David Battles thereafter sawSuperintendent Trost get in his car and leave. Battlestestified that Trost drove up to the office. About an hourlater Superintendent Trost came up to him at work andtoldBattles,"Everything is all right.We have itstraightened out." Randolph later told John David Battlesthat if the matter had not been straightened out, Battleswould have been quickly terminated.Itisfound that by these activities of Trost andRandolph, Respondent violated Section 8(a)(1) of the Act.Joseph TrostForeman Inspection Department1.Employee Gale Hodges testified that Foreman Trostasked him if he had signed a union card. Hodges asked ifTrost expected an answer, to which Trost replied, "No,you don't have to with that smile on your face."2.Gale Hodges testified that after union meetings onSunday, Trost on Mondays at work would ask whathappened at the meetings. Hodges testified that he had nohesitation in informing Trost of his own involvement, andtold Trost of the number of employees attending meetings,but did not tell him names, nor did he remember Trostasking for names.3. Junior Kildow testified that Trost asked him, at hisworkbench, what Kildow thought of "the Union deal."After a noncommittal answer from Kildow, Trost said that"they would move if the union got in."4.On another occasion, Junior Kildow states he had aconversation with Trost on the shipping dock at the plantduring which Trost told Kildow about "all of the troublesRespondent had with the Union at St. Louis."5.InAugust 1964, during the pendency of therepresentation proceeding, according to the undeniedtestimony of Kildow, Nettleton, Rose, and Hodges, Trostsuggested to the employees that they appoint a spokesmanto carry their grievances to management, and, in fact,assembled the employees in his office for that purpose.With Trost out of the room the employees appointedKildow their spokesman. Trost told Kildow that this wasdone at the suggestion of Schoemehl. It does not appearthat any grievances were ever presented.6.Patsy Kildow, Junior Kildow's wife, testified thatprior to the election she had a conversation with Trost inan eating place in which she was a waitress, in which Trostasked her if her husband was going to vote for the Union.Mrs. Kildow stated she did not know, but she surmisedthat he would do so. Trost replied that, "if it gets in, we'llmove," and named a location in Arkansas to which theplant would go.7.After the election, Mrs. Kildow testified, Trost askedher how her husband had voted. He stated "that's too badfor Junior," when she indicated that her husband hadvoted for the Union. Mrs. Kildow testified that she relatedboth of these conversations to her husband.and complained that another employee was bothering himand trying to talk him out of voting for the Union. Allenstated that Trost replied that he was not going to try to tellthem how to vote, but added, that he did not want to moveagain.Mekan testified that the only thing he recalledhearing Trost say about the Union while he was workingwith Allen was that Trost liked this part of the country andwould not want to leave.9.Robert Barnett testified that before the election hehad a conversation with Trost, with employee Grady Davispresent, in which Trost stated that if the Union came in theplant would probably move. Grady Davis testified to anoccasion when he asked Trost about the election. Davisstated he told Trost that the employees had heard that ifthey "voted it, `it' [clearly referring to the plant] wouldmove." Trost replied that this was what he had heard,"that it would move if it were voted in." David alsotestified that Trost told him, "I could be my own judge onhow I voted and my own boss," and that Trost didn't talkagainst the Union or didn't talk "for it," so far as he wasconcerned. Davis testified contradictorily as to whetherTrost specifically asked him, on this occasion, how he wasgoing to vote. Davis, however, understood that this waswhat Trost wanted to know, for he told Trost he was notgoing to vote for the Union.10.Andrew Loafman testified that Trost asked him towork on the Sunday preceding the election. WhenLoafman demurred, Trost said, according to Loafman,"That's Okay. I know where you are going you can take offanyhow. I know you are going to the fish fry. I knoweveryonewho is going." A union leaflet had beendistributed announcing the "fish fry."In Trost's testimony, he denied that the Union wasinvolved in any of the conversations with Hodges, JuniorKildow, Mrs. Kildow, Mekan, and Loafman. He was notasked about conversations with Barnett or Davis.Trost recalled a conversation with Kildow on the loadingdock and with Mrs. Kildow in the restaurant, but assertsthat these conversations had to do with getting herhusband a transfer of shift and possible promotion. Troststated that he told Mekan and a number of otheremployees that he liked "this country here" and did notwant to leave, but denied any conversation with Mekanabout the Union. Trost testified that it was possible that heasked Loafman to work Sunday and that Loafman had saidhe would rather not. However, Trost denied that he madeany inquiry about the fish fry. Trost further testified thatwhen he was asked by employees how they should vote, hewould tell them to use their own judgment.The tenor of Foreman Trost's testimony, generally, wasthat, with the exception of George Rose, he was not awarewhich of his employees favored the Union. He admits thathe was present in meetings with other supervisors inwhich names of employees were checked off with respectto their union inclinations. He states he went down the listhimself, and made such checks. He stated that he checkedGeorge Rose and "very few" others for the Union. He alsotestified that Moraty talked to him about who she thoughtwas for the Union or against it. However, the only nameTrost states he could recall was George Rose.It is difficult to believe that Trost was as insulated fromthe issue of unionism in his department as his testimonywould indicate. The matters attributed to him by thevarious witnesses were not only mutually corroborative,but accorded with the clear pattern of Respondent'santiunion activity. Employees Allen, Mekan, Barnett, and 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDDavis were still working for Trost at the time of thehearing, and generally appeared under some constraint intheir testimony. Junior Kildow had quit his employmentwith Respondent, was not a subject of any charge againstRespondent, and was working elsewhereAmong these witnesses, Gale Hodges was particularlyimpressive, both in the nature of his testimony and hisdemeanor. This was not true of Foreman Trost whosetestimony was at times evasive, vague, and uncertain. Inthesecircumstances theTrialExaminer discreditsForeman Trost's testimony as to the matters set forthabove and credits the witnesses for the General Counsel.It is therefore found that by the activities of Foreman Trostset forth above (with the exception of paragraph 4),Respondent interfered with, restrained, and coercedemployees in the exercise of their rights under Section 7 ofthe Act and thereby violated Section 8(a)(1) of the Act.21R. A. St.Clair-Executive Vice President:The followingtestimony is undenied and is credited:1.Presseley Aaron, Jr., who appeared to be a reluctantwitness for the General Counsel, testified that he heard St.Clairmake two speeches concerning the Union, oneoccurring 2 or more weeks before the election, the othershortly before the election. Aaron indicated that St. Clairshowed a large book which was identified as "the laws"Respondent could use "to protest against the union beforethe election, like the union talks for it and they talk againstit.He said they would have to abide by them." Afterhaving his recollection refreshed from a prior statement,Aaron testified that St. Clair "got on the box and told us tobe sure and vote regardless of what way we voted. Heshowed us the book of rules and told us that the companieswere moving every day because of the unions. He did stateclearly he did not say Sterling was going to move. As amatter of fact, he pointed out he has not indicated that, buthe said it has happened." Aaron stated that he could notremember anything else about the speeches.2.Troy Clayton testified that in the speech he heard St.Clair give on a Saturday before the election, the latter saidthat Respondent had anticipated giving everyone a raise,but that because "this union deal came on," his handswere tied and he could not, that "the union never made orgot anybody anything" but imposed "penalties and fines";that they had nothing to do with whatever had been gotten;and that if the employees "would let the union alone andstick with me, we would all get rich."3.Roy Kennedy testified that he was in a group ofwarehouse employees to whom St. Clair gave a speech onthe Thursday or Friday preceding the election. Kennedytestified that St. Clair stated he knew the employees weretrying to get a union. He stated that the employees did notneed a union; that although the union could promise moremoney, the Union could not give the employees moremoney; that only the Respondent could give the employees21 It has been noted that Grady Davis testified, in effect, thatTrost's comment did not seem to him to be for or against theUnionHowever, it is well settled that where the reasonabletendency of the Respondent's action is to interfere with theemployees' rights, a violation is made out, notwithstanding thealleged response of any employee to that action SeeN L R.B vFord Brothers,170 F 2d 735, 738 (C A. 6, 1948) In any event, itmay be noted that Davis' reaction to the conversation shows thathe felt an apparent necessityto assureTrost that he would voteagainst theUnion In addition, the Trial Examiner has consideredthat Trost's statementto Davis that Trost had heard that the plantwould move if the Union were voted in, was in response to asimilar statementby Davis In the circumstances of this case themore money; that the employees had cheated themselvesout of a raise, because they were entitled to a raise "justbefore this union deal started," but that "it was against thelaw to give a raise during the process of getting a unionin."It should be noted that there is no evidence in the recordthatRespondent had any firm intention of giving theemployees a raise in wages before the union campaign.Indeed, if we were to take Bromwich's letter of July 30,1964, at face value, it would appear that no such wageincrease was justified, much less contemplated .22 It istherefore found that this reference was contrived to givethe employees the impression that they had been hurt byshowing an interest in the election, even before theelection occurred. Also, the theme that it would be utterlyfutile to vote for the Union, because the Union wouldsecure nothing from the Respondent, appears with anumber of variations throughout Respondent's campaignagainst the Union, as in these talks.It is found that the statements set out above, consideredas a whole, and in the context of this record, were violativeof Section 8(a)(1) of the Act.Oliver E. Waters-ToolRoom Superintendent:1.Employee Richard Pearson testified that in aconversationwithWaters about a month before theelection,Waters said that he was ashamed of Pearsonbecause of his involvement with the Molders Union; that ifPearson were going to get a union, he should get amachinist union that would benefit him, not this Union,which "wouldn't do you any good." Pearson indicated thatWaters often "jokingly" told Pearson that he (Waters) wasashamed of Pearson.Watersdidnotdeny thisconversation.2.A week after the previous conversation, Pearsontestified that he had another conversation with Waters inwhich the latter said that he hoped that a business inwhich Pearson was engaged was doing well, since "if thisunion gets in we are going to move to Arkansas." Pearsonstates that he told Waters, "he was crazy as hell." Watersthen said that a place in Arkansas having the samefacilities,but cheaper, was available to Respondent.Pearson gave Waters some "back talk" and the latter left.This conversation is also not denied.3.On other occasions, according to Pearson, Waterssaid that Respondent had come to Malden "to give youpoor bums a job," to give them a chance to make a living,and then commented, "This is the way you do us." Watersindicated to Pearson that, "we was cutting our own throatsby trying to get a union." This testimony was not denied.4.On another occasion, when a representative of theUnion was handing out union literature, Waters stated toPearson that the workers themselves were getting stabbedin the back" and commented on the "filthy, trashyliterature" the Union was handing out.reasonable tendency of Trost's response, clearly foreseeable byTrost was coercive of the employees' freedom of choice Theresponse accorded further with Respondent's overall campaign ofopposition to the Union, which connected the moving of the plantwith the advent of the Uniontl It may be recalled that Leadman Hart told Clair Bullard thatSchoemehl went to St Louis to try to get raises for the employees,but dropped the subject when the Union came up Other than this,there is no evidencethat a raisefor the employees was even underconsideration11General Counsel interpretsWatersas statingthat theemployees were stabbing themselves in the back Pearson,however, did not so testify STERLING ALUMINUM5.JohnW.Moore testified that on or aboutSeptember 1, while he was at work, Donovan came out onthe job and told him to go to Waters' office. Donovanwalked Moore to the office and then left. Moore testifiedthatWaters told him "that they had me picked as one ofthe union instigators," that what he did outside the shopwas Moore's business, but what he did inside the shop wasRespondent's business. Waters further told Moore that hewas not asking him if he was or was not so involved.Waters further said, "he was supposed to write me up, butthat he wasn't going to."Waters testified that he had conversation with Mooreabout the Union, but, after first stating that he did not"recallmentioning he had been picked as a unioninstigator," testified that he did not tell Moore that.Waters did not further testify to any detail of hisconversation with Moore about the Union, or otherwisedeny the remarks attributed to him. Donovan did nottestify at all.Waters' testimony with reference to this matter wasentirely in response to three leading questions on directexamination.While this method of contravention ofprevious testimony is a technically correct method ofproceeding, it certainly lacks the persuasive detail oftennecessary to aid in credibility resolutions.Moore'stestimony here supplied this quality of detail. Moreover,the two accounts are not necessarily incompatible. WhileWaters denied using the word "instigator," the incident asa whole indicates that he advised Moore that he was underobservation for his activities on behalf of the Union, and itis so found. The incident is alleged by General Counsel tosupport an allegation that Respondent thereby created animpression of surveillance (paragraph V(EE) of the com-plaint), and it is found that the incident does support thatallegation.It is further found that by reason of the activities ofWaters set forth above, with the exception of thatcontained in paragraphs 1 and 4 above, Respondentviolated Section 8(a)(1) of the Act.NormanWinchester-WarehouseSuperintendent:1.About the time of the beginning of union activity at theplant,Winchester questioned employee W. C. Taylor as tohow Taylor felt the Union was going to go. Two or threedays before the election, Winchester asked Taylor to seehow the employees were then "feeling about the Union."Taylor then talked to "a few guys and asked them how theUnion was going and who was going to win." Taylorreported this to Winchester. These facts were not deniedby Winchester.2.Floyd Kennedy, a gas station operator near the plantarea, whose brother worked for the Respondent during theperiod involved here, testified that, prior to the election,Winchester inquired of him as to whether his brother wasfor or against the Union. The two men discussed thepossibility of the plant moving if the Union were successfulin its organizing efforts, a topic which, according toKennedy, "was talked all over town that there was apossibility of the Company moving if the Union did comein."Winchester stated his concern to Kennedy that thiswould happen. Winchester testified that he is sure thatthis conversation did not take place, and denied it, on thebasis that he never talked to anyone about this subject.Kennedy was an obviously disinterested, even reluctant,witness for the General Counsel. Winchester, on the otherhand, appeared to testify under some constraint, and histestimonywas generally unsatisfactory as indicatedhereinafter. On an appraisal of the demeanor of the twowitnesses, their self-interest in the proceedings and an317analysis of their testimony, the Trial Examiner creditsFloyd Kennedy.Itisfurther found that in these circumstances,Winchester did expect, or should have reasonablyexpected,thatFloydKennedywould relate thisconversation to his brother, who was an employee underWinchester's supervision, and this, in fact occurred.3.Employee Larry Campbell testified that on the lastday that he worked before the election, Winchester visitedhim at his home and during the conversation betweenthem Winchester "just started to tell me how things were,perhaps not as we all wanted them to be at the plant, buthe wanted to convince me they were going to get better asthe plant had time to grow and the customers to get better.He said ... and as they got better our pay would also, andwe would have good working conditions. He said we didn'tneed a union now, we needed to let the company grow ...he wanted to encourage me that things would get better ifwe let the union alone, if we stood with the company andnot with the union. . . . He said that our pay would getbetter if we would just wait until the company grew more.He didn't make any statement as to the amount."Winchester testified that he went to Campbell's housefor a business reason; that in answer to a request fromCampbell for a raise, he advised Campbell that as theplant grew "we will get more money." Winchester deniedthat either of them mentioned the Union during this visit.The General Counsel does not contend that the visit toCampbell's home, as such, violated the Act, even ifWinchester discussed the Union. Although the Board hasheld that such visits by agents of employers may begrounds for setting aside an election, it has never beenheld that this constitutes a violation of Section 8(a)(1) ofthe Act, unless the content of the conversation is violativeof the Act. In this situation I do not believe that whatWinchester is alleged to have said to Campbell is violativeof the Act. It was essentially a prediction that as businessimproved so would wages and working conditions. It wouldalso appear, according to Campbell, that Winchesterexpressed the opinion that this improvement in businessconditions would be more likely to occur if the Union werenot in the plant. This appears a legitimate argument,protected by Section 8(c) of the Act, which Campbellshould have been able to fairly appraise and accept orreject.However, the Trial Examiner is convinced that theconversationdid occur, substantially as related byCampbell. Winchester's denial is discredited.4.Employee Earl Thurston testified that on oneoccasion Winchester said that if the Union got in, it wouldhurt the plant.Winchester further mentioned that theUnion "didn't help the employees any" at a shoe factorynearby and "said if we got a union out here it wouldprobably be the same deal." While it appears thatThurston assumed that Winchester meant that if theUnion came in, the employees at Malden would be hurt, onthe basis of the testimony as a whole, it would appear thatthis statement of Winchester's should be considered faircomment, protected by Section 8(c) of the Act.It is found, however, that by his activities in respect toW. C. Taylor and Floyd Kennedy detailed above,Winchester interferedwith, restrained, and coercedemployees in the exercise of their rights under Section 7 ofthe Act and Respondent thereby violated Section 8(a)(1) ofthe Act.Elmer SchmidtMaintenance Superintendent:John W.Moore testified that about the middle of August 1964, hehad a conversation with Schmidt at the guardhouse, which 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchmidt initiated by asking Moore "how the union wascoming?"When Moore stated that he did not know,Schmidt said, "Don't give me that stuff." Schmidt thensuggested, according to Moore, that the latter ask UnionRepresentative Schlesinger what the Union had done withthe pension money in St. Charles, and further stated thatRespondent would not have any union tell them how tospend their money.24Schmidt recalled the conversation referred to andtestified thatMoore was trying togainentrance to theplant after hours, which was against plant rules. Schmidttestified that after he refused to let Moore in, the latterasked whether "the company is getting shaky over this,"or something to that effect. Schmidt answered Moore tothe effect that the Respondent was doing just fine andinquired how the Union was doing. Schmidt asserted thatwas the extent of the conversation. At thetime,Schmidtsaw "cards" sticking out of Moore's pocket. Schmidt alsotestified, in response to specific questions that he couldnot recall saying that Moore should not be giving him anyof that stuff, denied mentioning Schlesinger, but recalledthat he had on occasion talked to Moore about his ownparticular experienceswith the pension fund in StCharles, and statesit ispossible he talked about it on thisoccasion. Schmidt did not otherwise testify concerningMoore's assertion that Schmidt said that Respondent"would not have any union telling them how to spend theirmoney."GeneralCounsel asserts that, "This conversationamounted to an interrogation of Moore concerning hisunion affiliations and a statement that it would be futile toselecttheUnionasacollectivebargainingrepresentative."So far as the two accounts of the conversation go, theyarenot necessarily inconsistent onmaterialpoints,although they differ on some details. In the circumstancesI find that the query of Moore as to how the Union wasdoing occurred as testified by Schmidt, and did notconstitute unlawful interrogation. However, it is found thatSchmidt did clearly state to Moore that it would be futile toselect the Union as the employees' representative,becauseRespondentwouldmakenoeconomicconcessions to the Union, and that this latter statement, inthe circumstances of this case, constituted a violation ofSection 8(a)(1).As previously noted, a similar themeappears in the written material distributed by Respondent,and in other statements set forth herein.PaulGourley--Chief Guard.1.Gourley attended theinitial union meeting at Bernie. He was accompanied byemployee Richard Pearson.There is some indication inthe record that Gourley may have been curious as towhether he fell within the group that the Union wasseeking to organize.Gourley__admits_reporting toSuperintendent Schmidt as to attendance at this meetingand the fact he attended with Pearson who worked underSchmidt.252.Employee Darrell Hyde testified that approximatelya month before the election Gourley told him he had better24The transcript is slightly garbled at this point The text statesthe Trial Examiner's readingof the testimonyZ'On directexaminationfor the General Counsel, Gourleytestified that Schmidt questioned him about the meeting andwhether he knew any of the people there Gourley estimated thenumber for Schmidt as approximately 78, and "said there were alot of people there I knew, but I couldn't recall thenall the namesthere were so many " Gourley recalled reporting Pearson's name.talk to the men in the plant and tell them "to vote thisunion out"; the employees had pretty good jobs and thatthey would lose their jobs if the Union were not voted out.This was not denied.3.EmployeeLloydEvanstestified,withoutcontradiction, that he overheard part of a conversationbetween Gourley and other employees in which Gourleystated that the employees would be smart if they votedagainstthe Union and kept it out.4.Employee Richard Pearson testified that on thereturn trip from Bernie, Gourley asked him who UnionRespresentative Carducci was and where he came from.Gourley also asked Pearson how he thought the employeeswould benefit from the Union5.Pearson also rode to work with Gourley for a periodbefore the electionDuring this period Gourley toldPearson that he thought the Respondent would move onaccount of the Union, that he had heard rumors that theywould move to Arkansas. Gourley asked Pearson whatpart he was playing in the Union. When Pearson said hefelt a union was needed, Gourley inquired as to the reason.Pearson told Gourley that Respondent had failed to fulfillitspromises.Gourley explained that the Union hadswindled the employees at St. Charles, that the employeeshad lost their benefits, insurance, and retirement funds.When Pearson asked Gourley where he had obtained hisinformation, Gourley evaded giving Pearson any answer.6.Very shortly before the election Respondent had theemployees load one of the furnaces which had been builtatMalden upon a truck. For about 2 days the truck wasparked at one of the employee entrances to the plant andthen, about a week before the election, during the night,the furnace was driven away from the plant. AlthoughRespondent had shifted other equipment from the plant,this was the first time a furnace had been removed. At thistime Gourley told employee Evans that the furnace hadgone and that the others would follow if the Unioncame in.Gourley also told Evans that this was the same Union thatRespondent "didn't get along with" at St. Charles, "andwouldn't try down here " Gourley said that theRespondent already had a place to go in Arkansas.'`'7.Prior to the election Gourley testified that heinitiated a committee of employees allegedly not eligible tovote in the election, for the purpose of opposing the Union.He stated, however, that some of the participants wereemployees within the unit involved in the election. Theonly activity of this alleged committee was the purchase ofradio time for spot announcements just prior to theelection. However, this was done solely by Gourley, whotestified that he composed these announcements and paidfor them out of his own pocket.The General Counsel claims that the contents of theannouncements, as well as the mechanism by which theycame to be made (sponsored by an ostensible employeecommittee, which, in fact was controlled by a supervisor)constitute violations of the Act.As to the contents, an interesting dichotomy ispresented.Assuming that these announcements wouldhave been coercive if the employees knew that theyOn cross-examination,Gourley asserted, in response to a leadingquestion, that he made no report as to the names of those whoattended the meeting This latter testimony is not credited It isfound that Gourley reported the names of those he recalledattending,as indicatedby hisoriginal testimony26 The day after the election the oven was returned to theMalden plant and unloaded After a time it was again shippedaway STERLING ALUMINUMemanated from a supervisor, there is no evidence that anyemployee knew that the announcements were other thanthey purported to be: appeals from other nonsupervisoryemployees. As such, the Trial Examiner finds that theywere not, and would not have a tendency to be, coercive,per se.However, the employees were, in fact, grossly misled bythe fraudulent attribution of these announcements tofellow employees, when, in fact, the responsibility forthese statements was that of a member of Respondent'ssupervisory force. Employees who may have been swayedby these announcements to feel they were makingcommon cause with such asserted fellow employees werethereby deluded by means of a trick This was thenecessary and foreseeable consequence of the manner inwhich these announcements originated and the falsemanner of their attribution.It is found that by the activities set forth above (exceptthose set forth in paragraphs 3 and 4) Respondent violatedSection 8(a)(1) of the Act.4.Other allegedactivitiesThe General Counsel asserts that Respondent violatedSection 8(a)(1) of the Act (1) by using an employment formwhich inquired as to the union affiliation of prospectiveemployees, (2) by certain conduct in respect to employeesengaged in concerted activities to improve their parkingfacilities, (3) by wage increases instituted in January 1965,(4) by certainactivitiesof Plant Manager Schoemehl, and(5) by certainactivitiesof prominent citizens of thecommunity of Maiden and by activities of Respondent'scounsel. The Trial Examiner sees no purpose or necessityin lengthening this decision by elaboration upon theseadditional issues, since the order required to remedy theviolations already found should be sufficiently broad tocover any future violation of Section 8(a)(1) of the Act.Some of thesematters willbe noted in connection withother alleged violations of the Act discussed hereinafter.D. Alleged Acts of Discrimination1.The August 19,1964, dischargesOn August 19, 1964, the Respondentsentletters to anumber of employees, who had previously beentemporarily laid off on July 10 and July 31, 1964, advisingthem that their temporary layoffs had been converted toterminationof employment. Ten of these employees arealleged to have been discriminatedagainst inviolation ofthe Act by this action. They will be considered in the order,Sin which they were laid off.a.Employeeslaid off on July 10, 1964On this date, prior to the inception of the union activitieshere involved,the Respondentlaid off 36employees foreconomic reasons which are not disputedby the GeneralCounsel. It is clear that thislayoff wasoriginally expectedto be a temporarylayoff ofbrief duration.27Batchelor's testimony in this respect was not denied. Oncross-examination Batchelor admitted that there had been acomplaint about May 22, 1964, concerning a piston incorrectlycut, but testified that he had convinced his foreman,Huels, thatthiswas not his fault It was Batchelor's understanding thatSuperintendent Rich would tear up the written warning on theincident but it apparently is still contained in his file AlthoughRich is deceased,Respondent did not call Foreman Huels, who319Plant Manager Schoemehl testified that the layoff wasoccasioned by a shortage of orders accompanying thenormal changeover in the automobile industry. Theemployeeswere told that they were being laid offtemporarily, which fact was confirmed in the dischargeletters, as noted above. Those employees not dischargedwere recalled to work on or about the time of thedischarges.The following five employees, laid off on July 10, arealleged to have been dischargedin violationof the Act:Bob Batchelor-Batchelor was first employed the dayafter Labor Day 1963. Prior to his layoff he worked as a"gate cutter," in the foundry, a job which involves cuttingunnecessary protuberances off unfinished pistons. He wasnotcriticizedconcerning his work performance orattendance during his employment.27 On July 10, he wastold by his supervisor, Huels, "I'm going tohave to lay youoff temporarily on account of the cutbackin personnel."Batchelor attempted to havemanagementrescind hislayoff, but was unsuccessful.After his layoff, Batchelorsigned a unioncard, attendedunionmeetings at Bernieand Malden,obtained unioncards from other employees, and accompanied otheremployees who were organizing for the Union.By letter dated August 19, 1964, signed by AssistantPlant Manager Donovan, Batchelor was advised, "Due tothe fact that your work was specifically and generallyunsatisfactory,your temporary layoff can now beconsideredpermanent."When Batchelor sought thereasonfor histerminationfrom Plant Manager Schoemehl,the latter stated that he did not know the reason, that thedischarge had been effected by Assistant Plant ManagerDonovan.Schoemehl testified originally, when called as a witnessby General Counsel, at the outset of the hearing, thatBatchelor was discharged by Donovan for "unsatisfactorywork," so far as he knew. He later testified that Donovanhad recommended that Batchelor be terminated, and thatthis action was taken because of Batchelor's bad absenteerecord and "complaints from foundry supervision" thatBatchelor was doing "the easy pieces" rather than doingthe work in rotation. According to Schoemehl's testimony,this latter complaint was made to him by Al Fleshman, theproduction controlmanager,who, as has been noted, waslistedby Respondent as a nonsupervisory employee.Schoemehl stated that this occurred while Batchelor wasstillworking,and that he took the complaint toSuperintendent Rich and Kemmerling, Rich's assistant.Schoemehl testified that Rich said he was dissatisfied withBatchelor.With respect to Batchelor's absences from work, his fileshows that he had 13 excused absences in March, duringwhich he was hospitalized; he was also in the hospital for acheckup in June 1964; otherwise his file shows fiveunexcused absences in April and one in July. Althoughevidence of the records of all the employees laid off onJuly 10 was not introduced, the record in this matter doesshow that individuals with comparable or worse recordsthan Batchelor were recalled to work after the July 10layoff.2"was the admitted supervisordirectlyover Batchelor, concerningthese matters,nor did Respondent make any explanation for hisfailure2" In addition to his absences,Batchelor also testified that heleftwork early on some occasions, apparently with permission,since there is no evidence of criticism on this score He testifiedalso, without contradiction,that other employees on his shift werealso permitted to take off early 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the claim that Batchelor did only theeasy work and not the work required, it is noted thatSchoemehl, in explaining why there are no complaints inBatchelor's file on this subject, testified that this sort ofcomplaint was "run of the mill," and expressed doubtwhether the foreman would have thought it serious enoughtomake up a complaint. On the basis of this record, andthe failure of Respondent to bring in more probativeevidence, the Trial Examiner finds that it was not provedthatBatchelorwas guilty of improper productionpractice S29or that he was ever criticized for suchpracticesOn redirect examination Schoemehl testified, for thefirsttime, in response to a leading question, thatBatchelor's medical and physicalconditionwas a factorconsidered in terminating him. General Counsel argues, ineffect, that this latter assertion is an obvious afterthought,offeredasamakeweightwhen Respondent's otherdefenses were assertedly "destroyed."Schoemehl admitted that he was aware of all of the factsbearing on Batchelor's termination at all times during thehearing.His failure to mention the health factor wheninitially detailing the reasons for Batchelor's terminationindicates to the Trial Examiner that, at the least, it washardly a prominent item in Schoemehl's thinking on thisissue.Acy Lee Green.Green began work for Respondent aboutJune 22. 1964, in the foundry as a molder. His supervisorswere Rich, Kemmerling, and Howard Hart. Green testifiedthat, after about a week and a half, he incurred a slightinjury to his hand and requested Hart to transfer him frommolding to a laboring fob. Hart at that time, told Green that"we are going to make a molder out of you." A week later,after Green had "run some bad pistons," Hart transferredhim to a clean-up job. He further states that Kemmerlingand Rich told him that if he continued doing good work,they would keep him on that job. Very shortly thereafteron a Friday (obviously July 10)Kemmerlingtold Green thathe was being temporarily laid off, that he was "not toworry, they would be sure to call me back." Green workedovertime the next day before going on layoff status.While on layoff Green signed a union card and attendedtwo union meetings.Green testified that about 2 weeks after he signed thecard, and about 7 weeks after being laid off, he received aletterfromRespondent stating that because of his"'At the time General Counsel'sobjection to the hearsaynature of this evidence was overruled,theTrialExaminerexpressed his reservations as to its probative value No reasonwas given for the failure to call Fleshman who assertedly haddirectknowledge of this matter, or Donovan who effectedBatchelor's discharge Kemmerling,who testified,was not askedabout Batchelor's asserted delinquencies"'Respondent,early in the hearing, objected to testimonyadduced by General Counsel as to statements made bySuperintendent Rich, who is deceased,on the ground thatevidence of these conversations was inadmissible under theMissouri"DeadMan's Statute," Section 491010,RevisedStatutes of Missouri, 1949 V A M S This objection was overruledThereafter,bothGeneralCounsel and Respondent werepermitted, generally,to adduce evidence of past statements madeby Rich Because of the unavailability of Rich,Respondent wasafforded latitude in this respect, over General Counsel'sobjectionThe Trial Examiner has further considered theserulings and is convinced that they were correct The Missouristatute, which speaks in terms of causes of action to vindicateprivate rights, has no application to regulatory statutes such asunsatisfactory work, his temporary layoff had been madepermanent.Schoemehl was permitted to testify, over GeneralCounsel's objection as to hearsay, that SuperintendentRich had advised him that he did not think that Greenwould ever make a good employee and that he did not wanthim back.'"' However, in most cases, as here, Respondentdid not present any corroborative detail which mightjustify reliance on hearsay. SeeN.L.R.B. v. ImparatoStevedoring Corp.,250 F.2d 297, 302-303 (C.A. 3). Thus,neither Hart nor Kemmerling, who would have firsthandknowledge of Green, was called upon to testify withrespect to this matter, nor was any matter critical of Greenoffered from Green's file. It is therefore inferred that thesesupervisors would not have testified adversely to Green,and that no such information was contained in his file. It isalso noted that when Schoemehl originally testified forGeneral Counsel, he could not recall Green at allOn the basis of the record the Trial Examiner finds, inaccordance with Green's undemed testimony, that at thetime of Green's layoff, his supervisors intended to call himback to work, indicating no objection to his continuedemployment.Teddy Guffey:Guffey was first employed by RespondentinNovember 1963. Apparently there was no criticism ofGuffey's work except for one occasion shortly after theinception of his employment. However, about June 26,1964, Guffey was given a final warning with respect to hisabsenteeism. Prior to that he had been absent withoutexcuse three times in April,one timeinMay, and fourtimes in June. During this period he also had four excusedabsences. Guffey, thereafter, was absent, without excuse,on July 10. On that day, Superintendent Charles Trostsent word to Guffey that he was laid off. However, therecord shows that this was not at the time intended to be aterminationof employment, but was, rather, a temporarylayoff.On August 19, Donovan sent Guffey a letter, likethe others, stating that "Due to the fact that your work wasspecifically and generally unsatisfactory, your temporarylayoff can now be consideredpermanent."After his layoff, Guffey signed a union card andattended one or two union meetings.Superintendent Charles Trost, who at first did notremember Guffey, testified that he had selected Guffey forlayoff because of low production. Trost testified that hemade a comparison of the production of employees in histheAct,which protect public, and not private,rightsSeeInternational Association of Machinists, Lodge No35(SerrickCorp) v N L R B ,311 U S 72,80 It would be incongruous,indeed, if uniformity of administration of theAct by theBoard, towhich the Supreme Court has said the States must defer, seeSanDiegoBldg Trades v Garmon,359 U S 236, could be defeated byvarying State laws as to the admissibility of evidence Rule 43(a) ofthe Federal Rules of Civil Procedure broadly favors the receipt ofevidence seeDallas County v Commercial Union AssurCo , 286F 2d 388(C A 5), and disfavors disqualification under statutessuch as that of Missouri restricting admissibility of evidence SeeDellefield v Blockdel Realty Co ,128 F 2d 85, 93 (1942) Thiswould appear to be the interpretation of Rule 43(a) favored by theCircuit Court of Appeals for the Eighth Circuit SeePeoplesLoan& InvestmentCo v Travelers Ins Co ,151 F 2d 437, 440 (C A 8)See also,Wallick & Schwalm Co,95 NLRB 1262, enfd 198 F 2d477 (C A3),Calandra Photo,Inc,151 NLRB 660, cautioningclose scrutiny of testimony of statements made by deceasedpersons, in considering the weight to be assigned to suchtestimony,but approving the receipt of such evidence STERLING ALUMINUM321department at the time of the layoff.^'i However,Superintendent Trost admitted that he had no presentrecollection of how Guffey compared with any otheremployee, but asserted that, "if I let him go on lowproduction, I let him go for that reason [i.e., on the basis ofcomparisonwithother employees]." SuperintendentTrost testified that Schoemehl and he decided thereafterthat Guffey should be permanently terminated based onhis "past performance."Schoemehl, who stated in his original testimony that hedid not remember Guffey, later testified that Guffey waspermanently terminated because of his absentee record.In its brief, Respondent contends that Guffey wasterminated on July 8 or 9 by Superintendent Trost due tohis absenteeism. Superintendent Trost, however, testifiedthatamongthe employees named in his testimony (whichincluded Guffey), only employee Rodney Proffer was let gofor absenteeism.Larry Walton:Walton was employed by Respondent inFebruary 1964, in Superintendent Charles Trost's division.He was temporarily laid off on July 10, and, in August,receiveda letter from Respondentterminating hisemployment. During the time he was at work, Walton hadconsiderable difficulty with his legs which pained himwhen he had to stand at his job on a concrete floor. Untilhe was laid off, Walton was absent from work on 26 days.He,wasunder treatment by a physician, whichRespondent knew, and had been released by his doctor toreturn to work prior to the time of his layoff. Waltontestified that his work was probably affected by the pain,but that he had received no criticism from anyone abouthis work.Waltonsigned a unioncard after his layoff, but attendedno union meetingsbecause of his sickness.SuperintendentTrostdidnotrememberWalton.Schoemehl testified that Trost had recommended thatWalton be discharged primarily because of his absenteerecord.Midkiff went to work for Respondent inthe fall of 1963. At the time he was laid off on July 10, hewas working in the inspection department under ForemanJosephTrost.Respondent sentMidkiff a letter onAugust 19,advisingthat his job wasterminatedbecause ofunsatisfactory work.32Midkiff testified that Foreman Trost had never told himthat his work was unsatisfactory. Trost, however, assertedthat he had previously warned Midkiff about his work onseveraloccasions.But on cross-examination, Trostadmitted that he might be mistakenin hisidentification ofMidkiff, and further could not accurately remember whenMidkiff had been discharged, grouping him with a numberof other employees who were terminated 7 months later.There was no indication that Trost was aware ofMidkiff's layoff, or the manner of his discharge, Trostmerely stating that Midkiff had been discharged afterconsultation with Schoemehl.Finally, Respondent produced no written warning noticewith respect to Midkiff, although these were apparentlycustomarily prepared where employees had been givenseveral warnings in Trost's department.In these circumstances, and from his observation of thewitnesses, the Trial Examiner credits Midkiff, and findsthathe had not been warned that his work wasunsatisfactory.After he was laid off, Midkiff, signed a union card atJohn P. Battles' house. He did not attend any unionmeetings.Foreman Trost testified that Midkiff was discharged forpassingpistons of poor quality. For reasons previouslystated, and in the absence of any supporting evidence, thistestimonyis notcredited.In its brief, Respondent states that Midkiff was one ofthose "involved" in the return of pistons from the ChryslerCorporation. This problem with Chrysler appears to haveoccurred in the fall of 1963. However, Trost did not testifythat Midkiff was involved in the return of these pistons. Hedid, at one point, generally refer to complaints fromChrysler and other customers prior to the termination ofotheremployeesdischarged later (Rose,Hodges,Nettleton, and Loafman), but even as to them, heconceded that the inspection department was not at faultin the return of the Chrysler pistons.33 This is alsoconfirmed by testimony of employee Hodges, which iscredited.b.Employees laid off on July 31,1964The General Counsel contends that thelayoffof the fiveemployees here involved, as well as their subsequentterminationon August 19, 1964, violated the Act.GlendleElsworth:34ElsworthbeganworkforRespondent on January 13, 1964. He was first employed inthe warehouse, then was transferred to driving a smalltruck, and later to driving a tractor-trailer which is used totransportpistonsbetween the warehouses on plantproperty and nearby manufacturing facilities. As a tractor-trailer driver, Elsworth was under the general supervisionof SuperintendentWinchester, but more particularlyunder the jurisdiction of Ronnie Borders, the trafficmanager, who apparently shares Winchester's office.On Wednesday, July 29, 1964, Winchester advisedElsworth that he would be laid off on Friday, July 31, forlackofwork. In another conversation,Winchesterindicated to Elsworth that his work was not the cause ofhis layoff.35 Employees Earl Thurston and John P. Battleswere also laid off by Winchester on the same day.Thereafter, by letter dated August 19, 1964, AssistantPlant Manager Donovan informed Elsworth that "because31This evidencewas contained in timecardswhich the TrialExaminer ruledshould be produced, if available, since Trost hadtestified generally as to their contents,and they werematerial tothe issues,and not collateralSee McCormick,Evidence §198-200 (West,1954). AlthoughRespondent's counsel indicatedat first thatthey might have beendestroyed,it later appeared thattimecard records were available3zMidkiffstated thathe receivedthis letter about 2 monthsafter hislayoff, but the recordestablishes that all of these letterswere datedAugust 1933 ForemanTrosttestified concerning these complaintssent down men onthree separate occasionsto go over your plant, did they not9A That's rightQ And it wasn't the fault of the inspection, it wassomething along in theA Turns orthemachiningdepartment, wasn't it 7A I didn't write the men up either34 This spelling is taken from Elsworth's signature on cards inevidence It is incorrectly spelled throughout the record35This finding is based on Elsworth's credited testimony.Winchester did not specifically deny this statement, although heasserted he considered Elsworth's prior errors in deciding to layhim off Winchester also stated that this layoff was not intended tobe a termination of employment at the time 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDyour work was specifically and generally unsatisfactory,your temporary layoff can be considered permanent."Elsworth, prior to his layoff, had signed a union card. Healso attended the union meeting at Bernie, Missouri, onJuly 24, and all of the meetings at Malden. He was activein the union organizational campaign and attended theconference at the Labor Board office in St. Louis, onAugust 25, at which the agreement for an election wasexecuted.Winchester testified that he received orders from theoffice to lay off three men from his department because oftheworkload.He stated that he made the decision,himself, as to which three men were to be laid off. Hefurther denied that he was given "any instructions or anyconsideration as to which people or how to go aboutselecting the ones to let go." At another point, Winchesterspecifically denied that anyone told him or pointed outBattles to him as one of the men who ought to be laid off.PlantManager Schoemehl, however, in subsequenttestimony, asserted that he did recommend the layoff ofElsworth, Thurston, and Battles to Winchester at the time.On the basis of the record as a whole, it is found that thelayoffs of these men, as well as their later discharges, werenot left to the individual discretion of the supervisor, butwas part of a coordinated decision of the management ofRespondent, a point to which we will return hereinafter.Winchester testified that he picked Elsworth, Thurston,and Battles as the three least essential employees in hisdepartment. However, he admitted that the truckdrivingfunction performed by Elsworth was essential to theorderly operation of the plant on a daily basis, and thatElsworth was the only tractor-trailer driver working on anyshift at that time, performing these duties. Further, at thetimeElsworth was laid off, Winchester had no one toreplace him, and did not secure any one to do this work ona permanent basis until a week or two later. ThenWinchester assigned Darrell Hyde to the job of driving thetractor-trailer, notwithstanding Hyde's protest that he hadnever driven a tractor-trailer and didn't want the job.:"'Winchester asserted that, in selecting Elsworth forlayoff,and later for discharge, he relied upon fouremployee disciplinary reports. It appears from histestimony that, though he signed all four reports, two ofthese may well have been made out by Borders, who didnot testify.The first of these reports, dated April 22, statesElsworth to be at fault in damaging a door of the tractor-trailer.Elsworth admitted responsibility for the accident,which he placed in February or March 1964." He statedthat he had reported this to Borders, who did notreprimand him. Elsworth also denied that he had beencautioned previously about latching the doors to thetrailer.Winchester testified that he also talked to Elsworthabout the damage to the door and cautioned him to becareful.However, it appears that Winchester did notadvise Elsworth that a disciplinary report would be writtenup in this or any of the other instances referred to byWinchester.The second report, dated June 10, asserts that Elsworthwas responsible for damaging a dolly housing on thetractor-trailerThis is denied by Elsworth who testifiedthat this was done by another employee, Leonard (Blue)Norman.Winchester testified that his recollection wasthat the dolly housing dropped by Norman was "a differentinstance." However, when asked whether he had writtenup Norman for this, Winchester evaded answering bystating he was "not positive" Norman had dropped one.Winchester first stated, on direct examination, that hehad talked to Elsworth about damaging the dolly housing,then asked to "rescind" that testimony, stating that it wasBorderswho had talked to Elsworth about this.Thereafter,oncross-examinationWinchester againreversed, and stated that he talked to Elsworth about thismatter, after Borders had spoken to him. The TrialExaminer has also noted that in earlier testimony,Winchester expressed some uncertainty that Elsworth wasthe driver of the tractor-trailer at the time of the damage tothe dolly housing, stating only that Elsworth was thedriver, "to my knowledge, so far as I know." Borders, fromwhom Winchester asserts he received his information, didnot testify.The Trial Examiner credits Elsworth and finds that hedid not damage the dolly housing as claimed. It is furtherfound that Winchester did not speak to him about thisalleged incident.The third report states that Elsworth was at fault inloading certain materials on the wrong truck, after beingproperly instructed by Borders. Winchester testified thatthesewere specialmaterialsand the mistake wasexpensive to Respondent, as were the two formerincidents.Winchester testified that he talked to Elsworthabout this and asserts that Elsworth stated that it was justa mistake. Elsworth states that no one ever talked to himabout loading his material on the wrong truck. Based onobservation of the witnesses, the findings heretoforemade, and the record as a whole, Elsworth's testimony iscredited over that of Winchester, as elsewhere where theiraccounts are in conflict.The fourth report, dated July 31, states that Elsworthwas 15 minutes late returning from lunch. John P. Battleswas with him at the time, and a disciplinary report wasprepared for Battles also. Both men deny that they werelate on this occasion. Donovan, who is stated to have beenwith Winchester on this occasion, did not testify.Winchester at one point in his testimony testified thatElsworth was actually the only employee whom he hadever written up, at least before July 29. Thereafter heindicated that he had written up other employees forderelictions, but could only remember Elsworth, Thurston,and Battles among this group.John P. Battles:Battleswas first employed byRespondent, on July 26, 1963. During all but the last 2weeks of his employment, he worked as a maintenanceelectrician under Superintendent Elmer Schmidt.Approximately 2 weeks before John P. Battles' layoff onJuly 31,hewas transferred from the maintenancedepartment to the warehouse, where he first drove a truckfor a few days and was then used as a stockman, under thesupervision of Superintendent Norman Winchester.It was Battles who, on July 12, first contacted Carducci,a representative of the Union, with respect to union7"Thisfinding is based on Hyde's credited testimonyWinchester testified that Hyde said he would like the job,that hedid not remember Hyde saying that he had never driven a truck,and that he had previously heard from somebody that Hyde haddriven"some " To the extent inconsistent with Hyde's testimonythis is not credited" Winchester conceded that the date on eachof thevariousreports, except thatof July 31,was not necessarily the date of theincident involved,although he estimated only a 2-or 3-day lapse oftime between the event and the report STERLING ALUMINUMorganization.CarduccimetBattlesand two otheremployees, John Moore and William Wages,atBattles'home on or about July 16. Carducci left union cards withthese men, which were distributed among employees ofRespondent. Battles obtained a number of cards fromemployees, some of which were given to him or droppedoff at his home in a trailer camp in the area in which theplantwas located. Battles attended all of the unionmeetingsincluding some gatherings at the home ofemployee Bill Everett.Although Battles sought to keep his activities secret, itisquite clear that Respondent was aware of Battles'efforts in respect to the Union. Direct evidence of this wasfurnished by Battles' son who discussed his father's unionconnectionswith Superintendent Trost and LeadmanDavid Randolph prior to the date of his father's layoff.Winchester, himself, after several denials that he "knew"of Battles' union activities, finally admitted that he had"heard" of this beforeBattles waslaid off.Winchester, inexplanationof his previous denials, asserted a distinctionbetween what he "knew," and what he had "heard." Hefurther stated, "You can hear anything."As previously noted, Battles was told by Winchester onJuly 29 that he was being laid off because of the workloadin the plant. Winchester's assertion that this choice wasmade by himself withoutsuggestionor direction frommanagementofRespondenthasbeenpreviouslyconsidered and discredited.Winchester's testimony as to the factors which impelledhim to select Battles for layoff was quite generalin natureand tended to vary when he was pressed for detail. Ondirectexamination,he stated that he based his decision tolay Battles off because he had noticed Battles talking ingroups during working hours, not being in his workingarea, "things of that nature." He stated that he talked toBattles about this "at least once." Winchester could notrecall the conversation specifically, but recalled thatBattles went in to work without reply.On cross-examination,Winchester asserted that hecautionedBattles"at least twice." On this occasion,Winchester stated only that the cautioning of Battles hadto do with cartons being dropped or stacked out of place.Aftersomedegree of uncertainty,Winchester placedthese cautionary talks in the second week of Battles' workin the warehouse. Since Winchester had been advised ofthe layoff and apparently had decided on the three meninvolved before Wednesday of that week, it would appearthat these asserted cautionary talks would have occurredafter the decision to lay Battles off, not before.It is further noted that while Winchester did not writeup a disciplinary report on any of the above matters, onJuly 31, Battles' last day of work before going on layoff,Winchester wrote him up, together with Elsworth, forbeing 15 minuteslate returningfrom lunch. This allegedincident has previously been considered in connectionwith the termination of Elsworth.Finally, when cross-examined concerning his failure towrite any reports on Battles prior to the decision to lay himoff,Winchester stated thathis reason for letting Battles go18Considerabletestimonywasadducedconcerningderelictions of Battles and employee Everett when they wereworking together for Superintendent Schmidt However, the onlydisciplinary report appearing in Battles' file, so far as the recordshows, states merely that on one occasion, when the hydraulicsystem was down,"night maintenance men could not be found "This form was not signed. According to Winchester's testimony,thiswould have been his only knowledge of a prior disciplinary323was the same as his reason for letting Elsworth andThurston too, because they "were the least important tothe operation and they had disciplinary reports. `38Lastly, it is noted that another employee, JamesWhitehead, who was doing the same work as Battles,unexpectedly quit on July 31, at a time when Whiteheadwas being asked to do overtime work. This would indicatethatRespondentwas,atthe time of the layoff,shorthanded in the warehouse.EarlThurston:Thurston began working for theRespondent about August 8, 1963, in the foundry division.The last part of that time he drove a pickup truck knownas the "wolf wagon," used, apparently, for intraplantdeliveries. This function was transferred to the warehousedivision about October 1963, and Thurston then cameunder the general supervision of SuperintendentWinchester. Thereafter Thurston was used as a stockboyin addition to driving the "wolf wagon." In addition,Thurston was specially assigned to straightening up anoutside warehouse, apparently considerably removed fromthemain warehouse, where Winchester's office waslocated.Thurston was on this assignment for about 2months and, according to the testimony of Winchester andSchoemehl, had not completed this project by July 31,when he was laid off. It would appear that Thurston's timewas not spent exclusively on this assignment, however.His testimony indicates that he was regularly performingtasks in the main warehouse during the last month of hisemployment and certainly was doing so on the last day thathe worked.According to Thurston, Winchester told him he wasdoing a pretty good job straightening up the warehouseand also told him that he was doing a good job puttingstock up generally. Winchester's testimony as to this wassomewhat equivocal.He stated that he could notremember telling Thurston that he was doing a good job intheoutsidewarehouse.When asked if he hadcomplimented Thurston in any other way about his work,Winchester answered, "Oh yes. Anyone who does a goodjob I always tell them, as well as something bad." Whenasked specifically if he had ever complimented Thurston,Winchester stated that he probably had, although he didnot remember when.Thurston also asserted that no one had complainedabout his work or criticized him about his work prior to hislastday at work. However, Thurston did testify thatWinchester "had been riding me pretty hard for a while.Every job that came up that nobody would have, why I gotit."He stated that this had been going on for more than amonth.Winchester testified that he selected Thurston as one ofthe three employees to be laid off from the warehouse, ashas been noted, because of his disciplinary reports andbecausehewas least valuable to the operation.Winchester stated that Schoemehl had complained to himthatThurston was not getting the outside warehousestraightened out, and that he had on this occasion"chewed" Thurston out. This was placed as a monthbefore the layoff.Both Schoemehl and Winchesterreport concerning Battles In fact, even Schmidt's testimony,taken as a whole, indicates that he was more tolerant of thederelictions of Battles and Everett at the time they occurred thanhe appeared to be at the hearing Thus, Battles was notterminated by Schmidt, and only the rather mild reprimand notedwas placed in his file, although the offense involved was sleepingon the job Schmidt thereafter took Battles and Everett off thenight shift295-269 0-69-22 324DECISIONSOF NATIONALLABOR RELATIONS BOARDtestified that Thurston had not completed this task by thetime he was laid off, but that it was completed thereafterby some employees at a time unspecified.Thurston was not written up because of this statedfailure to complete this outside warehouse project, but hewas written up for an incident which occurred onWednesday, July 29, the day Winchester informed him hewould be laid off.On that day, according to Thurston's testimony, he wasworking in the warehouse, when employee W. C. Taylortold Thurston that Winchester wanted him to work closerto the office, so Winchester could keep an eye on hireWhen Winchester, himself, insisted that Thurston move,Thurston suggested that he would like to see WinchesteroffRespondent's propertyThurston denied that hewanted to fight, but stated that Winchester had been"pounding away at me. He had been riding me hard for awhile." Thurston testified that he wanted to have an"understanding."Winchester's testimony as to the exchange betweenThurston and himself is consistent with that of Thurston,though in different wordsThat same day, Winchester notified Thurston that hewould be laid off on Friday "for lack of work." Thurstondid not thereafter return to the plant to work since, hestates, he considered that he had been fired. The recordshows, however, that Respondent considered that he wasonly on temporary layoff, and subject to being recalled. Hewas permanently terminated by letter, with the otheremployees, on August 19. It was not until about that timethatWinchester, in consultation with Schoemehl, decidedtodischargeThurston,according toWinchester'stestimony.39Ether Lee Coats:Coats began working for Respondenton October 24, 1963, and was employed from that timeuntil July 31 in the inspection department.Coats signed a card for the Union and attended unionmeetings at Bernie and Malden. He was also a lifelongfriend of Glendle Elsworth and often in his company whenthe two were in the same area of the plant.Coats was laid off by Mary Moraty as of July 31. Moratytold him only that he would probably be called back. AboutAugust 19, Coats received a letter signed by Donovan,identical with others previously noted, advising him thathis temporary layoff could be considered permanentbecause his work had been "generally and specificallyunsatisfactory."As in the case of Midkiff, also terminated from thisdepartment, Respondent produced no evidence as to thecircumstances of Coats' selection for "layeff," butquestionedForemanTrostonlyaboutCoats'termination. "40Foreman Trost testified that he was the person whodischarged Coats, and asserted that the reasor or thetermination was Coats' failure to produce enough, that is,"to put out enough pieces per day."39Although there was some indication at thehearing thatRespondent was contending that Thurstonquit,in its briefRespondent claims only that Winchester discharged Thurstonbecause he was least needed, because of his disciplinary reportsand because of his poor work40Employee Gale Hodges testified that Mary Moraty told himshe had a memo directing that two employees be laid off and thatMoraty told him that she did not like to lay employees off and sheIn support of this position, Respondent produced adisciplinary report, datedMay 15, 1964, which Trosttestified he had prepared,statingthat Coats had beenwarned on several occasions "regarding the poor quality ofhis work and poor productions. "41 The report also statedthat Coats had been told that if he did not improve, hewould be dismissed.This report was never shown to Coats. In fact, Trosttestified that he had not talked to Coats for "some time"prior to the preparation of this report. Trost stated that hehad become tired of talking to Coats, and had written this"little grievance" so that he would have a record of thematter. Foreman Trost testified that Coats did not improvethereafter, and, in fact, did not even make an effort toimprove.Coats testified that the only criticism he received of hiswork occurred when Trost or Moraty would call all of theinspectors in a group to urge better or faster work. Trostadmitted talking to the inspectors as a group, but deniedwarning them. However, in the single instance he relatedof such talks he stated, "I would give them an example, acertain type of piston and tell them to watch for that, theywere having poor inspection."As previously noted also in connection with theterminationofMidkiff, the Trial Examiner was notimpressed with Trost's demeanor or the quality of histestimony. The testimony of Coats as set forth above iscredited.Rodney Proffer:Proffer was hired by Respondent onJuly 26, 1963.He worked in Superintendent Trost'sdivision under the direct supervision of Gilbert Howard,who, prior to Proffer's temporary layoff on July 31apparently had been succeeded by Roy Draper. Proffer'slayoffalsowasmade permanent by a letter fromRespondent dated August 19.Proffer signed a union card and had attendedone unionmeeting before the time of his layoff. He also had aconversation with his supervisor, Gilbert Howard, beforehis layoff in which he "mentioned" to Howard "aboutjoining a union." Howard advised him not to bring anyliterature in the plant.Although Respondent, in its brief, claims that Profferwas terminated by Superintendent Trost for lowproduction and absenteeism, the record makes clear thatTrost rested the main basis for Proffer's termination uponhis absenteeism. Schoemehl testified that Trost told himthatProffer'slayoffwasbecauseofexcessiveabsenteeism. No records were submitted to indicate adeficiency of production, but there is evidence of Proffer'sabsentee record. Superintendent Trost's testimony fromsuch records shows that, for the year 1964, Proffer wasabsent: in January, 1 day; in February. 2 days forsicknessand 2 unexcused; in March, 1 day for sickness, 2 daysunexcused; in April, no absences; in May, 1 absence forsickness; in June, 6 absences (1 entire week and 1 otherwished Foreman Trost were there to do it General Counselargues, presumably upon the testimony of Hodges, that the memodid not name the two employees to be laid off and that Moratyselected them. Hodges, however, testified that he did not knowwhether the memo named those to be laid off or not41 It is noted that although "work quality" was suggested toTrost asa shortcomingof Coats, Trust did notassert in histestimony that the quality of Coats' work was at fault STERLING ALUMINUMday);42on July 17 (whenRespondent'sExhibit 55Cindicates that he was sick), as well as 5 other days insuccession. Proffer testified that he was sick during thisperiod. According to Proffer, he spoke to Allen Douglas inRespondent's personnel department during this periodand advised him that he was ill. Two or three days later, ona Saturday, Douglas calledhim againand advised Profferthat he had been laid off.Proffer admitted that on the occasion when he was inSchoemehl's office, the latter told him to call in and letRespondent know when he had to be absent. SupervisorHoward also told Proffer that although he was notexpected to work when he was sick, if he did not call in for3 days, he would be discharged.Proffer also testified that Howard told him that Trostthought Proffer was doing "a darn good job." He alsoasserted,withoutcontradiction,thatTrosthadcomplimented him on his work.2.Conclusions with respect to the August 19 discharges;the issue of Respondent's knowledge of employee unionactivitiesAt the outset,it is assertedthatGeneral Counsel'sallegations thatRespondent discriminated against itsemployees must fail if for no other reason, because of afailure to show that Respondent was aware that theseemployees were involved in the Union's campaign. TheTrial Examiner does not agree.As the record shows, Respondent was strenuouslyopposed to the Union, and Respondent's almost immediatereaction to the Union's appearance at the plant was toinstitute a procedure to ascertain and assemble listings ofhow the employees stood: whether for or against the Unionor undecided. Indeed, on the facts of this case, there canhardly be any doubt that the Respondent became wellinformed on these matters, so that in the course of the fewweeks before the election Respondent either knew or hadgood reason to suspect the union adherence and activities(or lack thereof) of its employees with a considerabledegree of exactitude.43The record specifically shows Respondent's knowledgeof the union adherence of a number of employees. Inaddition, daily contact between the employees and theleadmenandothersupervisors,augmented by awidespread and systematic campaign of interrogationcarriedout at management's suggestionfor this verypurpose, would tend to fill in the gaps in Respondent'sinformation. Even where an employee refused to admit hisinvolvement in response to questioning,the attitudinalresponse to such queries undoubtedly would often supplythe answer. Thus, Superintendent Trost advised employeeHodges he didn't have to answer Trost's query about theUnion, for Hodges'smilewas enough.The community in which these activities occurred issmall and was much involved in the union campaign. Theissueswere discussed on the streets and elsewhere intown. Indeed, much of the union activity occurred in andaround the plant, in the industrial park in which the plantbuildings are located, and where a number of theemployees and supervisors lived.325As might be expected in the circumstances, Respondentalso was informed of these matters by individual rank-and-fileemployees, themselves, as is evidenced by thestatements in Respondent's letters to the employees(GeneralCounsel's Exhibits 11D and 11F), in whichSchoemehl adverts to the individual employees who havecome to management with information as to theirantipathy to the Union.The fact that Respondent had a good line on the feelingsof its employees with respect to the Union is alsoevidenced by the many admissions contained in the recordthatRespondent possessed such information. Fox forexample, Leadman Derso informed employee Poyner thatRespondent had helda meetingand knew who had signedcards. Derso also stated that he knew employees Hyde andBuford Batchelor were among the "yes" men. LeadmanHart stated that he knew O'Neal had signed a card; that hehad heard Barnes and Albright were supporting the Union;that Fry "wasn't worth a shit" since he signed a card; thathe knew all who had signed a card, knew Cook wasattending all the meetings,and so on.Leadman Craigstated that Respondent had a record of those signingcards. Superintendent Trost stated he knew all who wouldattend the union fish fry the day before the election.President Bromwich in his last letter to the employeesbefore the election stated that, "Based upon theinformation I have at this time ... the Union will besoundly defeated. For this I am grateful and highlyencouraged." Even granting that these and other suchstatementsweremade for their impact upon theemployees, they are convincing, in conjunction with theother evidence in the record, that Respondent not onlytried to but did assemble listings of the position of the em-ployees, including the men here involved,for and againstthe Union, based upon information and reports available.This information also unquestionably revealed toRespondent the degree of support which the Union hadapparently acquired in a very short time. Thus the Unionwas not only able to file a petition for an election onJuly 27, within 15 days of the time Battles first contactedit,but in even less time had secured approximately 110authorization cards from the employees. Approximately anadditional 43 cards were obtained prior to August 23.Respondent's counsel was quoted by Sparrel Davis, one ofthe members of the community not employed at the plant,as stating during this period that it looked as if Respondentwere "in trouble" with the Union at the plant. Indeed, theresults of the election show that since a shift of 19 votescould have affected the results of the election, the votes ofthe 23 clearly ineligible supervisors may well have beenmaterial to the outcome of the election on September 21.It is against this background that Respondent's actionswith respect to these 10 employees must be evaluated.Upon analysis, one obvious fact immediately emergesfrom the number of diverse situations presented: ratherthan being separate and unrelated, the termination ofthese 10 employees was clearly the result of a coordinatedand consistent decision. Thus, they were all terminated byletter, on thesameday, signed by the same member ofmanagement,and, in each case, on the basis of the samevague and all-encompassing statement. Additionally all41 In his brief, General Counsel contends,without indicating awould be terminated by Trost Schoemehl stated that herecord basis, that these absences were for illness Proffer did notpersuaded Trost to give Proffer another chanceso testify.It is noted,however, that Schoemehl testified that43Of course,not all these judgments were accurate Thus,Proffer came to him in June 1964, claiming that his absence fromForeman Trost stated that he had employee Kildow marked downwork was due to illness,at a time when Proffer was afraid that heagainst the Union,believing"he was a friend of mine 11 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere discharged for alleged deficiencies which hadoccurred or were known to Respondent prior to, and inmost cases a considerable time before August 19, butwhich were not made the basis for termination of theemployees at the time the asserted deficiency first came toRespondent's attention. Indeed, even on the date thatthese employees were first laid off, it was not even thensuggested by their supervisors that these employeesshould be terminated for their alleged deficiencies, buttheywere, rather, laid off temporarily, with theexpectation that they would return to work.No explanation is offered by Respondent for this abruptchange in attitudebetween July 10 and August 19. Theonly new factor occurring in that period which is shown bythe record is the advent of union organization among theemployees.Unquestionably the layoff of 36 employees on July 10was economically motivated. It may be that the divisionaland departmental supervisors at that time exercised acertain discretion in making what apparently was a widelybased temporary layoff of employees, most of whom werelater recalled to work. However, the subsequent layoff offivemore employees on July 31, takes on a differentaspect.Not only had these latter five been passed over in thefirst,clearly nondiscriminatory, layoff, but they werethereafter laid off just 4 days after the petition for anelectionwas filed, and only a very short time beforeRespondent actually began calling back employees fromthe first layoff, in which these five had not originally beenincluded. If it is assumed, as Respondent apparentlycontends, that its least desirable employees were laid offfirst, some explanation would seem to be in order forrecalling earlier laid-off employees, while terminatingthosewho had originally been retained. No reasonappears 44 Finally, notwithstanding the contention that thefive employees laid off on July 31 were selected by thedivisionalsuperintendents, the evidence shows thatcertainly three, including two of the foremost unionadherents, were picked out by higher management.Upon analysis of all the evidence, it is the conviction ofthe Trial Examiner that Respondent's layoff of Elsworth,Thurston, John P. Battles, Coats, and Proffer on July 31,and the termination of these men and Walton, Green,Guffey,Midkiff,andBatcheloronAugust 19 wasmotivated by their adherence to and activities on behalf ofthe Union and by a desire of the Respondent to therebyaffect the results of the election then pending.The Trial Examiner has considered that standing alone,some of the cases present plausible reason fortermination; but these employees were not terminated forsuch reasons when they occurred, and no explanation isoffered for the delay until just before the election. The factthat other terminations occurring at the same time, and inthe same context,are not even plausible, further renderssuspect all the reasons advanced.Further, it has been noted and taken into account thatnot all the leaders were discharged, and not all of theemployees terminated were outstanding in their unionactivities.However, among them were at least two of theforemost workers in the union vineyard, and it has longbeen established thatunionismmay effectively be chilledby discrimination against some employees, althoughothersmay be spared. In fact, other leading unionadherents were thereafter let go.Finally, it should also be noted that of the 46 employeeson layoff as of August 19, 10 of the 14 discharged hadsigned union cards prior to that date. All five of those laidoff on July 31 were union adherents. Even standing alone,elimination of so many union adherents just prior to theelection would be significant. In the context of this record,the facts clearly indicate a conscious selection of the unionadherents on layoff, in an effort to affect the electionscheduled shortly to be held.For the reasons stated, and upon this record as a whole,it is found that by laying off Glendle Elsworth, John PBattles,Earl Thurston, Ether Lee Coats, and RodneyProffer on July 31, and by terminating these employeesand Bob Batchelor, Acy Lee Green, Teddy Guffey, DavidMidkiff,andLarryWaltononAugust 19, 1964,Respondent discouraged membership in and activities onbehalf of the Union and thereby violated Section 8(a)(1)and (3) of the Act.3.The discharge of Jimmy RoseRose began work for Respondent in March 1963. Fromthat time until the first of July 1964, he was employed inthe foundry. Rose testified without contradiction thatthere was no criticism of his work and that he had, in fact,been complimented. However, he admitted that, while inthe foundry, he had been warned that he would bedischarged if he came into the plant inebriated. While inthe foundry Rose had also indicated to Leadman Aiellothat he favoreda union in the plant, atwhich Aiello toldRose that he would not last very long if Respondent foundthis out.Shortly thereafter,Rosewas transferred to thetoolroom.Aiello testified that he consideredthis as apromotion for Rose. There appears to have been nocomplaint about him in the toolroom until the time of histermination,which occurred about August 19.On Tuesday, August 11, Rose injured his hand at work,and went to a clinic used by Respondent for such pilrposeswhere stitches were taken in his hand. He returned towork that day, but had to leave because of the condition ofhis hand. Superintendent Waters told Rose to return towork when he feltup to it.On Monday, August 17, Rose returned to the clinicdoctor who removed the stitches and told him that it was"O.K." for him to return to work. Rose testified that thedoctor hurt his hand in removing the stitches, and that hewent to his own doctor, who advised him not to go to work.Rose asked his wife to call and notify the Respondent, butshe did not do so until Wednesday, at which time she wasnotified that Rose had been discharged.According to Rose's testimony, which is not denied, heimmediately went to the plant where he saw Donovan andSchoemehl. Donovan informed him he was dischargedbecause he did not report to work after being released by44Asan example.Elsworth was retained at the time of theeconomiclayoff of July10, but waslaid off on July 31, after theelection had been requested,at a time when the Respondentcould ill dowithout his services as a truckdriver Even if he werenot needed as a truckdriver,Respondent was obviously in need ofa stockman when he waslaid off,a positionfor whichElsworthwas qualified It is further curious that, if Respondent did notwish to use Elsworth as a truckdriver,he was not even given theopportunity of recall to another position,as employee Ryan'stestimony indicates Respondent did with some employees whohad been laid off on July 10 A number of openings must havebeen available,for Schoemehl testified that a number of those laidoff on July 10 did not return when recalled STERLING ALUMINUMthe doctor at the clinic. When Rose explained that he hadgone to his own doctor, Donovan told him this made nodifference. Rose stated that he understood he had 3 daysin which to report during an absence, to which Donovanreplied that Rose was discharged nevertheless.SuperintendentWaters testified that it was he whodischarged Rose and did so on the basis that Rose violateda rule against 3 days' absence without reporting. WhileWaters asserted that the rule was consistently enforced,other evidence in the record indicates that the rule was notuniformly enforced by Respondent's supervisors. Watersalso admitted that in at least one other case he had warnedthe employee involved before discharging him. Watersalso testified that he asked Rose's father to get in touchwith Rose but that Rose, nevertheless, did not return towork.Schoemehl originally testified that Rose quit. He latertestified that he was the one who gave orders to terminateRose after learning that Respondent's doctor had releasedhim, because Rose failed to "report back to work after athree day period."From these facts it appears that Rose had been areasonably satisfactory employee up to the time he washurt.At the time, Superintendent Waters raised noobjection to Rose being off until he felt fit to return,following his industrial accident in the plant. Respondentwas aware that Rose was not released for work byRespondent'sdoctoruntilMonday,August 17, andRespondentwas advised of his asserted continueddisability 2 days later. All in all, Rose had been out of workfor about a week when discharged.From the record as a whole, it appears that Respondenthad been running a fairly "loose ship" since it beganoperations at Malden. This was probably to be expected instarting its operations afresh with new, unskilled, anduntrained help. However, it was only after the Union beganto obtain significant support in the plant that Respondentappears to have begun seriously tightening up on theemployees. Thus it was immediately after the Union fileditspetition for the election that Bromwich advised theemployees in his letter of July 30, that "Plant managementhas been instructed to move quickly to correct ourdeclining production and to enforceall plantrules andregulations without favor."Respondent arguesin itsbrief, generally, that denyingthe Respondent the right to terminate the employeesinvolved in this matter is the equivalent of denying it theright to upgrade its work force. However, the problemfaced by the Trial Examiner is whether, having waiteduntil after the advent of the Union to begin its upgradingprogram, Respondent did not also use the program toaffect the exercise of employee rights of self-organization.This record is convincing that the Respondent did so in thecaseofthe10employeespreviouslydiscussed.Considering this background, the nature of the complaintagainst Rose, the circumstances of the discharge and, inparticular, the timing of the action, the Trial Examiner isalso convinced, on balance, that the discharge of JimmyRose was intended to affect the results of the election andto discourage union adherencein violationof Section8(a)(1) and (3) of the Act, and itis sofound. This is furtherconfirmed by the generally unsatisfactory and conflicting45Kemmerling'stestimonywas that Moore was almostconstantly away from his place of work Employee McElrath,whose testimony with respect to Moore was particularly sought byRespondent, testified that it was not his observation that Moorewas away from his machine during the several days before his327evidence of Respondent as to the manner and reason forhis termination.4.The discharge of John MooreMoore, who began work on March 11, 1963, testifiedthat he was the 27th employee hired by Respondent at theMalden location. Prior to late August 1964, Moore wassuccessively employed in construction of plant facilities,inmaintenance, as a towmotor operator, and in thetoolroom. Each of these transfers was either at Moore'srequest or with his consent. It would appear that hissupervisors had no complaint against him during thisperiod, and Moore testified that he was satisfied with hiscondition of work in each of these jobs, except that heexpectedmore pay at the towmotor job. During hisemployment, Moore lost only about 3 days from work.Moore was one of the three employees who met withCarducci, the union representative, when he first came toMalden in July, the other two employees being J. P.Battles, whose discharge has been previously discussed,andWilliamWages, whose termination is consideredhereinafter.Moore was active on behalf of the Union andwas one of the union observers at the election onSeptember 21.As previously noted, about September 1, ToolroomSuperintendent Waters told Moore that Respondent hadpicked him as one of the union leaders and informedMoore that he (Waters) "was supposed to write [Moore]up, but that he wasn't going to."Itappears that very shortly thereafter, Moore wasinvoluntarily transferred to the foundry as a molder, a jobwhichMoore testified he did not like and which wasperformed, of course, in anatmosphere of considerableheat and discomfort. Moore protested this transfer toWaters, for whom he was then working. According toMoore's testimony, Waters told Moore that, "it was not hisidea, it was Bill Donovan's idea to transfer me, and he hadalready told me that they had me picked as one of theUnion instigators." This is not denied by Waters, exceptfor reference to "instigators," which has been previouslydiscussed. It is found that the conversation occurredsubstantially as testified by Moore.Without detailing all of the evidence, it is clear thatMoore's production in the foundry was deficient as toquality and quantity of pistons produced. Indeed, this isthe purport of his own testimony. Moore admits that onone occasion Leadman Hart told him that he was going tohave to work harder and run less scrap, that if thissituation did not improve, "a lot of us were going to belooking for jobs."Kemmerling, who was a foreman in the foundry at thetime, testified that Moore was extremely inattentive to hiswork, constantly producedexcessive scrap, and thatKemmerling on numerous occasions talked to him aboutthis.However, just as Moore tended to play down hisdeficiencies in the foundry, I am convinced Kemmerlingwas considerably exaggerating them. It is inconceivablethat Moore would not be written up, much less retained inthe foundry for 3 to 4 weeks, if Moore's conduct wereactually what Kemmerling testified it was practically everyday. 45discharge,stating, "John had been over the machine for a prettygood whilehe had been molding,and, of course,Idon't thinkhe was doing too good " Kemmerlmg's testimony in this respect isnot credited 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoore was discharged at 11 a.m. on September 29, bySuperintendent Rich. Because of Rich's decease, andconsequent unavailability to Respondent, considerableevidence as to the happenings on that morning wereadmitted into evidence over the General Counsel'sobjection on the ground of hearsay.Moore's separation report, signed by Rich, was placedin evidence by the General Counsel. It states that Moore'sproduction was poor and that Moore had said he did notcare if he were fired or not. This latter comment wasdenied by Moore. Moore further testified that Rich said hewas "sorry," in giving him this termination.General Counsel's witness Estel McElrath testified, oncross-examination, over General Counsel's objection, thatbefore the start of work on September 29, he overheard aconversation between Superintendent Rich and Moore inwhich Rich asked Moore to speed up and try to do better,at which Moore, in a laughing manner, said that his onlyother speed was slower. Rich then turned and walkedaway. This evidence was obviously not hearsay and iscredited .41;Kemmerling and McElrath testified that Rich had toldthem before that day that he thought he was going to haveto fire Moore. Kemmerling further testified that 1Q to 15minutes after Rich had terminated Moore, Rich came inand told Kemmerling to take Moore off the worksheetbecause he had fired Moore. Rich told Kemmerling that hehad talked to Moore about working faster and Moorestated that the only other speed he had was slower.Kemmerling also testified that Moore told Rich that thelatter could go ahead and fire him. The first part of thisconversation, which is supported by the direct evidence ofMcElrath is credited; however, in the absence of anydirect evidence in support, it is not found that Moore toldRich that he did not care if he were fired. According toMoore, Rich on two occasions, during Moore's brief stay inthe foundry, told Moore that he (Rich) was "going to firemy a-."General Counsel's witness Medlin was also permitted totestify,overGeneralCounsel's objection, on cross-examination, to a conversation with Rich, after thedischarge of Moore, in which Rich said that he had warnedMoore severaltimes, andwas reluctant to terminateMoore because of his position as a leader in the unionmovement but had no alternative. Kemmerling andMcElrath also testified that Rich made somewhat similarstatements to them before Moore's discharge.After further consideration of the record, in view of theself-serving nature of Rich's assertions, and, indeed, thenecessity which he apparently felt to protest his goodintentions,the Trial Examiner has serious reservationsabout the reliability or probative value of these assertions.In addition, the record shows that Rich, at the time, waspurposefully attempting to secure support for his decisiontodischargeMoore from others, as evidenced by hisrequest of employee McElrathto signRich's writtenaccount of the latter's conversation with Moore on the dayof discharge. For these reasons, no weight has been givento the reports of Rich's assertionswith respect to Moore'sdischarge.Unquestionably Rich spoke to Moore about workingfaster (but not specifically about his alleged scrap),beforeMoore started workon the morning of his discharge. Moore46 The only question of Moore relating to this was put byRespondent's counsel, who asked whether Moore had made sucha commenttoHartThiswas deniedby Mooremade a facetious reply. According to McElrath, neitherman showed any evidence of anger. Unfortunately, we areunable to have Rich's testimony. However, it does seemsignificant to the Trial Examiner that, on this occasion,Rich did not immediately discharge Moore, as would havebeen natural, if he had considered Moore's remarkinsubordinate. Nor does theterminationreport made outby Rich indicate insubordination.Moore was not dischargeduntil11 o'clock in themorning, some hours after the early morning conversationwith Rich. During that period, Moore testified, withoutcontradiction, that hewas having trouble with hismachine, which, assertedly, had not functioned properlyon the preceding shift. When he sought assistance in thisrespect from Leadman Hart, this was refused.The situation has other disturbing aspects. Moore isshown to be one of Respondent's earliest employees, withwhom Respondent found no fault until the advent of theUnion and Moore's participation in it. Almost immediatelyMoore became the object of special attention byRespondent. Waters was directed to write up Moore, butrefused to do so. Then Moore was transferred to thefoundry, a not particularly pleasant place to work, for thefirst time against his desires, and, apparently, against thewishes of Waters, Moore's supervisor. This, of course, wasshortly before the election. Waters, at the time, indicatedthat Moore's union activity was involved.Although Moore performed poorly in the foundry, hewas not there long. The record as a whole indicates thatRespondent had experienced some difficulty with scrap inthe foundry previously, but the record also indicates thatthe real tightening up on employees began after the Unionstarted.It is somewhat difficult to believe that Moore, althoughpossibly not adaptable to foundry work, in 3 to 4 weeksbecame a totally useless employee when, from thebeginning of Respondent's operations, he had been asatisfactory worker.After the election, of course, Respondent became awarethat, notwithstanding its strenuousantiunionactivities, amajorityof the local rank-and-file employees stillsupported the Union, as indicated by the election.Objections to the election had been filed, as ofSeptember 23, raising the possibility of another election.Within a few days thereafter Moore, one of the threeinitiatorsof theuniondrive, was terminated. J. P. Battleshad previously been terminated. Later, Wages, the third ofthe instigators of the union movement, and an admittedlygood employee, was terminated, under circumstancesdiscussed hereinafterOn the record as a whole the Trial Examiner isconvinced that the reason advanced for Moore's dischargewas a pretext, and that Moore, in fact, was discharged forhis union activitiesin violationof Section 8(a)(1) and (3) ofthe Act.5.The layoff of Joseph A. ButlerButlerwas first employed about February 4, 1964.Previous to thistimeButler had one leg amputated andwalked with the assistance of an artificial leg. This wasknown to Respondent at the time he was hired, and Butlerwas told by Schoemehl at the time he was employed thatRespondent would keep him as long as he was able to dothe job assigned, but if he could not handle the job, hewould be let go.Butler was assigned to the task of "racking inserts,"which he diduntilhe was laid off on approximately STERLING ALUMINUM329October 24, 1964. On that day Leadman Howard Hartcame to Butler shortly before the end of the shift and toldButler, "I hate to do this, but due to the overhead we aregoing to have a layoff and you are in the layoff."Itwas testified by Schoemehl that Superintendent Richtold him thatButler "wasnot able to do all of the duties ofhis job," and that Schoemehl thereupon told Rich that hewould have to lay Butler off. After he was laid off Butlerhad a conversation with Schoemehl (presumably while hewas still plant manager)inwhich the latter stated thatButlerwould be called back when Schoemehl foundsomething thatButler wasphysically capable of doing.There was no evidence offered that Butler was part of anylargerlayoff of employees or that there was any reason forhis layoff other than his physical handicap, other thanLeadman Hart's statementto Butler.Respondent adduced testimony from Kemmerling andSchoemehl, and General Counsel from Butler andemployee Estel McElrath on the issue of whether Butlercould or could not do his job.Kemmerling's testimony was that McElrath had workedon his shift and under his supervision, but that he had nopersonal knowledge who recommended that Butler be laidoff, "unlessitwasMr. Rich." He described Butler's job asfollows: "He has an insert table. The inserts come inbarrels. They put this barrel on barrel lifts, raise it up andthe inserts come out on the table. Then he racks theinserts oneby one. Then he takes the trays off his table,putsthem on the house docks to be delivered to themolders."Kemmerlingthen testified that the part of the job thatButler would not perform was putting the barrels, whichare quiteheavy, on the barrel lift, and when he got hisracks filled someone else would have to lift them off thetable and put them on the house docks or flats for him.Kemmerling further explained that the barrels are put onthebarrel liftby use of a two-wheel barrel cart.Kemmerling asserted that Butler did not push the two-wheeled cart, but that his replacement can push it It wasstated that when Butler was employed that he was helpedby a number of employees, among whom only EstelMcElrath testified.On cross-examination Kemmerling admitted that thelocation of this operation and some of the procedures hadchanged since Butler had been laid off, but asserted thatButler'sreplacement, Smith, "is racking the inserts off thetable with the barrel racked up like Mr. Butler racked it."Schoemehl testified that he had observedButler atwork; that Butler was unable to get inserts from the insertroom, bring them to his table and load inserts on the lift;and that Butler had trouble transferring trays from thetable to the flats; and that he had observed McElrathassistingButler.McElrathis stillemployed by Respondent as a towmotoroperator, one of whose functions is to bring barrels ofinserts from another building to the foundry. From histestimony, it appears that he normally sets these barrels atSmith's table just as he did when Butler was employed.47He did help Butler lift a barrel on occasion. He apparentlyhas not done so for Smith, although McElrath explainedthat Smith "didn't necessarily do the same thing. Hepicked them out of a barrel and laid them on the table."Butler testified that his disability did not prevent himfrom performing his work and that no one complained tohim in any manner about his work. He also asserted thathe loaded and transported barrels ofinserts onthe two-wheeled cart which was fitted with a special contrivancefor this purpose. Butler admitted that this was moredifficult for him than a man without disability. Butler wasnot advised at the time that his layoff was occasioned byhis disability.Butler signedaunioncard and attended unionmeetings. According to his undenied testimony, he wasamong a group of foundry employees whom LeadmanHoward Hart stated had all signed union cards.The resolution of this issue presents a difficult problem.It is altogether plausible that Respondent should eliminatehandicapped workers to achieve greater efficiency. It doesnot follow from the mere fact that this layoff occurredduring an antiunion campaign that it was necessarilymotivated by antiunion considerations.On the other hand the timing of this layoff cannot beignored, occurring, as it does, within a month after theelection, at a time when Respondent must be concernedwith the possibility of another election, and shortly afterthedischarge of one of the leaders of the unionmovement.48There is no evidence of any expression of dissatisfactionto Butler about his work or capacity for the job during thenearly 8 months he was employed. While the TrialExaminer finds, on the record as a whole, as theRespondent contends, that Butler required assistancefrom other workers that a nonhandicapped worker wouldnot require, the record does not show that this constitutedany substantial burden on Respondent, or that there hadbeen any change in Butler's heretofore satisfactorycapacity to do the work.In this connection, the fact that Respondent wasdeprived of the testimony of Superintendent Rich hasbeen taken into account. However, Respondent didadduce testimony from Foreman Kemmerling who wasinformed as to Butler's work, and under whose supervisionButler worked, but who had not been consulted withrespect to his separation from employment.The issue is close, but upon the record as a whole, theTrial Examiner believes that Butler would not have beenlaid off except for the presence of theunion issue in thecircumstances, and therefore finds that the layoff ofJoseph A. Butler violated Section 8(a)(1) and (3) of the Act.6.The discharge of Richard A. PearsonPearson began work for Respondent on January 15,1963, as a welder. He was among the first employees hiredat the Malden plant and apparently was a proficientemployee. He was terminated by Superintendent Watersimmediately after the Thanksgiving holiday in 1964."vMcElrath's testimony is somewhat confused as to whetherSmith brings inserts from an insert room to his table His morespecific testimony denies this, and the Trial Examiner would beinclined to the view that,at least, it is not normal for Smith to dothisMcElrath also denied that Butler had gotten his inserts fromthe insert room,stating that he was located"at a different place,"where McElrath set off the barrels for him" The record indicates Respondent had previously evidencedan intent to hire and retain handicapped workers. In AugustRespondent'scounsel advised Gale Hodges that he thoughtRespondent'semployment of Butler and other handicappedpersons was commendable Schoemehl testified that when jobapplicantMaylan couldn'tdo the work available, because of aphysical handicap,Schoemehl later found a spot for him in thewarehouse 330DECISIONSOF NATIONALLABOR RELATIONS BOARDPearson signed a union card, attended meetings, andsolicited other employees to join. Thereafter, after theelection, when Assistant Plant Manager Donovan soughtto transfer Pearson to the foundry, according to Pearson'sundenied testimony, Donovan told him that the transferwas not occasioned by "union activities," indicatingRespondent's awareness of Pearson's union adherence.The record leaves no doubt that Pearson suspectedRespondent's motive and indicated this to Donovan inforceful terms.Fiom Pearson's testimony, it appears that Donovansought to transfer him to the foundry as a molder at adisadvantageous rate of pay, on the ground that there wasnot enough work for Pearson to do as a welder in thetoolroom.At the time Pearson was training anotheremployee in the toolroom to do welding. Pearson refusedthe transfer, advised Respondent that he was going backto his work station, and that Respondent could "either fireme or lay me off, it doesn't make a damn." He asserts thathis supervisors did not give him an assignment for 3 daysand then advised him that he would be given his job back.Superintendent Waters testified that he was unaware thatPearson had been given no work for 3 days, but evidencedfamiliaritywith the fact that Pearson had taken theposition that he was not concerned whether Respondentfired him or laid him off.`'''Pearson testified that lie was sick with a cold 2 daysprior to the Thanksgiving holiday and called in on each ofthese days. He was discharged by Waters and LeadmanLaChance when he returned on the first day after theholiday, on the ground that he had not been coming in towork regularly.Waters testified that he had frequently talked toPearson about absenteeism, that he had no knowledge ofPearson calling in, and that he discharged Pearsonbecause he needed a welder and could not depend onPearson. Waters raised no question as to Pearson's ability,stating that Pearson was a good welder and he (Waters)wanted to keep himPearson's attendance record, which is probably notcomplete (only 1 of 2 days he was absent prior toThanksgiving is shown) reveals that he was absent 18times during 1964, 11 of which were unexcused.During his last absence from work, Pearson was seen byChief Guard Gourley working on his automobile at aprivate garage which Pearson previously owned. Pearsonstates that after he was discharged he saw a notation inhis personnel file stating that he had been discharged forcalling in sick and working at another lob. This, however,isnot inconsistent with Water's testimony that Pearsonwas unreliable, and Pearson at no time appears to havemade the explanation to Waters that he made at thehearing, as to how it came about he was working on hisautomobile at a private garage when he had called in as ill.On the facts presented the Trial Examiner is notpersuaded that the General Counsel has sustained theburden of proving by a preponderance of the evidence thatPearson, was discharged because of his union adherenceand it will be recommended that this allegation of thecomplaint be dismissed." General Counsel contends that this attempt to transferPearson, which is not denied, was intended to cause Pearson toquit his employment General Counsel refers to the testimony ofemployee Cook that Superintendent Rich had told Cook that theonly reason Pearson had been transferred to the foundary was to7.TheDecember 4, 1964,dischargesa.The evidenceLarry Golden, Harold Cough, Lloyd Evans, and GaryBurrow were terminated on December 4, 1964, accordingto Schoemehl, for failure to make a production standard onpiecework operations equivalent to an average of $1.75 anhour. Golden was later recalled to work Frankie Rice waslaid off from the foundry on December 8, 1964, allegedlybecause the number of workers in the foundry separatedfrom employment on December 4 so affected productionin the foundry that there was not sufficient work to keephim employed. Rice was recalled to work in 5 weeks.The evidence with respect to each of these employees isas follows.Larry Goldenwas first employed on May 5, 1963, as amolder in the foundry. This is a piecework operation forwhich the base (or "down time") rate was $1.50 an hour.He was thereafter made a setup man at $1 80 an hour and,although he did some molding thereafter, was not onproduction at the time of his termination on December 4.Golden testified, without contradiction, that he hadnever been criticized about his work and that ForemanKemmerling had stated that he was satisfied with Golden'swork. Golden admitted on cross-examination that when hewas on production he averaged less than $1.75 per hourduring part of his working time (it appears that Golden'sgross pay per 37-1/2 hour week was $60-65). However,Golden credibly testified that he had never been informedthat he was expected to attain a production level of $1.75,and had always been under the impression that $1.50 wasthe straight time base rate and "all over that was extra "According to Golden's credited testimony ForemanKemmerling told him in the afternoon of December 4 thathe would be "let go" that afternoon, "for past production,but he said he would try to do everything he could. He saidhim and Mr. Schoemehi over there called tip and talked tothem[apparentlyRespondent'smanagementatBridgeton] and tried to get them to keep me and they saidthey were going to have to let me go. And he told me it wasthe hardest thing he had ever done in his life ... I asked ifI could not stay on the job I had because it was not aproduction job and he said no, they wanted to let me go."Kemmerling told Golden that if he did not let Golden go,Respondent would send someone else who would do soand advised Golden not to feel too bad because otherswere being let go also.Golden was recalled to work on April 13 and put back inhisposition of setup man. He was not informed ofRespondent's asserted production standard of $1.75 perhour even then.Golden had signed a union card and attended union'neetings in the Malden area.Lloyd Evanswas employed on September 9, 1963, in thefoundry as a molder. He signed a union card at the onemeeting of the Union which he attended. His testimonyconcerning conversationwithChiefGuardGourleyconcerning the Union has previously been noted.Leadman Howard Hart told Evans on December 4 thathe had orders to to let four employees on that shift go, andget him to quit The circumstances attending the transfer andterminationof John Moore, discussed previously, would also addsubstance to this contentionHowever, this matter was notalleged as an issue, nor litigated, and the Trial Examiner does notfind it necessary to pass on this contention STERLING ALUMINUM331that he did not know the reason. In fact, Evans was notinformed of the reason for his termination by anyone. Priorto that time, Evans had not been told that his productionwas not up to Respondent's requirements, the onlycomplaint about his work being a discussion withSchoemehl about certain "bad" pistons, which Evans saidhad been cleared up with the "head set up" man.Evans testified that his production was better than $1.60an hour and sometimes ran up to $2 per hour, but on theaverage was less than $1.75.Harold Goughwas employed in November 1963, in thereplacementdepartment.He was employed for asubstantial proportion of his time on machines on which nopiece rate was assigned and to which only an hourly rate of$1.50 was applicable. This often occurred for a week at atime.When Gough was assigned to operations on a piecerate, he testified he usually "made production." As hefurther stated, "most usually I made a little extra on it,"which he agreed was "a little over $1.50 an hour."However, Gough also testified that "before the unionelection was going on," Leadman Randolph had on twooccasions told him he should be averaging $1.75 an hour.He stated, however, that he was not familiar with acompany policy that "required" pieceworkers to make$1.75 an hour and denied being told, shortly before he wasterminated, that $1.75 an hour was expected of him.Gough had signed a card for the Union and attendedunion meetings in the area.On the afternoon of February 4, Superintendent Trosttold Gough that he had some bad news for him, that he wasbeing laid off. Trost said that he had nothing to do with it,that the names of those who were to be let go had beensent down from St. Charles.SuperintendentTrost,however, testified that hepersonally made a comparison of the production records ofemployees in his department, and that he made thedecision to choose six employees, including Gough, whowere not averaging $1.75 an hour. This testimony iscontradicted by Schoemehl, who testified that the choiceof employees to be laid off was made by management atBridgeton,on the basis of records at Bridgeton.Schoemehl stated that he had no part in making thischoice, and disagreed with some of the selections. Hefurther stated that he instructed the supervisors of thespecific employees to notify them of their termination.It is noted that Gough's testimony as to what he was toldby Trost at the time of his layoff is consistent with thetestimony of Schoemehl. Trost could not remember whathe said to Gough when he laid Gough off. On the basis ofthe record, and other evaluation of Trost's testimonydiscussed herein, his account of the circumstances ofGough's discharge is not credited.GaryBurrowwas employed by Respondent onNovember 18, 1963, in the foundry. He was on pieceworkat the base rate of $1.50. Burrow's normal gross weeklypay averaged from $1.70 to $1.75 an hour. He was nevercriticized for his production or averaging less than $1.75 anhour, although he was present when groups of foundryworkers were "chewed out" for scrap and production.When Burrow returned from his vacation, he wasinformed by a fellow employee that he was "unemployed."Burrow called Foreman Hules who confirmed that Burrowhad been laid off and said that he didn't know the reasonfor this.Burrow then called Schoemehl who advisedBurrow that he had been laid off permanently and statedthat he doubted that there was a chance of Burrow beingcalled back. Schoemehl at first stated that he didn't knowthe reason for Burrow's separation from employment.BurrowaccusedSchoemehloflying,whereuponSchoemehl said that the termination might have beenbecause of past production. Burrow disputed that thiscould be so. This testimony of Burrow is not denied,although Schoemehl asserted that he could not recallBurrow accusing him of lying.Burrow had signed a union card and, as previouslynoted, had expressed his strong preference for the Unionto Leadman DeNoon.Frankie Ricewas first employed by Respondent inSeptember 1963. He was working as a "gate cutter" in thefoundry at the time of his layoff on December 8, 1964. Ricetestified that there had been no complaints about his work,and when he was laid off he was told that Respondent wasshort of orders. He was called back to work in 5 weeks,together with other employees who apparently had beenlaid off by Respondent.Rice had signed a union card, but did not attend anyunion meetings.Respondent's reason for the termination of Golden,Evans,Gough, and Burrowisassertedly that theseemployees were not making a standard of productionwhichRespondent required of its employees, whichnecessitated their termination and replacement by otheremployees.-r,0However Respondent did not produce any witnesshaving firsthand knowledge of the reason for the action orwho actually made, or participated in, the decision toterminate these employees. Schoemehl merely testifiedthat he was called on the telephone by a certain clerical inRespondent's home office in Bridgeton, Missouri, andinstructed to terminate certain named employees becausethey were not making piecework production equivalent to$1.75 an hour.51 Schoemehl testified that there were morethan 14 on this list, but that he had persuaded hissuperiors to rescind their orders except for 14, whom heinstructed his supervisors to terminate. Schoemehl clearlyhad no part in evaluating the records of these employeesand, in fact, prior to the telephone call was unaware thatthe records of these employees were being evaluated forthispurpose.Schoemehl asserted that he thereafterreviewed the records of Golden, determined that he hadbeen working on operations on which it was difficult tomake production, and persuaded Respondent to take himback. No other testimony was offered on the decision toterminate these employees.Further, the Trial Examiner finds that there is nopersuasive evidence that Respondent had a standard,known to the employees, whichrequired aminimumproduction on piecework equal to $1.75 an hour.Itwas Schoemehl's testimony that the piecework rateswere set on the basis that "after a short training period ,72 a5°When asked the reasons for the terminations of December 4,1964, Schoemehl testified, "we were having trouble getting theamount of production we have to have from each individual in theplant and what we had to do to make a move to replace the peoplewho were not producing by somebody who would "51This evidence was received, over General Counsel'sobjection that it was hearsay,with the clear understanding that itwas not accepted for the truth of the statement, but as aninstructionupon which Schoemehl acted See 6 Wigmore,Evidence §1772SLAt one point Schoemehlstated the trainingperiod at 3months He also first testified that the period of time for which theemployees' records were checked at Bridgeton prior to theDecember 4 termination was 2 months Later, when called onrebuttal, he testified that he understood that this period was 6months 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDman should average atleast$1.75 an hour." He states thatthe supervisors had been instructed to tell the employeesof this standard, but did not personally know that this hadbeen done. None of the supervisory employees testifiedthat the employees were so instructed. The credibletestimony of Golden, Evans, and Burrow shows that theywere unaware of any such standard. Gough's testimonywas that he had been made aware of Respondent's desirethat production achieve a $1.75 level, but not that this wasa required condition of employment.The absence of any written notice to the employees ofthis requirement is particularly striking. Respondent'sletter of July 30, which was specifically devoted to thesubject of improving production makes no mention of thisasserted standard, stating merely that the production ofthe individual would be "weighedagainst areasonablelevel of production," and that "where inadequacies existin individual production," the employee "will be soadvised "Further,when,onDecember 18, 1965,Respondent issuedamemorandum advising theemployees that they would receive,inter alia,a 5-percentincrease in piece rates, no mention was made of anystandard other than the $1.50 rate, which, it was stated,would remain the base rate.In fact, the record in this case is convincing that theseemployees, each of whom had been 'employed for over ayear, had never been informed that production at higherthan the base rate was a condition of employment. Underthese circumstances, and particularly where the employeewas frequently shifted to and from tasks hourly rated at$1.50, it would be normal for the employee to consider the$1.50 base (the point at which his incentive earnings start)as the required production standard, as the testimonyindicates.53Lastly,Respondent made no effort to adduce proof,other than that set forth above, that the employeesterminated, in fact, did not average $1.75 per hour over arepresentativeperiod. It would thus appear that Goldenand Burrow, on the basis of their testimony, wereaveraging about $1.75 an hour and that Golden, in fact,was not primarily on a production basis when terminated.Gough's average was clearly less than $1.75, but it is notclear from this record whether Evans' average wassubstantially below that level.b.The motion to strike Respondent's testimonyGeneral Counsel, in his brief, renews his motion made atthe hearing to strike Schoemehl's testimony that Golden,Evans, Gough, and Burrow failed to average $1.75 an hour,sinceRespondent failed to produce the records atBridgetonwhichwere the asserted basis for theterminationof those employees. In effect, GeneralCounsel contends that the records are the "bestevidence."TheTrialExaminer,afterthoroughconsideration of the issue, denies the motion to strike forthe followingreasons:(1)Schoemehl's testimony was neither offered norreceived as probative of the truth of the content of thedocuments, the normalsituationinwhich the bestevidence rule applies. See 4 Wigmore,Evidence§ 1339;see also footnote 51,supra.(2)RespondentproducedforGeneralCounsel'sinspection records containing the substance of theinformation sought, which General Counsel used in part,without raising an objection as to the form of the records,itself.Under the circumstances it is found that GeneralCounsel was not prejudiced by the form in which theinformation was supplied.(3)Even assuming, under the broadest formulation ofthe "best evidence" rule, seePadgett v. Brezner,359S.W.2d 416, 422 (Mo., 1962) that the records would be thebest evidence, the more liberal federal rule would notprefer such written records over competent oral testimonyof the factsin a situationsuch as that involved here. SeeMaier v. Publicker Commercial Alcohol Co.,62 F.Supp.161, 167 (E.D. Pa., 1945), affd. 154 F.2d 1020 (C.A. 3,1946);see also,N.L.R.B. v. International Union ofOperating Engineers, Local 12,243 F.2d 134, 135 (C.A. 9,1957).Cf.footnote 54,infra.Where the applicableauthorities appear to differ, the rule favoring the receptionof evidence should normally be followed. See Rule 43(a),Federal Rules of Civil Procedure. See also footnote 30,supra.(4)While the Trial Examiner is convinced that, in theinterests of accuracy, records should be producedin thesecases where questions of the production of employees, ortheir attendance at work over extended periods of time, orthe like, are at issue, cf.McIntyre v. McIntyre,377 S.W.2d421 (Mo., 1964), this doesnot mean, for the reasonsstated,that competent oral testimony can be excluded. However,the failure to produce records within the control of theparty offering oral testimony may, however, affect theprobative value of the oral testimony offered, seeMaier v.Publicker, supra, 54ormay even give rise to inferencesadverse to the party failing to produce the best evidence.SeeMissouri Transit Co.,116 NLRB 587, 588, enfd. 250F.2d 261 (C.A. 8, 1957); 2 Wigmore,Evidence §285.C Conclusions concerning the December 4 dischargesThe termination of the employees here involved shows apattern of elimination of employees of fairly long service,with no warning, no previously stated dissatisfaction withthe quantity or quality of their work," carried out with anattitude of obvious reluctance on the part of the immediatesupervisors most concerned, or asserted mystification asto the reason for the termination of these employees. Inthe circumstances of this case, the inference would becompelling that these terminations constitute only anotherfacet in Respondent's campaign to dilute, if not wipe out,the adherents of the Union among the employees.This conclusion is rather strengthened than weakenedby Respondent's asserted reasons for the termination ofthese employees. The secondhand nature of the evidenceoffered as the reason for the terminations carries with it abasis for its own disbelief. Furthermore, all of the credibledirect and circumstantial evidence, some of which has"See Michael,Wage and Salary Fundamentals andProcedures(McGraw-Hill, 1950),p 194,"The point at whichincentive earnings start is another important consideration in thefairness of an incentive planTo the worker thisislogically thepoint at whichhisoutput begins to exceed theminimumtask orstandard of output expected" [Emphasis supplied ]54McCormick,Evidence(West,1954)at409,quotes thefollowing trenchant comment fromThayer'searlywork onevidence "The fact that any given way of proof is all that a manhas must be strong argument for receiving it if it be in a fairdegree probative,and the fact that a man does not produce thebest evidence in his power must always afford strong ground ofsuspicion "55Even with respect to Gough, the tenor of his testimony as awhole shows some pressure on him to improve,but no indicationthat he was in danger of termination STERLING ALUMINUM333been noted, weigh heavily against the asserted defense.Thus,it strainscredibility that administrative officers, farremoved from the production personnel, on a large scale,without consulting the production supervision directlyaffected if, in fact, "production" was the basis for thedecisions being made. However, Schoemehl, who was atthe time plant manager, admitted that he was not only notconsulted about these decisions, but was unaware thatthey were even being made, and disagreed substantiallywith a number of those decisions when he was informed ofthem.'",Furthermore, it is clear that the decision to terminate allof these employees as a group and replace them with newemployeeshadaseriousimmediateeffectonRespondent's production, completely out of keeping withthe asserted objective. Thus Schoemehl testified that Ricehad to be laid off for a substantial period of time becauseof the lack of work occasioned by the termination of somany men in the foundry. Production further sufferedbecause the remaining trained personnel had to be takenoff production to assist new unskilled help employed toreplace those who had been terminated, as the testimonyshows. It is readily inferred that Respondent's about-facewith respect to Golden, apparently a capable employee,was occasioned by such production problems.''Schoemehltestified,generally,thatafterthereplacement of the terminated employees productionimproved. Again, no records were submitted in support ofthisassertion.Such meager evidence as adduced byGeneral Counsel from records supplied by Respondentcasts some doubt on the assertion. In any event, too manyunknown factors are involved to permit this type ofargument to be given any appreciable weight, as is notedhereinafter of a similar claim made in another context.Upon all of the evidence in the record it is found that theterminations of Golden, Gough, Evans, and Burrow onDecember 4, 1964, had as a purpose to discouragemembershipin andactivities on behalf of the Union and,as the layoff of Rice was occasioned at least in part by thetermination of these employees, that layoff necessarilyalso partakes of the character of the earlier terminations.It is therefore found that the termination of Golden,Gough, Evans, and Burrow and the layoff of Rice violatedSection 8(a)(1) and (3) of the Act.588.The discharge of Darrell HydeHydewasemployedbyRespondentfromDecember 1963 until December 7, 1964. After a month anda half in the foundry Hyde was transferred to work in thewarehouse. Hyde signeda unioncard, attended unionmeetings,and solicited othersto sign unioncards.WhenGlendle Elsworth was laid off on July 21, as discussedabove, Hyde was assigned by Superintendent Winchesterto drive the in-plant tractor-trailer truck, although HydetoldWinchester that he did not have experience in drivinga tractor-trailer. Sometime thereafter an employee whohad been driving the tractor-trailer on the second shift wastransferred and Hyde was informed that he would have todo all of this work. On the morning of his discharge, Hydewas assigned still another task that he had never donebefore. During the course of the morning he was instructedto take the tractor-trailer to the outside warehouse andpick up some pistons stored there. Hyde adamantlyrefused to perform this task, which was clearly among hisnormal duties, and was discharged.There is no merit to General Counsel's contention thatHyde was deliberately overloaded with work to provokethis situation.The Trial Examiner concludes that theallegation that Hyde was discriminatorily discharged inviolation of the Act should be dismissed.9.The refusal to rehire Teddy H. ButlerButler, who was first employed in October 1963, quit hisemployment with Respondent in November 1964. Whilestillemployed he had joined the Union, attended unionmeetings, and was one of the twounionobservers at theelection.InJanuary 1965,ButlerapproachedSchoemehlconcerning reemployment with Respondent. Schoemehladvised Butler that he was no longer doing the hiring forthe plant, but that Mr. McAlister was. Schoemehl toldButler that he would check into the matter for him.After talking to Schoemehl on two occasions atSchoemehl's home concerning this matter, Butler metSchoemehl 1 day shortly thereafter at the plant gate, atwhich time Butler asked Schoemehl what he had foundout. Butler testified that Schoemehl said, "it looked prettyrough for me. That Mr. McAlister didn't want to hire mebecause I worked pretty hard for the union and also thatperhaps the union would come up with an election againand I would still be for theunion."Schoemehl denied that he made this statement, andtestified thatButler asked him whether Schoemehlthought "it would go hard" for Butler "because he was forthe union, or something like that." Schoemehl testifiedthat "I told him frankly I didn't know how it would be."When asked if he told Butler that "it looked pretty roughfor him" Schoemehl stated that Butler said, "Do you thinkthey will make it rough on me," to which Schoemehlresponded, "Frankly, I don't know how they feel, whattheir feeling is."The Trial Examiner is convinced from themanner inwhich this testimony was given, as well as the manner inwhich it was worded, that, on this occasion, Schoemehlmade clear to Butler that his reemployment byRespondent was precluded by his past union activities andthe possibility of another election. In such case furtherunionadherenceclearlywouldbecontrarytoRespondent's desires. It is thus found that Respondent'sdetermination conveyed to Butler by Schoemehl wassubstantially as testified by Butler.As Respondent contends, Butler did not thereaftermake any effort to see McAlister or file an application forreemployment. However, such effort would clearly havebeen futile.16 Itmay be noted that the only records which Schoemehltestified that he was keeping were of employees who failed tomake at least $1 50 per hour on piecework production.57Based on Kemmerling's admissionsto Golden, itis foundthat Schoemehl, prior to December 4, sought unsuccessfully tohave Respondent retain Golden,and only succeeded later inobtaining a reversal of this decision5In coming to this conclusion,theTrialExaminer hasconsidered the fact that 10 employees other than those litigatedhere were also terminated on December 4, but has determinedthat,on this record,this factor would not affect the conclusionreached The Trial Examiner has noted also that of these 10, 6were apparently new employees,hired since the latter part ofAugust 1964, and of the remaining 4, at least 1 (Glen Parker) hadsigned a card for the Union. 334DECISIONSOF NATIONAL LABORRELATIONS BOARDThere can be no question that Schoemehl, by advisingButler that his past union activities would preclude hisreemployment engaged in conduct in violation ofSection 8(a)(1) of the Act. As I understand establishedBoard precedent, by which I am bound, this would alsoconstitute a violation of Section 8(a)(3) of the Act, with"the question of job availability [being] relevant only withrespect to the employer's backpay liability."MasterStevedores Association of Texas,156 NLRB 1032, 1034,and case cited,Happy Food Center, Inc.,154 NLRB 702.Accordingly, it is found that Teddy H. Butler, havingmade application for employment to Respondent's plantmanager and having been informed that he was notacceptable for reemployment because of his unionactivities,wastherebydiscriminatedagainstbyRespondent in violation of Section 8(a)(1) and (3) of theAct.'"10The discharges of the employees laid off onFebruary 3, 1965a.The evidenceOn February 3, 1965, Foreman Trost laid off GaleHodges,Andrew Loafman, Clarence Nettleton, andGeorge Rose.''" These employees were told that they werebeing laid off until the following Monday because of slackwork Rose was told that Trost intended laying off otheremployees the following week, thus indicating a system ofsharing the available work. Trost admits the layoff was forlack of work and it is indicated that there was no intent atthe time to discharge any of these employees. Trost,however, denies that the men were told to return on thefollowing Monday, asserting that the layoff was indefinitefrom the beginning.Thispositionappearsquiteinconsistent, though, with the fact that Trost found itnecessary to send each of these employees a registeredletter just 2 days later, on February 5, 1965, advising themthat "Due to unforeseen circumstances your layoff hasbeen extended indefinitely." Trost's denial is not credited.The registered letter from Trost was received by thefour employees on Saturday, February 6. According to theundenied and credited testimony of George Rose, he wentto see Trost about this that day. As Rose testified-I asked Joe Trost could he explain that letter to me, hesays, "No." I said, "Why can't you?" He says, "I just'can't " I said, "Well, Joe, you told me to come inMonday and this here, the way it reads there is notelling, I might never be going back." He said, "Well,George, I get my orders from higher up, I don't haveanything to do with It."61 I said, "Well who does?" Hesaid, "Well, I don't know." I told him, "Well, I amgoing to find out." So I left his house.62Trost testified, concerning this visit by Rose, that hetold Rose that the letter was intended to be a terminationof employment, and that the reason was "stated in theletter." In his testimony Trost agreed that the letter doesnot explain the reason, but asserted that it meant the menhad been terminated. This is not credited. Trost'sinsistence that the employees were discharged by hisletter is not only inconsistent with the language of hisletter, but is inconsistent with the fact that Respondentfound it necessary to subsequently advise the employeesby another letter that their employment had beenterminatedLoafman received a letter dated February 17, 1965,signedbyPersonnelManager George R. McAlisteradvising "your separation from employment with SterlingAluminum is now considered permanent as of February 4,1965 " Hodges and Nettleton each received a letter abouta month after their layoff stating that their separation fromemployment was permanent, in each case apparentlygiving no reason. George Rose received a letter datedMarch 26, 1965, signed by McAlister advising that hiswork record had been assigned to his department forreview upon Rose's layoff, and had been found notsatisfactory in Respondent's opinion, therefore Rose'semployment was "permanently terminated."Foreman Trost testified that all four employees hadbeen replaced. The following are the facts specificallyrelating to each of these four:GaleHodges-Hodges, who was first employed byRespondent in the warehouse on April 12, 1963, and latertransferred to the inspection department, was fourth inseniority among the inspection department employeeswhen laid off. At that time, the complement of thedepartmentwas estimated by the various employeewitnesses as in the twenties or thirties in number.Hodges made no effort to make his union adherence asecretand, as previously found, it was known toRespondent.During the course of Hodges' employment he receivedno complaints about his work, but admittedly he had beenwarned that he would be written up if he did not come in towork on time. Hodges, however, testified that he was notaware that he had actually been written up.On the other hand, Foreman Trost admitted that Hodgeswas one of his better employees, and for that reason wasselected to make trips to other plants in other cities tocheck on problems with Respondent's products at thoseplaces. According to Hodges the last of these trips was notlong before he was laid off. Trost also used Hodges toassist him with recordkeeping normally done by Moraty,when the latter was absent from the plant.63Respondent contends that Hodges was terminated forexcessive tardiness and a slackening off of production. Noproduction figures were produced, and the import ofTrost's testimony was that the alleged lessening ofproduction was caused by Hodges'lateness,which gavehim less time in which to produce. Trost and Moraty wroteup Hodges on December 15, for tardiness and absences.However, no other evidence concerning Hodges' alleged'yAt thehearing Respondent made some point of a rule againstreemploying persons who have quit It was also indicated that therulewas frequently breached In any event, this point is notpressed in Respondent's brief and it has been treated asabandoned60 There is indication from General Counsel's witnesses that afew others may have been laid off at the same time, but thenumber of these and the circumstances are too uncertain for afinding11Trost testified, in fact, that he discussed these four men withSchoemehl before sending these letters12After hismeetingwithTrost,Rose asked Respondent'scounsel to find out the reason for his layoff When the explanationwas not forthcoming within the time counsel said he would try toget it for Rose, the latter did not further pursue the subject withcounsels'A revealing indication of Trost's evaluation of Hodges cameout on cross-examination of Hodges on another subject Hodgestestified that Trost said to him on one occasion, "A young manyour age and your ability is crazy working like this, you should goback to college " STERLING ALUMINUM335absenceswas adduced, and no claim was made intestimony or in Respondent's brief that this was a factor inHodges' termination.The record shows Hodges' tardiness from June 1964until he was laid off in February 1965. Because of thenature of Foreman Trost's explanation of these instances,itissomewhat difficult to determine the properinterpretation of all of the times shown on Hodges'timecard. but the following appear and are found to be thefactsbetween June 10 and December 9, Hodges was late15 times, including 11 occasions on which he was tardy 5minutes or less The maximum amount of tardiness duringthis period was 11 minutes t'a On one of these days Hodgesworked a considerable amount of overtime. -On the date that Hodges was written up by Trost andMoraty he was not tardy and had not been sinceDecember 10, when he was 1 minute late. He had,however, also been late 5 minutes on December 9. Trosttestified that Hodges had an excuse for each instance oftardiness.AfterDecember 15, it appears that Hodges was 2minutes late on December 21 (when he was instructed tocome in at 8 a.m.) and 19 minutes late on December 29.These occasions were during a period when work wasslack and Respondent was taking inventory. He was also 2minutes late on January 11 and on January 20, but on bothoccasions worked a considerable period past quitting time.George RoseRose was employed by Respondent inApril 1963, and at the time of his layoff in February 1965,was about 5th or 6th in seniority among the employees whowereworking in the inspection department. Junioremployees in point of service were retained. Rose testifiedthat there had been no criticism or reprimands of himbecause of his work. Trost asserted that he had warnedRose time and again about his poor inspection, and statedthat he had written up Rose about this, either once ortwice, he did not know. The only specific delinquencywhich Trost recalled was "passing shadows in the pinfitting," that is passing loose fittings in the piston, whichTrost stated would wreck a motor and cost the Companyconsiderable money.Respondent offered only one "write-up" with respect toRose. This report signed by Trost and Moraty, is datedJanuary 5, 1965, and states that, in regard to 15 pieces,"George Rose inspected #311 piston and passed [writtenover erasure]-shadow in pin bosses [erasure] no reason[written over erasure] for this poor inspection. This manwas warned previously [written over erasure] 1/5/65."General Counsel claims that the condition of the "write-up," as shown by erasures, indicates fraud. Similarchanges have been noted on the Nettleton "write-up"considered hereinafter. The Trial Examiner does not feelthat it is necessary to pass on General Counsel's claim.Trost admitted on cross-examination that this was the onlyreport written with respect to Rose.When on cross-examination, Trost was shown Rose'sown production report for February 5, which revealed thatRose had reported the shadows in the pin holes, himself,that day, Trost testified that after Rose had turned in hisreport that day, he and Moraty had found the additionalbad pistons which Rose had passed.In addition to his testimony on both direct and cross-examination that the reason for Rose's discharge was"poor inspection," it is noted that when Trost was askedwhat had occurred between January 5 and February 5 tocause him to decide to discharge Rose, Trost then testifiedthat thiswas due to Rose's dwindling production,concerning which Trost assertedly also reprimanded Rose.This was not further pursued by the parties.As has been previously noted Rose's adherence to theUnion was well known to Trost and Muraty.ClarenceNettletonNettletonwas employed byRespondent in September 1963, and one week later wastransferred to the inspection department.Foreman Trost testified that Nettleton was dischargedformislabeling boxes, also asserted to be the reason forthe discharge of Andrew Loafman, considered hereinafter.Respondent produced two written grievances againstNettleton signed by Joseph Trost and Mary Moraty. Thefirst, dated February 17, 1964, contains certain changes, aswell as one addition that changes the document materially.Thus, although the original writing stated only thatbecause of packing "40 pieces" wrong, Nettleton had been"warned," the word "previously" was thereafter added.GeneralCounselappears to contend, as notedpreviously, that these changes indicated that thisdocument is fraudulent. However, while these changesraise some question, this hardly reaches the point of proofof fraud. Moreover, as previously noted in the case ofGeorge Rose, it is not considered necessary to pass on thisissue.The second notice dated January 28, 1965, a little lessthan a year after the first, was signed by Trost and Moraty,and shows no significant physical changes. It states:"Clarence Nettleton was warned previously to watchoversizes on head of Piston he packed 303-Std and weresent over to the warehouse the 303-020 were mix in thecarton with Std the carton was fable Std on the outside."As with respect to Loafman whose discharge isconsidered hereinafter, it is asserted that these reportswere made out when the error was discovered and thereports were thenbackdatedto the time, it is stated, theRespondent'srecordsshowed the error to haveoccurred." These records were not produced.Nettleton testified that he was not aware that any of thepistons which he had inspected had been returned.Foreman Trost testified that, as in the case of Loafman,Nettleton'sproduction had also been dwindlingNorecords or other detail on this was submitted. Nettletonwas not questioned on this point.Nettleton signed a card for the Union and attendedunion meetings.Andrew Loafman:Loafman, who was employed onApril 9, 1963, was one of the first employees hired in theinspectiondepartment.Foreman Trost testified thatHodges, Rose, Loafman, and Nettleton, in fact, werereceiving slightly higher rates than other employeesbecause of their longer service in the department.Loafman testified credibly that he had never beenreprimanded or criticized individually concerning hiswork, although he was present in groups of employees whowere called together by Trost and lectured on improperlypassing pistons. Other witnesses and Trost confirm thatgroup talks about improper inspection were held in theinspection department.61Hodges'timecard showed him arriving at 7 33 a in on twooccasions,7 31 (or 7 37)on one occasion, and 7.35 a in on anotheroccasionTrostwas almost certain,however,that on thoseoccasions,Hodges' starting timewas 7:30 a in rather than 765 In the case of the report dated December 17, 1964, Trosttestified that he was sure this was discovered prior to the timeNettleton was laid off because, he states, he talked to Nettletonabout this 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs in some other instances, Trost's testimony tended tobe less than precise as to the reason, or the entire reason,for the termination of Loafman. Thus, at the outset, Trosttestified only that his reason for terminating Loafman wasthat Loafman was putting wrong labels on pistons whichhe packaged, and that he had warned Loafman about thisand had written up a grievance against him for this,becauseofcomplaintsfromcustomersreceivingmislabeled boxes. Such a grievance, dated January 26,1965, was received in evidence. Trost testified that hetalked to Loafman about this at the time.Foreman Trost thereafter was shown a grievance datedJanuary 22, 1965, which had been made out by MaryMoraty, but signed by both, stating that "Andrew Loafmanwas warned and told about passing pistons with high nibwhen pin fitting.We found two pistons with high nibs#933." Trost testified that he had warned Loafman and allotheroperatorsabout thisAlthoughTrostneverspecifically identified this as a reason for Loafman'sdischarge, he did testify that Schoemehl and he ag eed onLoafman's discharge because of his passing "bad work."With respect to the complaint of mislabeling, Trostasserted that the report dated January 26, 1965, couldactually have been made out "a few days, a few weeks oreven a month" after that date, since the report would bemade outabout the time when the mislabeling happened tobe discovered, while the report wasdatedas of the dateRespondent's records assertedly showed that Loafmanhad packaged the pistons in question. This testimonyclearly indicates an uncertaintly that Trost was evenaware of the mislabeling at the time Loafman was laid offon February 3, and raises considerable question as toTrost's assertion that he recalled talking to Loafman aboutthis particular mislabeling incident before he was laid off.The evasive and uncertain character of Trost's testimonygenerally concerning this alleged conversation, and thefact that he also had no recollection of anything Loafmansaid, leads the Trial Examiner to the conclusion that Trostdid not reprimand or criticize Loafman on this occasion.Trost also admitted that, because inspectors oftenworked together, and an inspector's tag in a box did notalways mean that inspector was responsible for the entireproduction in the box, he was not positive that Loafmanwas responsible for the mislabeling of pistons in the box.Since Loafman was working with another employee onthe day Moraty found two pistons with high nibs, Trostalso indicated that he could not be certain that Loafmanwas at fault in that instance. As previously noted Moratydid not testify.ssForeman Trost also cast considerable doubt on theseriousnesswithwhichRespondent considers thesematters by his admission that two other high nibs passedby his inspectors, since the time of Loafman's discharge,had actually wrecked two motors, at considerable cost toRespondent;but,notwithstanding thepassageofconsiderable time, no effort had been made to determinewho was responsible.Loafman signed a union card, was active in securingcards from other employees,and attended union meetii.gs.It is suggested in Respondent's brief that Loafman was"involved" in the return of the Chrysler pistons No suchinvolvement was shown. This issue has been previouslydiscussed in connection with the termination of employeeMidkiff.b.Conclusions as to the dischargesof employees laid offFebruary 3, 1965We are bete concerned with four of themostsenior andhighest paid among the employeesin the inspectiondepartment.Quite clearly there was no intention todischarge these employees for their alleged delinquencieswhen they were laid off on February 3. In fact they hadbeen toldto retuin onMonday,pursuant to anobviousintenton Trost's part to spread the work. However, afterTrost had talked with Schoemehl, these layoffs wereextended "indefinitely," for reasons which Trost at thetime founditexpedient not to disclosewhen queried byRose.The record is convincifl , that Hodges had beenconsidered a superior employee, and, if judged by theirseniorityand higher rate of pay, the others wereconsidered at least satisfactory, and probably goodemployees, at thetimetheywere separated fromemployment. In the face of the credited employee denials,the Trial Examiner does not credit Trost's generalizedclaims that these employees had been previously,individually, warned of alleged delinquencies. In the casesof Rose, Loafman, and Nettleton there is considerabledoubt that Trost could ascertain with ceitainty that thoseemployees were even responsible for the faults charged.Hodges, of course, had been guilty of tardiness and hadbeen warned. However, all of this was known to Trost onFebruary 3, as were practically all of the allegeddelinquencies attributed to these four employees, butTrost evidencedno intentionto discharge the four then.Nor is there any explanation as to the reason forRespondent's abrupt shifting of their status thereafter offor the decision to discharge these employeesat a latertime because of asserted faults for which they were notdischarged at the timeof occurrenceof the faults. It isclear thattheywerenot terminated in a permanentreductionin force, forthese employees were replacedby other, andpresumably_ess experienced employees,whose namesTrost did not recall. Lesssenior employeeswere also retained 67On this record the Trial Examiner has no doubt that thereasonsadvanced for the termination of these employeeswere pretextsThe discharges clearly fall within thepatternestablishedbyRespondentofeliminatingadherents of the Union in order to defeat the unioncampaign,and it isfound that by the discharge of AndrewLoafman, Clarence Nettleton, George Rose, and GaleHodges the Respondent violated Section 8(a)(1) and (3) ofthe Act.11.The dischaige of John BarneyBarney was employed in the latter part of 1963 andbegan work in Superintendent Trost's division. After ashort while on the 3-11 p.m. shift, he was transferred tothe grooving operation on the 11 p.m-7 a.m. shift. At thiseeLoafman testified that he did recall something being saidabout two defective pistons being found in a load of pistons, buttestified that nothing was said to him, personally,about this Thisis creditede' Trost's testimony that although he still has complaints aboutinspections,but less so, since these employees were let go, hasbeen noted However,Ido not believe that this generalized,unsupported statement is entitled to weight on the basis of a merebare statement, and in the absence of evidence showing that therewere no other variables affecting the result claimed STERLING ALUMINUM337timeRespondent was teaching Barney to become a set-upman, which would have been a promotion. This wasdiscontinued at one point, however, because of lack ofwork. Some time prior to the election, according to theundenied and credited testimony of Barney, Trost told himthat he had planned to put Barney back on set-up thatweek, "but this damn union business came up and I havegot to think about it."Barney was active in the union organizational campaign,obtained signatures of other employees on authorizationcards, and attendedunion meetings.About 3 or 4 months before Barney's termination, whenBarney threatened to quit if not given day work, TrosttransferredBarney to the day shift. Barney was notreprimanded or criticized for his work until the day of hisdischarge. On the record as a whole it is found that Barneywas one of the better employees in the operations in whichhe was employed."'During the latter part of his employment Barney wasassigned to operating excello machines. This operationinvolved placing two pistons on platforms containingmechanisms by which the two pistons were clamped to theplatform while a moving spindle performed a finishingoperation on the pistons. After this cycle was completed,the operator removes the two pistons and places two morepistonson the platform (referred to as the loadingoperation), and then the spindling operation recurs. Theoperator is paid for his production on a piecework basis,being paid, in addition, for the time his machine isnecessarily out of operation ("down") at the rate of $1.50per hour.On the morning of January 17, 1965, SuperintendentTrost called Barney into his office. There in the presenceof Leadmen Windisch and Aaron and employee Blalock,Trost stated that the timesheets for the previous day ofthe five excello operators (made up by the employeesthemselves) showed that Barney had more pistons andmore "down time" than the others. Trost, having checkedand discovered that Barney had actually produced thenumber of pistons claimed on his timesheet, asserted thatitwas impossible for Barney to have produced thatnumber of pistons and also have so much "down time." Hetherefore asserted Barney was falsifying or cheating on hisclaims for "down time," at $1.50 per hour. Barney thenexplained to Trost how he was able to produce so manypistons in the time available. Superintendent Trosttestified that at this point he took paper and pencil andfigured it out mathematically, after which he concludedthat this was impossible, and that Barney had claimed toproduce more than 500 pistons than was possible. We shallreturn to an analysis of this asserted computationhereinafter.During this conference with Barney, Trost told Barney,according to the latter's credited testimony, that Trost hadpreviously told Leadman Windisch to warn Barney to cutdown on his "downtime,"but that Windisch had failed todo so, and "it's too late now." Trost testified that he didnot remember this, but that he had instructed Windisch towarn Barney. However, Trost also admitted that prior tothe date of his discharge there was no accusation thatBarney was cheating on down time.According to the undenied and credited testimony ofBarney, Trost turned to Leadman Windisch and asked,"What do you think? Should I go ahead and fire him?"Windisch shrugged his shoulders. Trost proceeded todischarge Barney.Considerable testimony was adduced with respect to thelength of time required to complete the finishing of twopistons on the excello machine. From this the TrialExaminer has drawn two conclusions: one, that thevariables involved are considerable (in fact a variation ofone second per cycle can materially affect the totalproduction for the day) and secondly, that SuperintendentTrost couldnotdetermine with the certainty he expressedthat Barney's timesheet was inaccurate.Superintendent Trost first testified that the average timeforloadingthe excello machine is 7-9 seconds. He laterasserted that studies had shown that the average mancould do the loading operation in 7-8 seconds. He alsotestified that the fastest man he presently has can do itabout 5-6 seconds. Trost admits that Barney asserted thathe could load in a shorter time, but no attempt was madeto time him. Indeed, in his testimony, Trost asserts that herejected Barney's claim to speed in the operation on theground that "nobody time him" at these speeds.Itwas also testified by Superintendent Trost that thecycleof the machine after loading is 20-22 seconds. Atother times, Trost set the cycle flatly at 20 seconds. It isadmitted that the machines do notmaintaina 20-secondcycle and Trost stated that he did not know if the cyclewent down to 18 seconds "at that time."" Trost states thathe tested the machine that morning (two shifts afterBarney had completed his work) and found that, inrunning it for just six cycles, the machine varied by 3seconds. However, it was asserted that this variation wasfrom 20 to 22 seconds and did not go below 20 seconds. Itis also admitted that it is possible for the operator, at somerisk to himself, to "Jump" the cycle, and perform faster.At the hearing, Superintendent Trost was asked todemonstrate the computations he made at the time of thedischarge,using, ashe agreed, 24 seconds for thecomplete operation. When this showed that Barney couldmathematically have produced the number of pistonswhich Trost said Barney claimed for a 7-1/2 hour shift,Trost then said, for the first time and without explanation,that the computations should be made on the basis of 6-1/2hours (from 8 a.m. to 3 p.m.), rather than a full shift (whichwas the only period mentioned on direct examination).When the figures recomputed on the basis of 6-1/2 hoursshowed that Barney could have still produced the figure88 Thiswouldbe the necessary inference even fromSuperintendentTrost's rather reluctant and evasive evaluation ofBarney,as the following showsQ [Mr. Solien]Mr Barney was one of your betteroperators on the excellos, wasn't he9A He was a fair manQ He had one of the highest production rates on theexcellos didn't he 9A No, he wasn't on there that longQ How long had he been on the excellos 7A Two to three monthsQ He was one of your highest paid employees, as far aspiece work is concerned,was he not?A. He was one of my good employees, yes sirQ In fact, John Barney told you once he was going to quitif you didn't put him on the day shift, didn't hetA YesQ And you puthim on theday shift tokeep him, didn'tyou?A I tried to keep everyone happy69WilliamWages,an impressive witness, shown to begenerally knowledgeable about these machines,stated that thecycle could go to an 18-second cycle 338DECISIONSOF NATIONALLABOR RELATIONS BOARDthat Trost asserts Barney claimed, Superintendent Trostthen asserted that the error was in assuming that Barneycould do a single operation in 24 seconds, which heasserted to be impossible. The Trial Examiner hasdetermined, however, that taking the figure of 1413 pistonsfor a 6-1/2 hour day, which Trost asserted to be the figureson Barney's timesheet, this can be attained by anemployee performing the operation at a 25-secondaverage, and is almost exactly the figure at a 26-secondrate,which would be within the reach of a better thanaverage employee such as the testimony shows Barney tobe 70We thus have the situation of an obviously superioremployee, not previously accused of falsification, whosepromotion was abated because of the advent of the Union,and who was thereafter discharged for allegedly falsifyinghis timesheet, under circumstances indicating that thereason assigned is a pretext. Also, this was at a time whenRespondent contends it was strenuously trying to upgradeitswork force; nevertheless, a number of good employeeswho were adherents of the Union, including Barney, wereregularly being caught in the process.On the record as a whole it is concluded that thetermination of John Barney was part of Respondent'scampaign to weed out union adherents from its work forceand that his termination thus violated Section 8(a)(1) and(3) of the Act12.The termination of D. W. McMillianMcMillian, a former chief of police of Maiden, wasemployed by Respondent on April 27, 1964, in themaintenance department, under Superintendent Schmidt,as a tow motor mechanic. It is clear that he was a goodemployee, who had received commendation on his workfrom Schmidt and othersDuring the union organizational campaign, McMilliansigned a card for the Union, attended all the unionmeetings, and was instrumental in securing at least oneother union card. Superintendent Schmidt's testimonymakes it clear that he was aware that McMillian was activein Union talk about the plantOn the morning of Friday, February 12, 1965, about8:45, Schmidt informed McMillian that though he hated todo so, he had to let McMillian go. Schmidt informedMcMillian that this had nothing to do with his work, butthatMcMillian was being replaced by a man from theRespondent's Grapho plant. However, Schmidt suggestedthatMcMillian not look for other work for a few days,because Schmidt hoped that he would be able to callMcMillian back. Schmidt suggested that McMillian mighteven be called before Monday morning, and not lose anytime from work at all. Schmidt gave McMillian the optionof clocking out then or working out the day, and McMillianfinished out the day's workThe record shows that the man who replaced McMillian,Ewing, stayed at the Maiden plant only a very short time,estimated from a month to 6 to 8 weeks. When Ewing left,Schmidt gave the job to a newly hired laborer whom heconsidered had mechanical ability, and whose workSchmidt described only as "adequate." Schmidt testifiedthat he did not attempt to call McMillian back because he"'All of theabove assumes Trost's figure of 1413 pistonsproduced between 8 a in and 3 p in to be correct However,Barney's timesheet(Resp Exh 29), in fact,shows 128 pistonsbefore 8 a in and 1378 pistons after 8 a in,for a total of 1506 forstated he knew that McMillian was then running a servicestation for himself in Maiden, and if he called McMillianback, Schmidt said, he would have to lay off the laborerwho had been given the tow-motor mechanic's job. It wasalso stated that McMillian had never asked to return towork, and had asked for his vacation and pension money,which Schmidt stated indicated that McMillian consideredhimself terminated.McMillian is another among the superior employeeswhom this record shows were terminated by Respondent,without any effort to salvage their skills, during thisperiod. In this case, as in other instances, some of whichare discussed hereinafter, this decision was made, not onthe basis of the desire of the production supervisorinvolved, but in accordance with determinations made byhigher management officials. The facts in this instance,and in other similar cases, are convincing that theseterminations were not based on the production needs ofthe plant.On the basis of the facts of this case, and the record as awhole, the Trial Examiner is convinced and finds that theRespondent laid off and failed to recall D. W. McMillianbecause of his activities on behalf of the Union andthereby violated Section 8(a)(1) and (3) of the Act13The termination of Billy Joe WalkerWalkerwas first employed by Respondent inNovember 1962 as a guard. He was thereafter transferredinto the maintenance department and then to the toolroomas a tool grinder and blocksetter. Walker was employed inthis capacity for about a year and was the only employeeperforming this task on the first shift at the time of histermination. Another employee, Castleberry, who had alsobeen trained for this work on the job, and who had lessservice than Walker, was employed in this job on anothershift.There is some dispute with respect to Walker'sperformance.Walker testified that he had beencomplimented on his work by Superintendent Trost andothers, and had received no criticism of his work. He alsotestified that Trost told him at the time of his terminationthat Trost had tried to get Respondent to transfer Walkerback to maintenance, but Respondent had refused to doso. This was not contradicted by Trost, who testified onlythat Walker was not offered a job elsewhere.On direct examination Superintendent Trost testifiedmerely that the reason for Walker's termination was thathe had been "replaced by one of our help from[Respondent'sGrapho plant]."However, on cross-examination Trost testified that Walker was not a goodemployee. In support of this he testified that he hadspoken to Walker "about" two or three times about notfollowingLeadman Bussick's instructions.He thentestified that he last spoke to Walker "about" 2 or 3months before his termination, that Walker followedinstructions "for a period of time," and he never spoke toWalker again about this. Trost also testified that he hadtalked to Castleberry about not following instructions.On redirect examination Trost elaborated, stating thatafter he talked to Castleberry, he "straightened out," butthatWalker did not. The latter comparison between thetwo workers was made by Trost as part of his contentionthe day, as Barney testified If Barney were producing 2 pistonsevery 27 seconds, on the average, he could in the time availablebetween 8 a in and 3 p m (6-1/2 hours less 83 minutes down time)produce 1363 pistons, 15 less than his timesheet shows STERLING ALUMINUM339that Schoemehl and he had made the decision that Walkerwas to be replaced by the employee from the Grapho plant,rather than Castleberry.On consideration of all the evidence, the testimony ofSuperintendent Trost on this issue is not credited. Trost'soriginal testimony was that the decision to replace Walkerand not Castleberry was made by Respondent's "mainoffice," and this testimony appears to have changed onlyafter a suggestive question by counsel.71 It is further notedthat in all other cases in which employees were eliminatedby replacements from other plants, as shown by thisrecord, the employee to be replaced was selected byRespondent's main office. Neither Schoemehl nor Bussicktestified concerning Walker's termination.On the record as a whole, Walker's testimony as to thecircumstances of his employment and his termination iscredited.Walker had signed a card for the Union, attended unionmeetings,and had been rather active insolicitingothers tosign union cards.Walker'stermination,together with that of McMilliandiscussed above, and that of Wages and McElrath, whichareconsidered hereinafter, form a pattern of fouremployees who were selected for dismissal by the "mainoffice,"assertedly tomake a place for employeestransferred from another plant. From all of the facts inthese cases, it is obvious that every effort was made toexclude these men from further employment, even againstthe efforts of their immediate supervisors to retain them orhave them transferred to other jobs. In the cases ofWalker,Wages, and McElrath, these men were let gowhile junior employees were retained. In McMillian'scase, the determinationnot to further employhim is shownby Respondent's failure to even offer him his old job whenitbecame vacant soon after his layoff. Each of these menwere adherents of the Union, Wages and McMillian beingnotably active in its behalf. Respondent's hostility to theUnion and its concern over the pendency of the Union'sattempt toorganizethe employees has previously beendicussed.For the reasons set forth and upon the record in thismatter, it is found that the Respondent terminated Walkerbecause of his union adherence and as a part of its effort todefeat the Union, and thereby violated Section 8(a)(1) and(3) of the Act.14The termination of William WagesWageswas first employed by Respondent inDecember 1963. He worked in the toolroom until he wasterminated on February 28, 1965. He was considered agood employee and had received a wage increase of 30cents an hour on January 1, 1965.72On the date of Wages' termination, Waters, thesuperintendent of the toolroom approached Wages at workand told him that he had bad news for him, that he wasbeing permanently laid off. When Wages asked the reason71Testimony of Superintendent TrostQIbelieve you testified [Castleberry]was doing thesame workMr Walker was 7A That's rightQ Who madethe decision to replace Walker rather thanCastleberry?A The main officeQ The main office did 9A Yesforhistermination, towhichWaters repliedo thatRespondent was trying to cut down overhead, andcontinued that, "thisis notmy idea. I think you are a goodworker. I have been down to the office threetimesto try tokeep you employed." Later in the day, Waters came toWages and told him, "Bill, I am glad you worked with me.Iwish you could stay, I hate to see you leave." Watersfurther toldWages that he did not understand thesituation,"because he was short on help at the presenttime."Waters advised Wages that if Wages required anyrecommendations, he could contact Waters for them.At the time Wages was terminated he was working withLeadman Gillham.Wages was also training a newlytransferred employee, Corder, on the job. Corder wasretained when Wages was terminated.The only evidence offered by Respondent as to thereason for the termination of Wages was Schoemehl'stestimony that, "He was replaced permanently by animport. 117.1Wages was not offered other employment withRespondent.Approximately 3 weeks before the opening of thehearing in this matter, in a conversation at a private home,AssistantPlantManager Donovan told Wages that"Gillham would like to have you back." Donovan statedthat Corder was still working with Gillham, but that no oneelse was. Donovan stated that these men were behind intheir work, and that this was thenormal situation.Superintendent Waters testified that he would like tohave Wages back, that Wages had been one of his goodworkers. He admitted that Gillham had advised him thathe would like to have Wages back at work.Wages was the last of the three employees, whooriginally brought the Unionin, tobe terminated. On therecord presented he is clearlya mostable employee. It isstrange that Respondent would let such an employee`go ata timeitcontends it was upgrading its work force. In factthis. and other cases involved herein, rather indicate, asthe Trial Examiner has previously noted, that the claim ofupgradingthe work force has been used by Respondent inthisproceeding,where convenient, to cloakitsrealreasons forterminationof the employees involved.In the present case, it is clear that Wages was neededand wanted by his supervisors, both at the time he wasterminated and since. The reason for thetermination giventoWaters by the management and conveyed to Wagesdiffers markedly from the reason advanced by Schoemehlat the hearing. Schoemehl's brief testimony that Wageswas replaced is not otherwise supported by the record, andis contrary to the evidence given by employee Corder andWaters' statements to Wages.In the circumstances, the TnalExaminerhas no doubtthatWages was terminated by Respondent as part of itscampaign to eliminateunion adherents from the workforce and finds that the discharge of William Wagesviolated Section 8(a)(1) and (3) of the Act.Q. Did they tell you to replace Walker rather thanCastleberry or did you make that decision yourself?A Between the two of us we made itQYou and who2A Vic Schoemehl72As previously noted Respondent granted a general increaseof 10 cents an hour to all employees on January 17' In Respondent's brief it is stated that by this, Schoemehlmeant thatWages was replaced by an employee fromRespondent's Grapho plant295-269 0-69-23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARD15.The termination of Herman Wayne McElrathMcElrath was employed by Respondent on May 27,1963, in the storeroom, and continued to work there as areceiving clerk until histerminationon February 26, 1965.At the time of histermination,McElrath was the oldestemployee in point of seniority in the storeroom at theMalden plant. His work appears to have been satisfactory,McElrath having received only one minor criticism in closeto 2 years of employment.On February 26, his supervisor, Tibbles, told McElraththat Schoemehl had instructed Tibbles to lay McElrath offon orders from "St. Louis." When McElrath contactedSchoemehl to ascertain the reason for his separation fromemployment, Schoemehl said that he couldn't giveMcElrath the reason; that he would hear from Tibblesabout this later; and that he was being let go on ordersfrom "St. Louis." McElrath was never told the reason forhis termination.McElrath had signed a card for the Union and hadattendedmeetingsof the Unionin Bernieand Malden.Schoemehl testified that Tibbles, who had beenemployed by Respondent for 15 years, had beentransferred to Malden about a month prior to McElrath'stermination,and Respondent's home office had orderedhim to let McElrath go on the ground that Tibbles could doMcElrath's work. Schoemehl indicated that McElrath wasnot given another job because he didn't ask for one.The discussion of the termination of McMillian, Walker,and Wages hereinabove is also dispositive of the merits ofthe termination of McElrath. Respondent's indicatedargument that McElrath was not retained because he didnot specifically ask to be transferred to another job is notimpressive.McElrath was an employee of fairly longservice and apparently satisfactory in his work. Hisinterest in continued employment is shown by hisacceptance of Tibbles' invitation to talk to Schoemehlabout it, after Tibbles told him that he was beingterminated on orders from St. Louis.McElrath might well have felt it futile to ask to beretainedwhen the plant manager confirmed that thedecision to dispense with him was not the manager's own,but that of higher management, and was further reluctantto even give McElrath the reason for the action. On theotherhand, it would be normal to expect that ifRespondent were willing to retain McElrath in anotherposition,Schoemehl would have advised him of thisopportunity for continued employment.On the basis of the recordin this matter,and thereasons stated, it is found that Herman Wayne McElrathwasterminatedbyRespondent in violation ofSection 8(a)(1) and (3) of the Act16.The discharge of Tommy PearsonTommy Pearson was first employed by Respondent inNovember 1962. He was discharged on February 19, 1965.At the time of his separation from employment, Pearsonwas employed in the toolroom welding shop. He signed aunion card and attended three union meetings. Prior to histermination he had been warned that he should call inwhen he was absent from work. He was thereafter absentfrom work for 3 days, on account of sickness, withoutcalling in. Pearson was aware that Respondent considered3 days absence without notification to the Respondent asgrounds for discharge, and he expected to be dischargedwhen he returned to work on Friday morning. He hadpreviously made it known that he was dissatisfied with hiswage,rate and intended to quit his employment if he couldborrow money to go into business with his father. Somequestion was raised on the record as to whether Pearsonquit or was discharged. It is found that he was discharged.On the facts adduced, it is found that the allegationsthat Tommy Pearson was discriminatorily discharged havenot been proved and it will be recommended that theseallegations be dismissed.17.The discharge of Kenneth HarrisHarris was first employed by Respondent in March 1963and was terminated February 26, 1965. Most of hisemployment with Respondent was in the warehouse.Harris asked to be transferred to "the grinders," but wastransferred to themaintenance department instead.Thereafter, Assistant Plant Manager Donovan spoke toHarris, advising Harris that Respondent did not have anopening on the grinders, and asked Harris if he would goon the A-Turn machines to see if he liked it, stating thatRespondent would move Harris to the "grinders" whenthere was an opening.Harris was employed on the A-Turn machines for about1-1/2 weeks. The work involved was piecework and hisbase rate was $1.50. Harris testified that his productionexceeded the base rate, although he had never done thistype of work before. While there, Harris was never toldwhat the production standards were, nor was therecomplaint of his work.On Friday, February 26, Leadman Henry Derso came toHarris and asked him if it would be agreeable to Harris towork overtime the following day. Harris agreed. Fifteenminutes later, Derso came back and advised Harris that hewas discharged on instructions from "higher up." Harrislater received a termination slip which stated that Harris'production was not up to standard.Harris signed a union card and attended unionmeetings.He apparently participated in talk about theUnion in the warehouse and was queried about his unionadherence by Doug Taylor, who, as previously noted,made reports on these matters to Winchester.Schoemehl testified that Harris was terminated byorders of Donovan, who was not called to testify. Whenfirst called by General Counsel as a hostile witness, underSection 43(b) of the Federal Rules of Civil Procedure,Schoemehl testified that he didn't know Harris. Laterwhen called by Respondent, Schoemehl testified thatHarris was terminated after a review of his productionrecords, for failure to meet a standard of 2,000 pieces aday.Schoemehl stated that these records were inexistence, but they were never offered by Respondent.Superintendent Trost, in whose department the A-Turnoperation was located, testified that he could not placeHarris.In these circumstances, the Trial Examiner cannotcredit this asserted basis for the termination of Harris andfinds it to be a pretext. First, the sequence of the testimonymakes it clear that Schoemehl cannot have testified topersonal knowledge as to the reason for the discharge ofHarris, but must have had his memory refreshed by someoutside source not identified for the record and not subjectto cross-examination or evaluation. If this were done bymeans of records, then the records were best evidence andshould have been submitted. If Donovan were the sourceof Schoemehl's information, no explanation has been givenfor the failure to call Donovan.Secondly,Schoemehl testified elsewhere that theproduction standards for certain other employees released STERLING ALUMINUMfrom the replacement department were based on anearned rate of$1.75 an hour,not on the number of pieces,as previously discussed,and further that Respondent didnot expect an employee to achieve production for at least 3months. In this case Harris was terminated after 1-1/2weeks on a strange machine, without being advised of anystandards required,and under circumstances indicatingthat the termination was not requested by immediatesupervision.In fact,Derso's contemporaneous requestthat Harris work overtime the next day indicates a presentneed for his services at the stageof proficiencywhich hehad then attained.There is also indication thatRespondent was hiring new workers in the department atthe time.On the recordas a whole, the Trial Examiner isconvinced and finds that Respondent terminated KennethRay Harris as part of its campaign to eliminate adherentsof the Unicnfrom its employment and that the reasonadvanced was clearly a pretext to shield this motive. It istherefore found that by the termination of Kenneth RayHarris Respondent violated Section 8(a)(1) and(3) of theAct.18.The discharge of William F. EverettEverett was first employed on April 1,1963. Until early1965 he was employed in the maintenance departmentunderSuperintendentSchmidt.Certainallegeddelinquencies of Everett and Battles,while they were,working together in that department have heretofore beenalluded to. Everett testified that finally,when he wasunable to get along with Schmidt further, he askedSchoemehl for a transfer.He was then transferred into thereplacement department under Leadman Randolph andSuperintendent Trost.A fewdays before Everett was discharged,according tohis own testimony,he and two other employees ran aconsiderable amount of scrap pistons.The three of themwere written up and warned about this.Thereafter,within2 days of his discharge, probably the day before,Everettran 300 pistons that had to be scrapped.On this lastoccasion,itappears that the set-up man set the gauge onEverett'smachine incorrectly.Everett admits,however,that it was his duty to check the setting before beginningwork,and he failed to catch the error at the time becauseof a similarity of numbers.Everett did catch the error afterrunning 300 pistons, and called the attention of the set-upman and Leadman Randolph to what he had done.At the beginning of the shift,apparently the next day,Randolph took Everett to Trost,who said that he wouldhave to let Everett go. Everett told Trost that he didn'twant any letter saying he was fired in a few days, andasked Trost for a slip showing his status then. Trost gaveEverett a sl_p stating that he had been fired for runningscrap.Everett was quite active in behalf of the Union. He notonly signed a card for the Union,secured cards fromothers, and attended the regular union meetings, but helda number of meetings in behalf of the Union in his ownhome.Respondent presented no evidence,on Respondent'sside of the case, as to the discharge of Everett.However,Schoemehl,when called as a witness for the GeneralCounsel, testified that Everett had been discharged "forimproperwork,excessive scrapping."There is no question in this case but that Everett wasguiltyof the fault with which he was charged byRespondent.Nor does there seem to be any question that341thiswas a serious matter concerningwhich hehad justpreviously been warned.General Counsel points out thatthe error was discovered by Everetthimself, andthat theset-upman was equallyguilty.However, itisnot theprovinceof the TrialExaminer tosay that theRespondentshouldhave givenEverettanother chance.The only issueupon whichI canpass is whether the General Counsel hadprovedbyapreponderanceof the evidence thatRespondent's asserted reason for discharging Everett wasa pretext to mask a discriminatory motive.I find that theGeneral Counselhas not done so. It appears that thisallegationshould havebeen dismissed uponRespondent'smotion atthe close of the General Counsel's case, and it isrecommended that it be dismissed19.The termination of William BuchananBuchananwas first employed byRespondent inFebruary 1964, apparentlyas a molder in the foundry. InMay, Buchanan suffereda heart attack and was out ofworkuntilAugust 1964. He was advised by his doctor thatthe work hewas doing might jeopardizehis healthand thathe shouldrequest a transferfrom the foundry.Buchananasked AssistantPlantManagerDonovan fora transfer,and was told by Donovanthathe would look into this, thatin the meantime Buchananshould holdon as long as hecould.Buchanan signed a unioncard at JohnBattles' trailer onthe day ofhis returnto work.He was also queried aboutthe Union by Howard Hart as previously noted.Buchananworked fora short time,became sick again,andwas absent aboutaweek.He went to seeRespondent'sdoctor at the clinic, and was shortlythereafter transferred from the foundryto cutting scrap,which Buchanandescribedas a jobhe could do. However,not quite 2 months later,he was transferred back tomolding.He was thereafter absent 4 daysin January, andon February 22, 23, 24, 25, and 26, 1965. He wasapparentlyin the hospital during thislast period. Alsoduringthis periodhe was againtold by his doctor that hewouldjeopardize his health to continueat the work he wasdoing. It was stipulated that Buchanan's last day at workwas March3, 1965.Buchanancalledin and reported sickon March4.When he returnedto the plantthe followingday, he was informed that he had been "laid off."Buchanan was not given any reasonfor this action byRespondent.However, some months before he had beenadvised by Schoemehl thathis excessive absences werejeopardizinghis job. This was probablyabout the time, inOctober, thatBuchananwas previouslyterminated,apparently for absenteeism,andwas reinstated bySchoemehl when it was discoveredthat there was amistake inthe records.Buchananadmitted that the workwas too hard for him anditwas for this reasonhe could notwork steadily.Respondent offered noevidence as to its reason forterminating Buchanan.In itsbriefRespondent states,"Mr. Buchananwas dischargedbecause ofhis failure tocomply with the Companyrule that employees must call inif off morethanthree days."In support of this assertion,Respondent notes that Buchananwas told by theunemployment compensationofficethatRespondentclaimed that Buchanan was terminatedfor notcalling in.It is also argued that Buchanan's lastday of work wasFebruary20 andthat thereis evidencethat he did not callin after thefirst dayof his illnessin February.This argument,however,isdeficient on a number ofgrounds.From the record, the Trial Examiner is satisfied 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDthatBuchanan was in the hospital in February andRespondent knew this. Moreover, he was not terminatedfor his absence, but came back to work on March 3. It isalso clear that he called in sick on March 4. Therefore, thefactsdo not admit of a finding that Buchanan wasdischarged for failing to call in for 3 days, even if fullprobative value be given to the hearsay evidence of whatRespondent is stated to have told the unemploymentcompensationoffice.The proper resolution of this matter is far from clear.The termination of Buchanan occurred at a time when theUnion's objections to the election were under activeconsideration before the Board'74 the possibility of a newelection was much in Respondent's mind, as shown bySchoemehl's conversation with Teddy H. Butler duringJanuary, and other employees were being terminatedbecause of their adherence to the Union as found herein.However, the Trial Examiner is not here persuaded bythemere coincidencein time,nor by the failure ofRespondent to present any affirmative evidence throughits own witnesses as to the reason for the termination ofBuchanan, that this termination was discriminatory. Theevidence shows that Buchanan had previously beenwarned that excessive absenteeism would cost him his job,and his attendance at work thereafter was such as toestablish him as an undependable employee. Buchananadmitted that the work in the foundry was too hard on him,and, it is clear that he could not do this work withoutfrequent and extended absence.75 On Buchanan's owntestimony Respondent would have reasonable cause toterminate him, and upon reconsideration of the matter, theTrial Examiner concludes that Respondent's motion todismiss at the end of the General Counsel's case shouldhave been granted as to Buchanan. It is recommendedthat the allegations of the complaint as to WilliamBuchanan be dismissed.20.The discharge of Joseph PerkinsPerkins was first employed on April 7, 1964. During histenure with Respondent, Perkins was employed in thesunstrand (A-Turn) department. The last 14 months of hisemployment were on the 11 to 7 shift. Perkins wasprimarily on piecework production. His testimony isundisputed that during a very considerable portion of histimehe was assigned to a machine on which it was verydifficult tomake production, and that he was told byLeadman Schwent that the latter would recommend thathe be paid excess ofthe minimum$1.50 when he workedon that machine. Perkins testified that on other machineshe "usually averaged over the $1.50 per week on a weeklyaverage."Perkinsalsotestifiedthattherewasconsiderable difficulty on his shift with the machinesgenerally and there were not always pistons for the men towork on.On the date ofhis termination,March 22, 1965, Perkinstestified that he was told by Leadman Schwent that he"hated to tell him this, but that he had been fired for lowproduction." Perkins states that he replied that he was not14The Board'sOrder directing a hearing on these objections isdated January 28, 196475Respondent's transfer of Buchanan back into the foundrywhere he would be under additional stress is suspicious,but thispoint was not litigated.It is noted that he apparently was notabsent from work,so far as the record shows,when employed outof the foundryreally surprised. Perkins had previously signed a card forthe Union and had attendedunion meetings.Superintendent Trost's testimony at first was that he didnot remember Perkins. However, after his recollectionwas refreshed, he testified that Perkins was discharged forlow production.Respondent offered no records of Perkins' production.GeneralCounsel requested the production of suchrecords. At the time, it was stated that they were no longeravailable. General Counsel rested his case without furtherdemand for these records or seeking a subpena for them.Cf.N.L.R.B.v.InternationalUnion of OperatingEngineers, Local 12, supra.However, based on Perkins'own testimony,_there canbe little doubt that the recordswould show minimal production figures. Perkins'testimony indicates that for substantial parts of his workhewas earning less than the $1.50 minimum onproductionHe further expressed his lack of surprise atbeing terminated.Under the circumstances, and after thoroughconsiderationof the evidence, the Trial Examinerconcludes that this allegation of the complaint should havebeen dismissed at the conclusion of General Counsel'scase upon Respondent's motion, for failure of GeneralCounsel to prove a violation by a preponderance of theevidence and it is so found. It is recommended that theallegations of the complaint with respect to Joseph Perkinsbe dismissed.IV.CONCLUSIONS CONCERNING THE OBJECTIONS TOELECTIONAs previously noted, issues concerning the validity ofthe election conducted by agents of the Board onSeptember 21, 1964, were litigated in this proceeding, andare before the Trial Examiner for decision. There can beno question that the activities of the Respondent,occurring between the date of the filing of the petition inCase 14-RC-4904 (July 27, 1964) and the date of theelection, which have heretofore been found to be unfairlabor practices,made a free and fair choice by theemployees in the election impossible, and it is so found.76It is therefore recommended that the election be set asideand declared invalid. It is not recommended that a newelectionbe conducted, on the basis of the remedyhereinafter recommended.V.MAJORITY STATUS OF THE UNIONThe General Counsel alleges that on or about August 23,1964, a majority of the Malden employees of Respondentinanappropriateunit selected the Union as theirrepresentative for the purposes of collective bargaining.This is denied by Respondent. However, it is not disputedthatAugust 23, 1964, is an appropriate date for thedetermination of this issue.The parties further agreed, and it is found that anappropriate unit for these purposes is the following:All production and maintenance employees, including76Among the Union's objections was included a claim that theactivitiesof certain persons in the community(not regularemployees of Respondent) improperly affected the results of theelectionWithout admitting that these activities occurred oraffected the election improperly, the Respondent urges that theseactivities were counterbalanced by activities of other members ofthe community in the Union's behalf The Trial Examiner finds itunnecessary to pass on this issue STERLING ALUMINUMplantclericalemployees,atRespondent'sMalden,Missouri,plant,excluding office clerical employees,professionalemployees,guards, and supervisors asdefined in the Act.The eligibility list of employees in the above describedunit employed as of the week ending August 23, 1964,which was used in the election,shows a total of 255 names,including the 23 persons previously found to be ineligiblesupervisors.See page 309,supra.Itwas stipulatedthat five additional employees should be added to that list.The General Counsel also contends that the name ofWilliam O. Ryan should be added to the list.The evidenceshows that Ryan was on temporary layoff on August 23,and was recalled to work on or about September 1, 1964,and worked one day. Inasmuch as Ryan had a reasonableexpectancy of employment as of the eligibility date, heshould be added to the eligibilitylist. SeeN.L.R.B. v. JesseJones Sausage Co.,309 F.2d 664(C.A. 4).Also tobe added to the eligibility list are the 11employees previously found to have been discriminatorilyterminated prior to August 23, 1964. Thus adjusted, thetotal number of eligible employees as of August 23, was249. The majority of valid employee designations of theUnion required to support the General Counsel'sallegation is 125.The General Counsel submitted in evidence cardsexecuted by 153 employees included in the eligibilitygroup discussed above, in the following form:AUTHORIZATION FOR REPRESENTATIONInternational Molders and Allied Workers Union-A F L - C 1 0Ihereby authorizethe INTERNATIONAL MOLDERS and ALLIEDWORKERS UNION. A F L ---CI0 to represent me and, in mybehalf,tonegotiate all agreements or contracts in regard to wages,hours and workingconditionsSignatureiIt-sDate6( ^/ C[.SCU L-QAddress -4t4L bf=_A-f 3tCuyStateEmployedbyLi'..c_41v",. rJob heldShift" Phone^Ftl-.Si,The Trial Examiner has excluded the card of BennieMason, which was admittedly executed after August 23. Initsbrief,Respondent refers generally, also, to alleged"seriousquestionsconcerning the validity of thepurported date of execution of some of these cards." In theabsence of any specific reference to the cards in question,the Trial Examiner has carefully reviewed all of the cardswhich do not bear an NLRB time-stamp, and is satisfiedthat the cards in question were signed prior to theeligibilitydate.Some comment should be made withrespect to three of these cards.Larry McCarley's card is undated. He signed this card 2or 3 days after returning to work from the layoff of July 10.McCarley testified that he returned to work 5 weeksthereafter. Since his name was included on the originaleligibility list, it is concluded that he returned beforeAugust 23, and that the card was signed in the workweekpreceding that date.rrAttached hereto as Appendix A is a list of the cards whichRespondent contends are invalid Listed on Appendix B are theremaining 83 cards signed before August 23, not specifically343Joseph Deal's card is dated August 17, 1964. When Dealgave this card to employee Barney, he asked Barney tohold it for him. Barney testified that after 3 or 4 days heturned this card in, Deal having told him to do so. Dealtestified that he did not tell Barney to turn the card in, buthe was fully aware that Barney had done so. Deal did notindicate that he made any protest of this action or that herequested that his card be returned. On the basis of therecord, it is found that Deal assented to his card beingturned in.Clifford Hunt's card is undated. He testified only that hesigned this card a month before the election, but wasclearly unsure of the date of the election. However, therecord shows that Hunt's card was secured by UnionRepresentative Bonifer. The evidence which shows thatBonifer did not secure any cards on August 23, or after themeeting in St. Louis, on August 25, makes it barelypossible that Bonifer might have secured this card onAugust 24. However, the Trial Examiner feels that thepreponderant probability is that the card was signed priorto that date.The Respondent'smainattack on the alleged majoritystatus of the Union is its contention that 70 of the cardssigned by employees may not be counted as designationsof the Union as bargaining representative, because thecard signers "testified they were told the cards were to beused to get an election." It is further suggested thatbecause of a union handbill, discussed hereinafter there isan inference that other employees, whose cards wereidentified by other persons, and who did not testifythemselves,were also told this. Respondent alsospecifically calls attention to the cards of two employees,Roy Kennedy and Noble Brady Causey, who, it is asserted,actually showed hostility to the Union."Itisalsoasserted that the evidence proffered insupport of the majority status of the Union is affected bythe fact that the Union never asserted such a status norrequested the employer to bargain prior to the election; bythe fact that a number of employees were told that theircards would be kept confidential; and by the fact that theUnion lost the election.It is, moreover, contended that all of the evidence onthis issue is tainted, because of an alleged attempt to"influence the testimony of witnesses" in regard to thecards. Respondent's reference relates to situations arisingfrom the testimony of Ronnie Dale Henderson and BufordSchrader. This testimony has been carefully scrutinized,but it is considered unnecessary to repeat it at lengthherein. In respect to Ronnie Dale Henderson, it is foundthat,on the basis of all the relevant testimony, andparticularly the confused and contradictory nature ofHenderson's testimony, there is no convincing proof thatan attempt was made to influence his testimony. I believethat he did hear the words "representation," or "unionrepresentation" spoken in the hall before he came into thehearing to testify, and he attempted to adopt thatphraseology as his own in describing what he was toldabout the cards he signed, at one point in his testimony; indoing so, he found it to be too much of a tongue twister tohandle. This fact has been given weight in reviewing histestimony.However, Henderson's testimony bearing onwhat he was told as to the purpose of the card he signed,given in his own words, other than his malapropism, wasthat the card "was for a union."contended to be invalid Spelling and form of names is that on theeligibility list In a few cases,where clarity appears required,additions or corrections are in parentheses 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the other instance referredto byRespondent, itappears that witness Buford Jerry Schrader was told byJimmy Rose,who had testified,that Schrader would beasked questions about his card,but no suggestions weremade as to how he shouldtestify. TheTrial Examiner hascarefully studied the testimony of all the witnesses on thisissue and had discerned no pattern or other evidence thatthe testimony given was improperly influenced. To thecontrary,itwas my impression at the time that thewitnesseswere testifying on this issue without anyadvance preparation as to the point,even by counsel,whichIwould not consider improper.This was confirmedin reading the record.On its main point, Respondent argues,in effect, that ifan employee is given to understand,in any manner, thatthe card he is requested to sign is to be used in obtainingan NLRB election on the issue of representation by aunion,that card may not be considered as an expression ofthe employee's intent to designate the union as hisbargaining representative.This is clearlynot the state ofthe law,as the Trial Examiner understands it.The issue is one of fact:the determination of thepurpose of the employee in his objective act of signing acard bearing certain writing.This must be determined onthe basis of the record as a whole, as in the case of anyother factual issue. In determining this issue,the languageof the card signed, particularly if unambiguous,as is thestatedby the Court inJas.H.Matthews& Co. v.N.L.R.B.,354 F.2d 432, 438 (C.A. 8), "(t)he very act ofsigning an authorization card by an employee, absent realproof of fraud or deceit,calls for a finding that theemployee knew what he was doing."Of course,effective proof of coercion or duress insecuring authorization cards,which is not claimed here,will also serve to invalidate the use of such evidence. Inshort, an employee's assent to representation by means ofan authorization card, as by secret ballot vote, may beinvalidated only where it can be "convincingly shown"that such assent was not freely given. SeeHappach v.N.L.R.B.,353F.2d 629,631 (C.A. 7);N L.R.B. v.C. J. Glasgow Co.,356 F.2d 476 (C.A. 7).Ithas been established in both Board and Courtdecisions since at least 1945,that statements that therewould be an election,made while soliciting authorizationcards,do not invalidate the cards for the purpose ofdesignating a representative.The Nubone Company, Inc.,62NLRB322, enfd.per curtain,155 F.2d 523(C.A. 3).Indeed,it is clear that even though the employee solicitedwas told that the card was only for an election, the card isnot necessarily invalidated as proof of representation,where the operative facts do not present "real proof offraud or deceit."Thus, the Court,inJas. H. Matthews &Co., supra,held that employee Cook's card was notinvalidated because the fellow employee who solicited hissignature told him the card was"to get the union in for avote only," since there was no showing that the solicitorhad any authority to bind the union involved there,and thecard was unambiguous on its face.The Board's decisions inEnglewood Lumber,130 NLRB394, andTrend Mills, Inc.,154 NLRB 143, cited byRespondent, are not to the contrary. In those decisions,the Board found, on the record as a whole (excluding theemployee's unexpressed thoughts or afterthoughts as tohis reasons for signing such cards), that the employeesinvolvedwould not have signed cards to obtain unionrepresentation, and therefore the cards could not bevalidly counted for that purpose. See alsoN.L.R.B. v.Cumberland Shoe Corp.,351F.2d 917, 920 (C.A. 6),construing Englewoodto this effect.It is also noted thatN.L.R.B. v. Koehler,328 F.2d 770(C.A. 7),which citedEnglewood,and upon whichRespondent relies here, has been construed in laterdecisions of the same Court as holding that, in order toinvalidate otherwise proper designations of a union, itmust be "convincingly shown" that the cards were signedbecause of misrepresentations as to their purpose. SeeHappach v. N.L.R B., supra; N L.R B. v. C. J. GlasgowCo., supra.See also,N.L.R.B. v. Gotham Shoe Mfg. Co.,359 F.2d 684, (C.A. 2).Indeed, since proper authorization cards may be equallyvalid as designations of the labor organization named andfor the purpose of supporting a petition for an election, ithas been frequently held that such cards may be countedas designations of the union for bargaining, even thoughthe cards state on their face that they may be used tosecure an election.IUE v. N.L.R.B. (S.N.C. Corp.),352F.2d 361 (C.A.D.C.);N.L.R.B. v. Winn-Dixie Stores, Inc.,341 F.2d 750 (C.A. 6):N.L.R.B. V. C. J. Glasgow Co.,supra .711The Trial Examiner has carefully considered all of theevidence adduced on the issue of the validity of the cardssigned by the employees in this matter and finds that thereis no real proof that these cards were obtained by fraud ordeceit, nor is there any convincing evidence that theemployees' assent to the cards designating the Union astheir bargaining representative was not freely given .79Most of the cards involved were solicited by fellowemployees of the card signers, and it is upon theirconversations at the time the cards were signed that theRespondent mainly relies. However, the record shows thatthe Union and its advantages and demerits were beinggenerally discussed around the plant. The testimony of anumber of witnesses shows that the argument was beingemployed that the execution of these cards wouldconstitute a step which would make possible increased jobsecurity and improved working conditions. In thesecircumstances, it is manifestly impossible to hold that anemployee was materially misled in signing a card on thebasis of one or more conversations with fellow employeesor a union representative, in which, on occasion, it wasstated that an election would follow upon the execution ofa card, without more being shown.In this connection the Trial Examiner has kept in mindthe fact that some of the witnesses testified that they hadconversations about the cards with only the personsoliciting their signature. However, the evidence in the" N L R BvPetersonBrothers, Inc ,342 F 2d 221 (C A 5),relied on by the Respondent is to the contrary However, insofaras applicable to this case, in which the cards are unambiguous,the rationale inPeterson,would bein clearconflictwith theholding in JasH Matthews, supraIt is also noted that the Courtin C JGlasgow Co , supra,indicated disapproval of the rationaleof thePetersondecision The Trial Examiner has noted that theCourtin Bauer Welding and Metal Fabricators, Inc v N L R B ,358 F 2d 766, (C A 8), cited and relied upon thePetersondecisionInBauer,however, the Court found that the cards involved wereinvalidated because of calculated misrepresentation issued inwritten form to all the employees by an official of the labor unionthere involved, which factually distinguishes that case from thepresentsituationr"Respondent particularly asserts that the cards signed byemployeesKennedy and Causey may not be counted asdesignations in favor of the Union, since both, it is stated, wereinduced to sign cards in spite of expressions of hostility to theUnion Since it appears clearly unnecessary to do so, the TrialExaminer has not resolved these issues STERLING ALUMINUM345record indicates that these employees were also exposedtoother arguments for signing these cards,includingadvantages which might be received from unionization.Thus, employee Martin, who was called as a witness fortheRespondent, testified that when employee Wagessolicited his signature, Wages "just told me if they got amajority to sign the cards we would have an election to seewhether we wanted a union to represent us," and couldrecall nothing else said in that conversation as to thepurpose of the cards. He thereafter agreed, however, thathe had heard Wages tell a group of other employees,before he signed his own card, that the purpose of the cardwas to secure higher pay and better working conditions.From the record as a whole, it is further found that therepresentatives of the Union explained to some employees,and during at least one meeting that there were severalways by which the Union could become the representativeof the employees,among them,the process of an electionconducted by the Board. This latter procedure was clearlythe procedure which was most emphasized. The creditedtestimony of employees James E. Cook establishes that atthe first meeting held by the Union at Bernie,Missouri, theemployees were told by a union representative thatauthorization cards from 30 percent of the employeeswere needed before the Union could petition for anelection.Itwas apparently also at this meeting, accordingto Cook's testimony, which is credited on the point, thatthe union representative told the employees that "bysigning a card you show that you want a union in Sterling,"but that the card did not constitute a binding obligation tovote for the Union.However, it is not found that the unionrepresentatives thereafter discussed at the union meetingsa need to obtain cards for the purpose of securing anelection, except possibly on July 26, since every otherofficialmeeting held by the Union for the employeesoccurredafterthefilingofthepetitioninCase 14-RC-4904. It is more likely that the employeeswere told, as the testimony of other employees indicate,that although the Union had secured sufficient cards for anelection,additionalcardswere sought to increaseassurance of a favorable vote in the election.As noted above, Respondent also relies on a handbilldistributed by the Union in support of its position that theemployees were misled into signing authorization cards.The full text of this handbill under a cartoon headinglabeled, "The Old Stall," is as follows:COMPANY DELAYS ELECTIONWHO PROFITSBY DELAY !Wheneverworkers start to organize themselvesinto a union there is onething they nearly alwaysexperience-DELAY !It doesn't take muchhard thought to come up withthe answersto thequestionof "why" and "who." Tostartwith,everyoneknowsthatgovernmentprocedureshave lots of "redtape."You don't have touse the red tape but it'sthere if youwant it.Now, let's see who wants it-andwhy. Certainly itisn't your union.You have alreadysigned cards andshowed thegovernment thatyou wantthe electionand you want it now !The boss doesn't feelthatway. Let's say that whenyourunionis votedin you negotiate wages and otherbenefits that amount to a lot of money.Multiply thatby the number of workers and youcan seehow muchthe companysaves each week it delays the election.And there'sanother reason. Companies figuredthatdelay helpsto discourage you. It gives them timeto whittle away at you and maybe change a few votesso as to lessen your union's chances in the electionJust remember these facts if the time seems to dragon. The company is trying to protect its pocketbookand weaken you Your best defense is to dig in moredetermined than ever to win-and take a few extranickels come contract time to make up for the delay.UNION MEETINGSUNDAY 2:00 P.M. AUG. 9THST ANNRECREATION HALLBE SURE AND ATTENDAlthough no date is shown for this document,it clearlyappeared after the filing of the petition for the election,and probably was issued within a few days prior toAugust 9, after, the great majority of the authorizationcards had been signed. The leaflet, in fact, does not makeany appeal for additional cards.Respondent asserts,in effect,that the statement in thethird paragraph, that the employees had already signedcards and given proof to the government that they wantedan election, is further proof that the employees signed thecards only for an election.The document as a whole, however, shows that theUnionwasseekinganelectionasameans ofdemonstrating that the employees desired the Union torepresent them, and emphasizes economic benefitsinvolved in the election. Since this is obviously notinconsistentwith the language appearing on the cardssigned by the employees,itcannot be said that by theissuance of this handbill, the Union engaged in fraud ordeceit for the purpose of obtaining authorization cards, orthat the leaflet was proof of fraud or deceit on the Union'spart.Respondent'scontention that the cards should not becounted because the employees were promised that theywould be kept secret does not attack the validity of thecards, themselves.In fact,the desire of the employees tokeep secret from their employer the fact that they hadsigned such cards is a significant indication that theyconsidered this act on their part as favoring the Union, anaction which they feared their employer would disapprove.The Respondent has cited no authority for its contentionthat the authorization cards signed by a number ofemployees should not be considered valid because of thepromise to keep the cards a secret. However, the Board initsdecision inGeneral Steel Products, Inc., et al.,157NLRB 636, recently approved a Trial Examiner's findingthat authorization cards similar to those involved hereneed not be rejected because the employees had been toldthey would be kept secret. Indeed, it would be difficult tojustify the rejection of otherwise probative evidenceoffered in a Federal regulatory proceeding on the groundthat the interested private parties had agreed amongthemselves that the evidence should be withheld from theGovernment.InN.L.R.B. v. New Era DieCo., 118 F.2d 500(C.A. 3), the Court,while approving the union's refusal toshow authorization cards to the employer there involved,because this would have"deprive[d]the employees oftheir secrecy of choice which the Act is designed tosecure," nevertheless expressed no concern that thosecards had been exposed in evidence in establishing theunion's majority status in that case. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent, finally, argues that the unreliable nature ofauthorization cards as proof of majority status, as well asthe results of the election should preclude any finding thatthe Union is the designated bargaining representative ofthe employees The Trial Examiner is in complete andemphatic agreement that the results of a free and fairsecret ballot election is much to be preferred over anyother type of evidence in determining whether employeeswish to be represented by a labor organization. Howeverthat does not mean that authorization cards are notprobative evidence in these cases, as many decisions ofthe Courts and the Board teach us.It is also a familiar rule of law that when the partycalling for the best evidence of a fact, has itself made theproductionofsuch evidence impossible, it cannotcomplain of the proof of that fact by secondaryevidence Similarly, where the employer, as here, hasprevented the ascertainment of the employees' desires asto representation through a free and fair election, he maynot be heard to complain if that fact is ascertained throughother probative evidence. SeeN.L.R B. v. Gotham ShoeMfg. Co., Inc., supra,61 LRRM 2179;IrvingAir Chute Co.,Inc. v. N.L.R.B.,350 F.2d 176, 182 (C.A. 2); see also,Happach v N L.R.B., supra; The Colson Corp. v. N.L.R.B.,347 F.2d 128 (C.A. 8).80It is clear that the Union was, on August 23, 1964, and atall times material to this proceeding, the designated andselected representative of a majority of Respondent'semployees in the appropriate unit hereinabove found forthe purpose of collective bargaining, and therefore wasand continues to be the exclusive representative of theemployees in the appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9(a) ofthe Act and it is so found.VITHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofRespondent as described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.VII. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices,itwill be recommended thatRespondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.The General Counsel requests that, in order toeffectivelyremedy the violationsof the Actheretoforefound, theTrialExaminer,interalga,order theRespondent to bargain with the Union upon request. TheRespondent opposes this request, contending,in effect,that such a remedy is not proper since the Union nevermade a request of Respondent to bargain, and thusRespondent has never refused to bargain with the Union."'The Trial Examiner has also considered the Respondent'sargument that,since the Union received fewer votes at theelection than the number of cards obtained from employees, thisconstitutesproof that the cards were not freely given asdesignations of the Union for the purpose of representationHowever, since the results of the election were not a freeThiscontentionwas specifically considered andrejected inN.L.R.B. v. Caldarera,209 F.2d 265 (C.A. 8), acase in which the Court held that there had been noprevious request to bargain, but nevertheless enforced theorder of the Board that the respondents in that casebargain with the union there involved, upon request. TheCourt there said that (209 F.2d 268), "This provision of theorder does not depend upon a previous demand by theunion or a refusal by respondents "To the same effect, seeLocal 152, I.B.T.C.W. and H. ofA. v. N.L.R.B.,343 F.2d 307, 309 (C.A.D C );PiaseckiAircraft Corp. v. N.L.R.B.,280 F.2d 575, 591-592. See also,N.L.R.B v. Delight Bakery,353 F.2d 344, 347 (C.A. 6).Upon the principles therein expressed, and in thecircumstances of this case, it is found that, in order toeffectuate the policies of the Act, the Respondent shouldbe ordered to bargain with the Union upon request, and itis so recommended.It is further recommended that Respondent offer thoseemployees whose names appear in the notice marked"Appendix C" [omitted from publication], immediate andfullreinstatement to their former or substantiallyequivalent positions, without prejudice to seniority andother rights and privileges, and make them whole for anyloss of earnings they may have suffered by reason of thediscrimination against them, by payment to them of a sumof money equal to that which they would have earned aswages from the date of the discrimination against them tothe date of offer of reinstatement, less interim earnings,and in a manner consistent with Board policy set out inF.W Woolworth Company,90 NLRB 289, andCrossettLumber Company,8 NLRB 440, to which shall be addedinterest at the rate of 6 percent per annum as prescribedby the Board inIsis Plumbing and Heating Co.,138 NLRB716.Itwill also be recommended that Respondent preserveand, upon request,make available to the Board or itsagents,for examinationand copying, all payroll records,social security payment records, timecards, personnelrecords and reports, and all other records and reportsnecessary to analyze the amount of backpay due and theright to reinstatement under terms of this RecommendedOrder.In order to make effective for the employees of theRespondent the guarantee of rights contained in Section 7of the Act, it will be recommended that the Respondentcease and desist from, in any manner, infringing upon therights guaranteed in that sectionUpon the basis of the above findings of fact and upon theentire record in the case, the Trial Examiner makes thefollowing:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.The unit set forthinsectionIV, above, is anappropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.expression of the employees' choice, obviously those results arenot entitled to any weight Indeed, it is noted that, underRespondent's arguments with respect to the validity of theauthorization cards, the Union would be credited with receivingmore votes at the election favoring representation than it receivedcards for that purpose prior to the election STERLING ALUMINUM3474.On August 23, 1964, andat all timesthereafter, theTerry Lee Forbies (Forbuss)GC-157Unionwas,andcontinuestobe the exclusiveNobel CauseyGC-168representativeof the employees in the appropriate unitLarry EverettGC-169found above for the purposes of collectivebargainingTerry AllenGC-170within themeaning ofSection 9(a) of the Act.Jimmy CornGC-1715.Respondent has engagedin and is engaging in unfairBilly FryGC-172labor practices within the meaning of Section 8(a)(1) andJames BarnesGC-173(3)of the Act, which unfair labor practices affectDannie LeeGC-180commercewithin themeaning ofSection 2(6) and (7) of theLarry BarnesGC-181Act.BillieJoe MekanGC-1826.Respondent did not violate the Act byterminatingEdward StengerGC-183the employment of Richard A. ' Pearson, Darrell Hyde,Earl Junior ThurstonGC-114Tommy Pearson, William F. Everett, William Buchanan,David MidkiffGC-115and Joseph Perkins.Kenneth HarrisGC-116[Recommended Order omitted from publication.]Joseph PerkinsGC-120David DavisGC-193APPENDIX AClifford HuntGC-194Calvin AllenGC-195Auth. cardHerbert RackleyGC-196NameExh. No.Earl DoddGC-184Alvin AlbrightGC-185Glen ParkerGC-2Larry V. CampbellGC-187Donald LipseyJerry SanduskyRonnie CrawfordGC-3GC-4GC-5Larry McCarleyAPPENDIX BGC-191(Benton)Keith BowmanGC-26David NoeGC-27Auth. cardBobby Joe GrimesGC-29NameExh. No.Jack CorderGC-37Russell HaydenGC-42Albright, LarryGC-40Russell (Dale) TannerGC-44Anderson, DonaldGC-122Shirlie StrongGC-48Ash, PaulGC-47Lowell PfefferGC-53Babcock, IraGC-134Garland PaceGC-55Barnes, CarlGC-144Gary WarthGC-56Barney, JohnGC-64Benton BowmanGC-57Bates, TerryGC-31Thomas BerryGC-60Battles, John D.GC-34Edward BowmanGC-70Beacham, LawsonGC-69Gordon MartinGC-72Blalock, JamesGC-135Donald StoneGC-73Borah, JamesGC-35Carl WisemanGC-78Bridges, SpencerGC-32Homer Lee CraftGC-79Brown, JerryGC-71Cecil OliverGC-82Buchanan, WilliamGC-153Homer LevartGC-84Bullard, ClairGC-110Thomas HutchisonGC-85Butler, JosephGC-95William O'Neal Ryan, Jr.GC-86Butler, TeddyGC-100Teddy Terryll GuffeyGC-91Clayton, TroyGC-166E. L. CoatsGC-97Cook, HarveyGC-130Gary BurrowGC-111Cooper, JackieGC-117Jim McMillianGC-112Crawford, DoyleGC-192William Thomas OsbornGC-125Davis, GradyGC-156Robert Lee BarnettGC-127Eaker, EarnestGC-39Buford Eugene BatchelorGC-128Evans, LloydGC-119Archie BatchelorGC-129Everett, WilliamGC-159James CookGC-131Forshee, RonaldGC-186Roy KennedyGC-132Fry, O. C.GC-41Leo KuperGC-133Grimes, EthridgeGC-28Joseph DealGC-136Gough, HaroldGC-113Ricky BowmanGC-137Harris, LloydGC-50Clyde CregGC-138Hatchel, FranklinGC-33Leo SmileyGC-139Henderson, RonnieGC-149Oriel GregoryGC-140Hodges, GainesGC-99Jerry MillerGC-141Hodges, GaleGC-96Larry GoldenGC-142Hyde, DarrellGC-80Melvin StewartGC-143Kent, HomerGC-163Jerry O'NealGC-145Kildow, JuniorGC-62Larry BooneGC-146Kincy, ZaneGC-107Billy PoynerGC-147Loafman, AndrewGC-74 348DECISIONSOF NATIONALLABOR RELATIONS BOARDLudwig, NormanGC-161McElrath, EstelGC-165McElrath, HemanGC-89McMillian,DempseyGC-121McMunn, LarryGC-174McMunn, LeslieGC-190Moore, JohnnyGC-164Moore, KennethGC-189Nettleton,ClarenceGC-90Pearson,RichardGC-101Pearson, TommyGC-103Perkins, HaroldGC-58Powell, EarlGC-148Rice, FrankieGC-175Riley, MichaelGC-43Rose, GeorgeGC-65Rose, JohnGC-160Schrader,BufordGC-118Sims, JamesGC-162Smithson, AndyGC-81Stone, BobGC-177Strong, HomerGC-46Thomas, Charles(Michael)GC-178Van Gennip,Charley T.GC-126Vincent, CarlGC-45Wages, WilliamGC-68Walker, BillGC-152Walker, BillyGC-88Walker, CharlesGC-151Walker, CharleyGC-150Waynick, GeorgeGC-30Williams, ElmerGC-179Wood, EarlGC-158Cowell, JimmyGC-124Brandt, JimmyGC-61DePew, RichardGC-94Crosby, JohnGC-38Battles, John P.GC-23Batchelor, BobGC-49Rose, JimmyGC-63Walton, LarryGC-104Green, Acy LeeGC-105Elsworth,GlendleGC-106Proffer,RodneyGC-123TravelezeTrailerCompany, Inc.andInternationalUnion,United Automobile,Aerospace& Agricultural ImplementWorkers of America,UAW-AFL-CIO. Cases31-CA-145-1, 145-2, 145-3, 145-4, 167-2,174-2, and 174-3.March 10, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn October 26, 1966, Trial Examiner James R.Hemingway issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's De-cision.He further found that the Respondent hadnot engaged in certain other unfair labor practicesalleged in the complaint and recommended dis-missal as to them. Thereafter, the General Counseland Charging Party filed exceptions to the Decisionand supporting briefs, and the Respondent filed abrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, con-clusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Traveleze TrailerCompany, Inc., Sun Valley, California, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. HEMINGWAY, Trial Examiner: Upon a series ofcharges filed by International Union, United Automobile,Aerospace& Agricultural ImplementWorkers ofAmerica, UAW-AFL-CIO, herein called the Union,' acomplaint was issued on December 30, 1965, alleging thatTravelezeTrailerCompany, Inc., herein called theRespondent, had engaged in unfair labor nractices withinthe meaning of Section 8(a)(1) and (3) of the Act (29 U.S.C.Sec.151,etseq.).The complaint alleged that theRespondent discharged seven named employees onvarious dates between June and August 1965, because saidemployees had formed, joined, or assisted the Union andsought to bargain collectively through representatives oftheirown choosing and engaged in union or otherconcertedactivitiesforthepurposes of collectivebargaining or mutual aid or protection, and that on severaldates in July and August 1965, the Respondent withdrewdesirable work tasks from, and assigned more onerouswork tasks to, its employees. The complaint also alleges'The four charges numbered 31-CA-145-1, 2, 3, and 4, werefiled on August 13, 1965, the charge in Case 31-CA-167-2 wasfiledonAugust 31, 1965; and the two charges numbered31-CA-174.-2 and 174-3 were filed on September 10,1965163 NLRB No. 43